


110 HR 2084 IH: Family Budget Protection Act of

U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2084
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2007
			Mr. Hensarling (for
			 himself, Mr. Ryan of Wisconsin,
			 Mr. Campbell of California,
			 Mr. Herger,
			 Mr. Barton of Texas,
			 Mr. Bilbray,
			 Mr. Shadegg,
			 Mr. Lamborn,
			 Mr. Burton of Indiana,
			 Mr. Cantor,
			 Mr. Goode,
			 Mr. Akin, Mr. Gingrey, Mr.
			 Poe, Mr. Pitts,
			 Mr. Price of Georgia,
			 Mrs. Blackburn,
			 Mr. Garrett of New Jersey,
			 Mr. Mack, Mr. Rohrabacher, Mr.
			 Brady of Texas, Mr.
			 Radanovich, Mr. Mario Diaz-Balart of
			 Florida, Mr. Cole of
			 Oklahoma, Mr. King of
			 Iowa, Mr. Feeney,
			 Ms. Foxx, and
			 Mr. Barrett of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committees on Rules,
			 Ways and Means,
			 Appropriations, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reform Federal budget procedures, to impose spending
		  safeguards, to combat waste, fraud, and abuse, to account for accurate
		  Government agency costs, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Family Budget Protection Act of
			 2007.
			(b)Table of
			 Contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Effective date.
					Title I—A SIMPLE AND BINDING BUDGET
					Subtitle A—Joint Budget Resolutions
					Sec. 101. Declaration of purposes for the Budget
				Act.
					Sec. 102. The timetable.
					Sec. 103. Annual joint resolutions on the budget.
					Sec. 104. Budget required before spending bills may be
				considered.
					Sec. 105. Amendments to effectuate joint resolutions on the
				budget.
					Subtitle B—Budgeting for Emergencies
					Sec. 111. Purpose.
					Sec. 112. Repeal of adjustments for emergencies.
					Sec. 113. OMB emergency criteria.
					Sec. 114. Development of guidelines for application of
				emergency definition.
					Sec. 115. Reserve Fund for emergencies in President’s
				budget.
					Sec. 116. Adjustments and Reserve Fund for emergencies in joint
				budget resolutions.
					Sec. 117. Application of section
				306 to emergencies in excess of amounts in
				Reserve Fund.
					Sec. 118. Up-to-date tabulations.
					Sec. 119. Prohibition on amendments to emergency Reserve
				Fund.
					Subtitle C—Biennial Budget Option
					Sec. 121. Effective date.
					Sec. 122. Revision of timetable.
					Sec. 123. Amendments to the Congressional Budget and
				Impoundment Control Act of 1974.
					Sec. 124. Amendments to rules of the House of
				Representatives.
					Sec. 125. Amendments to title
				31, United States Code.
					Sec. 126. Two-year appropriations; title and style of
				appropriation Acts.
					Sec. 127. Multiyear authorizations.
					Sec. 128. Government strategic and performance plans on a
				biennial basis.
					Sec. 129. Biennial appropriation bills.
					Sec. 130. Assistance by Federal agencies to standing committees
				of the Senate and the House of Representatives.
					Subtitle D—Prevention of Government Shutdown
					Sec. 141. Amendment to title
				31.
					Subtitle E—The Baseline
					Sec. 151. Elimination of inflation adjustment.
					Sec. 152. The President’s budget.
					Sec. 153. The Congressional budget.
					Sec. 154. Congressional Budget Office reports to
				committees.
					Sec. 155. Treatment of emergencies.
					Title II—PUTTING A LID ON THE FEDERAL BUDGET
					Subtitle A—Spending Safeguards on the Growth of Entitlements
				and Mandatories
					Sec. 201. Spending caps on growth of entitlements and
				mandatories.
					Sec. 202. Exempt programs and activities.
					Sec. 203. Exceptions, limitations, and special
				rules.
					Sec. 204. Point of order.
					Sec. 205. Technical and conforming amendments.
					Sec. 206. Establishment of budget protection mandatory
				Account.
					Subtitle B—Discretionary Spending Limits
					Sec. 211. Enforcing discretionary spending limits.
					Sec. 212. Establishment of budget protection discretionary
				Account.
					Sec. 213. Revenue adjustment.
					Subtitle C—Long-Term Unfunded Obligations
					Sec. 221. Long-term unfunded obligations.
					Sec. 222. Points of order.
					Sec. 223. Social Security.
					Title III—COMBATING WASTE, FRAUD, AND ABUSE
					Subtitle A—Sunsetting
					Sec. 301. Reauthorization of discretionary programs and
				unearned entitlements.
					Sec. 302. Point of order.
					Sec. 303. Decennial sunsetting.
					Subtitle B—Legislative Line-Item Veto
					Sec. 311. Legislative line-item veto.
					Sec. 312. Technical and conforming amendments.
					Sec. 313. Sense of Congress on abuse of proposed
				cancellations.
					Sec. 314. Amending House rules to require that rescission bills
				always be considered under open rules.
					Subtitle C—Commission to Eliminate Waste, Fraud, and
				Abuse
					Sec. 331. Establishment of Commission.
					Sec. 332. Duties of the Commission.
					Sec. 333. Powers of the Commission.
					Sec. 334. Commission personnel matters.
					Sec. 335. Termination of the Commission.
					Sec. 336. Congressional consideration of reform
				proposals.
					Sec. 337. Authorization of appropriations.
					Title IV—TRUTH IN ACCOUNTING
					Subtitle A—Accrual Funding of Pensions and Retirement Pay for
				Federal Employees and Uniformed Services Personnel
					Sec. 401. Civil Service Retirement System.
					Sec. 402. Central Intelligence Agency Retirement and Disability
				System.
					Sec. 403. Foreign Service Retirement and Disability
				System.
					Sec. 404. Public Health Service Commissioned Corps Retirement
				System.
					Sec. 405. National Oceanic and Atmospheric Administration
				Commissioned Officer Corps Retirement System.
					Sec. 406. Coast Guard Military Retirement System.
					Subtitle B—Accrual Funding of Post-Retirement Health Benefits
				Costs for Federal Employees
					Sec. 411. Federal employees health benefits fund.
					Sec. 412. Funding Uniformed Services health benefits for all
				retirees.
					Sec. 413. Effective date.
					Subtitle C—Earmark Transparency
					Sec. 421. Prohibition on obligation of funds for earmarks
				included only in Congressional reports.
					Sec. 422. Definitions.
					Subtitle D—Public Debt Limit Reform
					Sec. 431. Limit on public debt.
					Sec. 432. Repeal of the Gephardt Rule.
					Subtitle E—Risk-Assumed Budgeting
					Sec. 441. Federal insurance programs.
					Title V—MAINTAINING A COMMITMENT TO THE FAMILY BUDGET
					Subtitle A—Further Enforcement Amendments
					Sec. 501. Super-majority points of order in the House of
				Representatives and the Senate.
					Sec. 502. Budget resolution enforcement point of
				order.
					Sec. 503. Point of order waiver protection.
					Subtitle B—The Byrd Rule
					Sec. 511. Limitation on Byrd Rule.
					Subtitle C—Treatment of Extraneous Appropriations in Omnibus
				Appropriation Measures
					Sec. 521. Treatment of extraneous appropriations.
				
			2.Effective
			 dateExcept as otherwise
			 specifically provided, this Act and the amendments made by this Act shall
			 become effective on the date of enactment of this Act and shall apply with
			 respect to fiscal years beginning after September 30, 2008.
		IA
			 SIMPLE AND BINDING BUDGET
			AJoint Budget
			 Resolutions
				101.Declaration of
			 purposes for the Budget ActParagraphs (1) and (2) of section 2 of the
			 Congressional Budget and Impoundment Control Act of 1974 are amended to read as
			 follows:
					
						(1)to assure
				effective control over the budgetary process;
						(2)to facilitate the
				determination each year of the appropriate level of Federal revenues and
				expenditures by the Congress and the
				President;
						.
				102.The
			 timetableSection 300 of the
			 Congressional Budget Act of 1974 is amended to read as follows:
					
						300.TimetableThe timetable
				with respect to the congressional budget process for any fiscal year is as
				follows:
							
								
									
										On or
						before:Action to be completed:
										
									
									
										First Monday in
						FebruaryPresident submits
						his budget 
										
										February 15Congressional Budget Office submits
						report to Budget Committees
										
										Not later than 6 weeks after
						President submits budgetCommittees submit views and estimates to Budget
						Committees
										
										April 1Budget Committees report joint
						resolution on the budget
										
										April 15Congress completes action on joint
						resolution on the budget
										
									
								
							
							
								
									
										On or
						before:
						Action to be completed:
										
									
									
										June 10House Appropriations Committee reports
						last annual appropriation bill
										
										June 15Congress completes action on
						reconciliation legislation
										
										June 30House completes action on annual
						appropriation bills
										
										October 1Fiscal year begins
										
									
								
						.
				103.Annual joint
			 resolutions on the budget
					(a)Content of
			 Annual Joint Resolutions on the BudgetSection 301(a)(4) of the
			 Congressional Budget Act of 1974 is amended to read as follows:
						
							(4)subtotals of new
				budget authority and outlays for nondefense discretionary spending, defense
				discretionary spending, direct spending (excluding interest), and interest; and
				for emergencies (for the reserve fund in section 316(b) and for military
				operations in section
				316(c));
							.
					(b)Additional
			 Matters in Joint ResolutionSection 301(b) of the Congressional
			 Budget Act of 1974 is amended as follows:
						(1)Strike paragraphs
			 (1), (4), and (6) through (9).
						(2)Redesignate
			 paragraphs (2), (3), and (5) accordingly, insert and after the
			 new paragraph (1), and in the new paragraph (2) strike the semicolon and insert
			 a period.
						(c)Required
			 Contents of ReportSection 301(e)(2) of the Congressional Budget
			 Act of 1974 is amended as follows:
						(1)Redesignate
			 subparagraphs (A), (B), (C), (D), (E), and (F) as subparagraphs (B), (C), (E),
			 (F), (H), and (I), respectively.
						(2)In subparagraph
			 (C) (as redesignated), strike mandatory and insert direct
			 spending.
						(3)After subparagraph
			 (C) (as redesignated), insert the following new subparagraph:
							
								(D)a measure, as a
				percentage of gross domestic product, of total outlays, total Federal revenues,
				the surplus or deficit, and new outlays for nondefense discretionary spending,
				defense spending, and direct spending as set forth in such
				resolution;
								.
						(4)After subparagraph
			 (F) (as redesignated), insert the following new subparagraph:
							
								(G)if the joint
				resolution on the budget includes any allocation to a committee other than the
				Committee on Appropriations of levels in excess of current law levels, a
				justification for not subjecting any program, project, or activity (for which
				the allocation is made) to annual discretionary
				appropriations;
								.
						(d)Additional
			 Contents of ReportSection 301(e)(3) of the Congressional Budget
			 Act of 1974 is amended as follows:
						(1)Redesignate
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively, strike
			 subparagraphs (C) and (D), and redesignate subparagraph (E) as subparagraph (D)
			 and strike the period and insert ; and.
						(2)Before subparagraph
			 (B), insert the following new subparagraph:
							
								(A)new budget
				authority and outlays for each major functional category, based on allocations
				of the total levels set forth pursuant to subsection
				(a)(1);
								.
						(3)At the end, add
			 the following new subparagraph:
							
								(E)set forth, if
				required by subsection (f), the calendar year in which, in the opinion of the
				Congress, the goals for reducing unemployment set forth in section 4(b) of the
				Employment Act of 1946 should be
				achieved.
								.
						(e)President’s
			 Budget Submission to the Congress(1)The first two sentences
			 of section 1105(a) of title 31, United States Code, are amended to read as
			 follows:
							
								On or after the first Monday in
			 January but not later than the first Monday in February of each year the
			 President shall submit a budget of the United States Government for the
			 following fiscal year which shall set forth the following
			 levels:(A)totals of new budget authority and
				outlays;
								(B)total Federal revenues and the amount,
				if any, by which the aggregate level of Federal revenues should be increased or
				decreased by bills and resolutions to be reported by the appropriate
				committees;
								(C)the surplus or deficit in the
				budget;
								(D)subtotals of new budget authority and
				outlays for nondefense discretionary spending, defense discretionary spending,
				direct spending (excluding interest), and interest, and for emergencies (for
				the reserve fund in section 316(b) and for military operations in section
				316(c)); and
								(E)the public debt.
								Each
				budget submission shall include a budget message and summary and supporting
				information and, as a separately delineated statement, the levels requires in
				the preceding sentence for at least each of the 4 ensuing fiscal
				years..
						(2)The third sentence of section 1105(a)
			 of title 31, United States Code, is amended by inserting
			 submission after budget.
						(f)Limitation on
			 Contents of Budget ResolutionsSection 305 of the Congressional
			 Budget Act of 1974 is amended by adding at the end the following new
			 subsection:
						
							(e)Limitation on
				Contents(1)It shall not be in order
				in the House of Representatives or in the Senate to consider any joint
				resolution on the budget or any amendment thereto or conference report thereon
				that contains any matter referred to in paragraph (2).
								(2)Any joint resolution on the budget or
				any amendment thereto or conference report thereon that contains any matter not
				permitted in section 301(a) or (b) shall not be treated in the House of
				Representatives or the Senate as a budget resolution under subsection (a) or
				(b) or as a conference report on a budget resolution under subsection (c) of
				this
				section.
								.
					104.Budget required
			 before spending bills may be considered
					(a)Amendments to
			 Section 302Section 302 of the
			 Congressional Budget Act of 1974 is amended—
						(1)in subsection (a),
			 by striking paragraph (5); and
						(2)in subsection
			 (f)(1)(A), by striking as reported.
						(b)Amendments to
			 Section 303 and Conforming
			 Amendments(1)Section 303 of the
			 Congressional Budget Act of 1974 is amended by striking “(a)
			 In General.—”,
			 by striking “has been agreed to” and inserting “takes effect in subsection (a),
			 and by striking subsections (b) and (c); and
						(2)by striking its section heading and
			 inserting the following new section heading: consideration of budget-related legislation
			 before budget becomes law.
						(c)Additional
			 Amendments(1)Section 302(g)(1) of the
			 Congressional Budget Act of 1974 is amended by striking and, after April
			 15, section 303.
						(2)(A)Section 904(c)(1) of the
			 Congressional Budget Act of 1974 is amended by inserting 303,
			 before 305(b)(2),.
							(B)Section 904(d)(2) of the
			 Congressional Budget Act of 1974 is amended by inserting 303,
			 before 305(b)(2),.
							(d)Expedited
			 Procedures Upon Veto of Joint Resolution on the Budget(1)Title III of the
			 Congressional Budget Act of 1974 (as amended by section 116) is further amended
			 by adding after section 316 the following new section:
							
								317.Expedited procedures upon veto of joint resolution on the
		  budget(a)Special
				RuleIf the President vetoes a joint resolution on the budget for
				a fiscal year, the majority leader of the House of Representatives or Senate
				(or his designee) may introduce a concurrent resolution on the budget or joint
				resolution on the budget for such fiscal year. If the Committee on the Budget
				of either House fails to report such concurrent or joint resolution referred to
				it within five calendar days (excluding Saturdays, Sundays, or legal holidays
				except when that House of Congress is in session) after the date of such
				referral, the committee shall be automatically discharged from further
				consideration of such resolution and such resolution shall be placed on the
				appropriate calendar.
									(b)Procedure in the
				House of Representatives and the Senate
										(1)Except as provided
				in paragraph (2), the provisions of section 305 for the consideration in the
				House of Representatives and in the Senate of joint resolutions on the budget
				and conference reports thereon shall also apply to the consideration of
				concurrent resolutions on the budget introduced under subsection (a) and
				conference reports thereon.
										(2)Debate in the
				Senate on any concurrent resolution on the budget or joint resolution on the
				budget introduced under subsection (a), and all amendments thereto and
				debatable motions and appeals in connection therewith, shall be limited to not
				more than 10 hours and in the House such debate shall be limited to not more
				than 3 hours.
										(c)Contents of
				Concurrent ResolutionsAny concurrent resolution on the budget
				introduced under subsection (a) shall be in compliance with section 301.
									(d)Effect of
				Concurrent Resolution on the BudgetNotwithstanding any other
				provision of this title, whenever a concurrent resolution on the budget
				described in subsection (a) is agreed to, then the aggregates, allocations, and
				reconciliation directives (if any) contained in the report accompanying such
				concurrent resolution or in such concurrent resolution shall be considered to
				be the aggregates, allocations, and reconciliation directives for all purposes
				of sections 302, 303, and 311 for the applicable fiscal years and such
				concurrent resolution shall be deemed to be a joint resolution for all purposes
				of this title and the Rules of the House of Representatives and any reference
				to the date of enactment of a joint resolution on the budget shall be deemed to
				be a reference to the date agreed to when applied to such concurrent
				resolution.
									.
						(2)The table of contents set forth in
			 section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is
			 amended by inserting after the item relating to section 316 the following new
			 item:
							
								
									Sec. 317. Expedited procedures upon veto
				of joint resolution on the
				budget.
								
								.
						105.Amendments to
			 effectuate joint resolutions on the budget
					(a)DefinitionParagraph
			 (4) of section 3 of the Congressional Budget Act of 1974 is amended to read as
			 follows:
						
							(4)the term
				joint resolution on the budget means—
								(A)a joint resolution
				setting forth the budget for the United States Government for a fiscal year as
				provided in section 301; and
								(B)any other joint
				resolution revising the budget for the United States Government for a fiscal
				year as described in section
				304.
								.
					(b)Additional
			 Amendments to the Congressional Budget and Impoundment Control Act of
			 1974(1)(A)Sections 301, 302, 303,
			 305, 308, 310, 311, 312, 314, 405, and 904 of the Congressional Budget Act of
			 1974 (2 U.S.C. 621 et seq.) are amended by striking concurrent
			 each place it appears and inserting joint.
							(B)(i)Sections 302(d), 302(g),
			 308(a)(1)(A), and 310(d)(1) of the Congressional Budget Act of 1974 are amended
			 by striking most recently agreed to concurrent resolution on the
			 budget each place it occurs and inserting most recently enacted
			 joint resolution on the budget or agreed to concurrent resolution on the budget
			 (as applicable).
								(ii)The section heading of section 301
			 is amended by striking adoption of concurrent resolution and
			 inserting joint resolutions; and
								(iii)Section 304 of such Act is amended
			 to read as follows:
									
										304.Permissible revisions of budget
		  resolutionsAt any time after
				the joint resolution on the budget for a fiscal year has been enacted pursuant
				to section 301, and before the end of such fiscal year, the two Houses and the
				President may enact a joint resolution on the budget which revises or reaffirms
				the joint resolution on the budget for such fiscal year most recently
				enacted.
										.
								(C)Sections 302, 303, 310, and 311, of
			 such Act are amended by striking agreed to each place it appears
			 and by inserting enacted.
							(2)(A)Paragraph (4) of section
			 3 of the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 striking concurrent each place it appears and by inserting
			 joint.
							(B)The table of contents set forth in
			 section 1(b) of such Act is amended—
								(i)in the item relating to section 301,
			 by striking adoption of concurrent resolution and inserting
			 joint resolutions;
								(ii)by striking the item relating to
			 section 303 and inserting the following:
									
										
											Sec. 303. Consideration of budget-related
				legislation before budget becomes
				law.
										
										;
								(iii)by striking
			 concurrent and inserting joint in the item
			 relating to section 305.
								(c)Conforming
			 Amendments to the Rules of the House of RepresentativesClauses
			 1(d)(1), 4(a)(4), 4(b)(2), 4(f)(1)(A), and 4(f)(2) of rule X, clause 10 of rule
			 XVIII, clause 10 of rule XX, and clauses 7 and 10 of rule XXI of the Rules of
			 the House of Representatives are amended by striking concurrent
			 each place it appears and inserting joint.
					(d)Conforming
			 Amendments to the Balanced Budget and Emergency Deficit Control Act of
			 1985Section 258C(b)(1) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 (2 U.S.C. 907d(b)(1)) is amended by striking
			 concurrent and inserting joint.
					(e)Conforming
			 Amendments to Section 310 Regarding
			 Reconciliation Directives(1)The side heading of
			 section 310(a) of the Congressional Budget Act of 1974 (as amended by section
			 105(b)) is further amended by inserting Joint Explanatory Statement Accompanying
			 Conference Report on before Joint.
						(2)Section 310(a) of such Act is amended
			 by striking A and inserting The joint explanatory
			 statement accompanying the conference report on a.
						(3)The first sentence of section 310(b)
			 of such Act is amended by striking If and inserting If
			 the joint explanatory statement accompanying the conference report
			 on.
						(4)Section 310(c)(1) of such Act is
			 amended by inserting the joint explanatory statement accompanying the
			 conference report on after pursuant to.
						(f)Conforming
			 Amendments to Section 3 Regarding Direct
			 SpendingSection 3 of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by adding at the end the following new
			 paragraph:
						
							(11)The term
				direct spending has the meaning given to such term in section
				250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of
				1985.
							.
					BBudgeting for
			 Emergencies
				111.PurposeThe purposes of this subtitle are to—
					(1)develop budgetary
			 and fiscal procedures for emergencies;
					(2)subject spending
			 for emergencies to budgetary procedures and controls; and
					(3)establish criteria
			 for determining compliance with emergency requirements.
					112.Repeal of
			 adjustments for emergencies
					(a)Elimination of
			 Emergency DesignationSections 251(b)(2)(A), 252(e), and
			 252(d)(4)(B) of the Balanced Budget and Emergency Deficit Control Act of 1985
			 are repealed.
					(b)Elimination of
			 Emergency AdjustmentsSection 314(b) of the Congressional Budget
			 Act of 1974 is amended by striking paragraph (1) and by redesignating
			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively.
					(c)Conforming
			 AmendmentClause 2 of rule XXI of the Rules of the House of
			 Representatives is amended by repealing paragraph (e) and by redesignating
			 paragraph (f) as paragraph (e).
					113.OMB emergency
			 criteria
					(a)Definition of
			 EmergencySection 3 of the Congressional Budget and Impoundment
			 Control Act of 1974 (as amended by section 105(e)) is further amended by adding
			 at the end the following new paragraph:
						
							(12)(A)The term
				emergency means a situation that—
									(i)requires new budget authority and
				outlays (or new budget authority and the outlays flowing therefrom) for the
				prevention or mitigation of, or response to, loss of life or property, or a
				threat to national security; and
									(ii)is unanticipated.
									(B)As used in subparagraph (A), the term
				unanticipated means that the situation is—
									(i)sudden, which means quickly coming
				into being or not building up over time;
									(ii)urgent, which means a pressing and
				compelling need requiring immediate action;
									(iii)unforeseen, which means not
				predicted or anticipated as an emerging need; and
									(iv)temporary, which means not of a
				permanent
				duration.
									.
					(b)Conforming
			 AmendmentThe term emergency has the meaning given
			 to such term in section 3 of the Congressional Budget and Impoundment Control
			 Act of 1974.”.
					114.Development of
			 guidelines for application of emergency definitionNot
			 later than 5 months after the date of enactment of this Act, the chairmen of
			 the Committees on the Budget (in consultation with the President) shall, after
			 consulting with the chairmen of the Committees on Appropriations and applicable
			 authorizing committees of their respective Houses and the Directors of the
			 Congressional Budget Office and the Office of Management and Budget, jointly
			 publish in the Congressional Record guidelines for application of the
			 definition of emergency set forth in section 3(12) of the Congressional Budget
			 and Impoundment Control Act of 1974.
				115.Reserve Fund
			 for emergencies in President’s budgetSection 1105(f) of title 31, United States
			 Code is amended by adding at the end the following new sentences: Such
			 budget submission shall also comply with the requirements of subsections (b)
			 and (c) of section 316 of the Congressional Budget Act of 1974 and, in the case
			 of any budget authority requested for an emergency, such submission shall
			 include a detailed justification of why such emergency is an emergency within
			 the meaning of section 3(12) of the Congressional Budget Act of
			 1974..
				116.Adjustments and
			 Reserve Fund for emergencies in joint budget resolutions
					(a)EmergenciesTitle
			 III of the Congressional Budget Act of 1974 is amended by adding at the end the
			 following new section:
						
							316.Emergencies(a)Adjustments
									(1)In
				generalAfter the reporting of a bill or joint resolution or the
				submission of a conference report thereon that provides budget authority for
				any emergency as identified pursuant to subsection (d) that is not covered by
				subsection (c)—
										(A)the chairman of
				the Committee on the Budget of the House of Representatives or the Senate shall
				determine and certify, pursuant to the guidelines referred to in section 114 of
				the Family Budget Protection Act of 2007, the portion (if any) of the amount so
				specified that is for an emergency within the meaning of section 3(12);
				and
										(B)such chairman
				shall make the adjustment set forth in paragraph (2) for the amount of new
				budget authority (or outlays) in that measure and the outlays flowing from that
				budget authority.
										(2)Matters to be
				adjustedThe adjustments referred to in paragraph (1) are to be
				made to the allocations made pursuant to the appropriate joint resolution on
				the budget pursuant to section 302(a) and shall be in an amount not to exceed
				the amount reserved for emergencies pursuant to the requirements of subsection
				(b).
									(b)Reserve Fund for
				Nonmilitary EmergenciesThe amount set forth in the reserve fund
				for emergencies for budget authority and outlays for a fiscal year pursuant to
				section 301(a)(4) shall equal—
									(1)the average of the
				enacted levels of budget authority for emergencies (other than those covered by
				subsection (c)) in the 5 fiscal years preceding the current year; and
									(2)the average of the
				levels of outlays for emergencies in the 5 fiscal years preceding the current
				year flowing from the budget authority referred to in paragraph (1), but only
				in the fiscal year for which such budget authority first becomes available for
				obligation.
									(c)Treatment of
				Emergencies to Fund Certain Military OperationsWhenever the
				Committee on Appropriations reports any bill or joint resolution that provides
				budget authority for any emergency that is a threat to national security and
				the funding of which carries out a military operation authorized by a
				declaration of war or a joint resolution authorizing the use of military force
				(or economic assistance funding in furtherance of such operation) and the
				report accompanying that bill or joint resolution, pursuant to subsection (d),
				identifies any provision that increases outlays or provides budget authority
				(and the outlays flowing therefrom) for such emergency, the enactment of which
				would cause the total amount of budget authority or outlays provided for
				emergencies for the budget year in the joint resolution on the budget (pursuant
				to section 301(a)(4)) to be exceeded:
									(1)Such bill or joint
				resolution shall be referred to the Committee on the Budget of the House or the
				Senate, as the case may be, with instructions to report it without amendment,
				other than that specified in paragraph (2), within 5 legislative days of the
				day in which it is reported from the originating committee. If the Committee on
				the Budget of either House fails to report a bill or joint resolution referred
				to it under this subparagraph within such 5-day period, the committee shall be
				automatically discharged from further consideration of such bill or joint
				resolution and such bill or joint resolution shall be placed on the appropriate
				calendar.
									(2)An amendment to
				such a bill or joint resolution referred to in this subsection shall only
				consist of an exemption from section 251 of the Balanced Budget and Emergency
				Deficit Control Act of 1985 of all or any part of the provisions that provide
				budget authority (and the outlays flowing therefrom) for such emergency if the
				committee determines, pursuant to the guidelines referred to in section 114 of
				the Family Budget Protection Act of 2007, that such budget authority is for an
				emergency within the meaning of section 3(12).
									(3)If such a bill or
				joint resolution is reported with an amendment specified in paragraph (2) by
				the Committee on the Budget of the House of Representatives or the Senate, then
				the budget authority and resulting outlays that are the subject of such
				amendment shall not be included in any determinations under section 302(f) or
				311(a) for any bill, joint resolution, amendment, motion, or conference
				report.
									(d)Committee
				Notification of Emergency LegislationWhenever the Committee on
				Appropriations or any other committee of either House (including a committee of
				conference) reports any bill or joint resolution that provides budget authority
				for any emergency, the report accompanying that bill or joint resolution (or
				the joint explanatory statement of managers in the case of a conference report
				on any such bill or joint resolution) shall identify all provisions that
				provide budget authority and the outlays flowing therefrom for such emergency
				and include a statement of the reasons why such budget authority meets the
				definition of an emergency pursuant to the guidelines referred to in section
				114 of the Family Budget Protection Act of
				2007.
								.
					(b)Conforming
			 AmendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 315 the following new item:
						
							
								Sec. 316.
				Emergencies.
							
							.
					117.Application of
			 section 306 to emergencies in excess of
			 amounts in Reserve FundSection 306 of the Congressional Budget Act
			 of 1974 is amended by inserting at the end the following new sentence:
			 No amendment reported by the Committee on the Budget (or from the
			 consideration of which such committee has been discharged) pursuant to section
			 316(c) may be amended..
				118.Up-to-date
			 tabulationsSection 308(b)(2)
			 of the Congressional Budget Act of 1974 is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (C) and inserting ; and, and by adding
			 at the end the following new subparagraph:
					
						(D)shall include an
				up-to-date tabulation of amounts remaining in the reserve fund for
				emergencies.
						.
				119.Prohibition on
			 amendments to emergency Reserve Fund
					(a)Point of
			 OrderSection 305 of the Congressional Budget Act of 1974 (as
			 amended by section 103(f)) is further amended by adding at the end the
			 following new subsection:
						
							(f)Point of Order
				Regarding Emergency Reserve FundIt shall not be in order in the
				House of Representatives or in the Senate to consider an amendment to a joint
				resolution on the budget which changes the amount of budget authority and
				outlays set forth in section 301(a)(4) for emergency reserve
				fund.
							.
					(b)Technical
			 Amendment(1)Section 904(c)(1) of the
			 Congressional Budget Act of 1974 is amended by inserting 305(e),
			 305(f), after 305(c)(4),.
						(2)Section 904(d)(2) of the
			 Congressional Budget Act of 1974 is amended by inserting 305(e),
			 305(f), after 305(c)(4),.
						CBiennial Budget
			 Option
				121.Effective
			 dateIf—
					(1)as part of the
			 President’s budget submission under section 1105(a) of title 31, United States
			 Code, during the first session of any Congress, the President includes a
			 request that the joint resolution on the budget that will be considered during
			 the first session of the next Congress be for a biennium consisting of two
			 consecutive fiscal years; and
					(2)the joint
			 resolution on the budget for the fiscal year to which the President’s
			 submission relates contains a provision stating that the joint resolution on
			 the budget that will be considered during the first session of the next
			 Congress shall be for a biennium consisting of two consecutive fiscal
			 years;
					then the
			 provisions of this subtitle shall take effect on January 1 of the calendar year
			 in which that next Congress commences and apply to that Congress and each
			 Congress thereafter.122.Revision of
			 timetableSection 300 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as
			 follows:
					
						300.Timetable(a)In
				GeneralExcept as provided by subsection (b), the timetable with
				respect to the congressional budget process for any Congress (beginning with
				the One Hundred Twelfth Congress or a subsequent Congress, as applicable) is as
				follows:
								
									
										
											On or
						before:First session action to be completed:
											
										
										
											First Monday in
						FebruaryPresident submits
						budget recommendations
											
											February 15Congressional Budget Office submits
						report to Budget Committees
											
											Not later than 6 weeks after
						budget submissionCommittees submit views and estimates to Budget
						Committees
											
											April 1Budget Committees report joint
						resolution on the biennial budget
											
											May 15Congress completes action on joint
						resolution on the biennial budget
											
											May 15Biennial appropriation bills may be
						considered in the House
											
											June 10House Appropriations Committee reports
						last biennial appropriation bill
											
											June 30House completes action on biennial
						appropriation bills
											
											October 1Biennium begins
											
										
									
								
								
									
										
											On or
						before:Second session sction to be completed:
											
										
										
											February 15President submits budget review
											
											Not later than 6 weeks after
						President submits budget reviewCongressional Budget Office submits report to Budget
						Committees
											
											The last day of the
						sessionCongress completes
						action on bills and resolutions authorizing new budget authority for the
						succeeding biennium
											
										
									
								
							(b)Special
				RuleIn the case of any first session of Congress that begins in
				any year during which the term of a President (except a President who succeeds
				himself) begins, the following dates shall supersede those set forth in
				subsection (a):
								
									
										
											On or
						before:First session action to be completed:
											
										
										
											First Monday in
						AprilPresident submits
						budget recommendations
											
											April 20Committees submit views and estimates to
						Budget Committees
											
											May 15Budget Committees report joint
						resolution on the biennial budget
											
											June 1Congress completes action on joint
						resolution on the biennial budget
											
											June 1Biennial appropriation bills may be
						considered in the House
											
											July 1House Appropriations Committee reports
						last biennial appropriation bill
											
											July 20House completes action on biennial
						appropriation bills.
											
											October 1Biennium begins
											
										
									
							.
				123.Amendments to
			 the Congressional Budget and Impoundment Control Act of 1974
					(a)Declaration of
			 PurposeSection 2(2) of the Congressional Budget and Impoundment
			 Control Act of 1974 (2 U.S.C. 621(2)) is amended by striking each
			 year and inserting biennially.
					(b)Definitions
						(1)Budget
			 resolutionSection 3(4) of such Act (2 U.S.C. 622(4)) is amended
			 by striking fiscal year each place it appears and inserting
			 biennium.
						(2)BienniumSection
			 3 of such Act (2 U.S.C. 622) (as amended by section 111(a)) is further amended
			 by adding at the end the following new paragraph:
							
								(13)The term
				biennium means the period of 2 consecutive fiscal years beginning
				on October 1 of any odd-numbered
				year.
								.
						(c)Biennial Joint
			 Resolution on the Budget
						(1)Contents of
			 resolutionSection 301(a) of such Act (2 U.S.C. 632(a)) is
			 amended—
							(A)in the matter
			 preceding paragraph (1) by—
								(i)striking
			 April 15 of each year and inserting May 15 of each
			 odd-numbered year;
								(ii)striking
			 the fiscal year beginning on October 1 of such year the first
			 place it appears and inserting the biennium beginning on October 1 of
			 such year;
								(iii)striking
			 the fiscal year beginning on October 1 of such year the second
			 place it appears and inserting each fiscal year in such period;
			 and
								(iv)striking
			 each of the four ensuing fiscal years and inserting each
			 fiscal year in the next 2 bienniums;
								(B)in paragraph (6),
			 by striking for the fiscal year and inserting for each
			 fiscal year in the biennium; and
							(C)in paragraph (7),
			 by striking for the fiscal year and inserting for each
			 fiscal year in the biennium.
							(2)Additional
			 mattersSection 301(b) of such Act (2 U.S.C. 632(b)) is
			 amended—
							(A)in paragraph (3),
			 by striking for such fiscal year and inserting for either
			 fiscal year in such biennium; and
							(B)in paragraph (7),
			 by striking for the first fiscal year and inserting for
			 each fiscal year in the biennium.
							(3)Views of other
			 committeesSection 301(d) of such Act (2 U.S.C. 632(d)) is
			 amended by inserting (or, if applicable, as provided by section
			 300(b)) after United States Code.
						(4)HearingsSection
			 301(e)(1) of such Act (2 U.S.C. 632(e)) is amended by—
							(A)striking
			 fiscal year and inserting biennium; and
							(B)inserting after
			 the second sentence the following: On or before April 1 of each
			 odd-numbered year (or, if applicable, as provided by section 300(b)), the
			 Committee on the Budget of each House shall report to its House the joint
			 resolution on the budget referred to in subsection (a) for the biennium
			 beginning on October 1 of that year..
							(5)Goals for
			 reducing unemploymentSection 301(f) of such Act (2 U.S.C.
			 632(f)) is amended by striking fiscal year each place it appears
			 and inserting biennium.
						(6)Economic
			 assumptionsSection 301(g)(1) of such Act (2 U.S.C. 632(g)(1)) is
			 amended by striking for a fiscal year and inserting for a
			 biennium.
						(7)Section
			 headingThe section heading of section 301 of such Act is amended
			 by striking annual and inserting
			 biennial.
						(8)Table of
			 contentsThe item relating to section 301 in the table of
			 contents set forth in section 1(b) of such Act is amended by striking
			 Annual and inserting Biennial.
						(d)Committee
			 AllocationsSection 302 of such Act (2 U.S.C. 633) is
			 amended—
						(1)in subsection
			 (a)(1) by—
							(A)striking
			 for the first fiscal year of the resolution, and inserting
			 for each fiscal year in the biennium,;
							(B)striking
			 for that period of fiscal years and inserting for all
			 fiscal years covered by the resolution; and
							(C)striking for
			 the fiscal year of that resolution and inserting for each fiscal
			 year in the biennium;
							(2)in subsection
			 (f)(1), by striking for a fiscal year and inserting for a
			 biennium;
						(3)in subsection
			 (f)(1), by striking first fiscal year and inserting
			 either fiscal year of the biennium;
						(4)in subsection
			 (f)(2)(A), by—
							(A)striking
			 first fiscal year and inserting each fiscal year of the
			 biennium; and
							(B)striking
			 the total of fiscal years and inserting the total of all
			 fiscal years covered by the resolution; and
							(5)in
			 subsection (g)(1)(A), by striking April and inserting
			 May.
						(e)Section
			 303 Point of OrderSection 303
			 of such Act (2 U.S.C. 634(a)) is amended by striking for a fiscal
			 year and inserting for a biennium and by striking
			 the first fiscal year and inserting each fiscal year of
			 the biennium.
					(f)Permissible
			 Revisions of Joint Resolutions on the BudgetSection 304 of such
			 Act (2 U.S.C. 635) is amended—
						(1)by striking
			 fiscal year the first two places it appears and inserting
			 biennium;
						(2)by striking
			 for such fiscal year; and
						(3)by inserting
			 before the period for such biennium.
						(g)Procedures for
			 Consideration of Budget ResolutionsSection 305(a)(3) of such Act
			 (2 U.S.C. 636(b)(3)) is amended by striking fiscal year and
			 inserting biennium.
					(h)Completion of
			 House Committee Action on Appropriation BillsSection 307 of such
			 Act (2 U.S.C. 638) is amended—
						(1)by striking
			 each year and inserting each odd-numbered year (or, if
			 applicable, as provided by section 300(b), July 1);
						(2)by striking
			 annual and inserting biennial;
						(3)by striking
			 fiscal year and inserting biennium; and
						(4)by
			 striking that year and inserting each odd-numbered
			 year.
						(i)Quarterly Budget
			 ReportsSection 308 of such Act (2 U.S.C. 639) is amended by
			 adding at the end the following new subsection:
						
							(d)Quarterly Budget
				ReportsThe Director of the Congressional Budget Office shall, as
				soon as practicable after the completion of each quarter of the fiscal year,
				prepare an analysis comparing revenues, spending, and the deficit or surplus
				for the current fiscal year to assumptions included in the congressional budget
				resolution. In preparing this report, the Director of the Congressional Budget
				Office shall combine actual budget figures to date with projected revenue and
				spending for the balance of the fiscal year. The Director of the Congressional
				Budget Office shall include any other information in this report that it deems
				useful for a full understanding of the current fiscal position of the
				Government. The reports mandated by this subsection shall be transmitted by the
				Director to the Senate and House Committees on the Budget, and the
				Congressional Budget Office shall make such reports available to any interested
				party upon
				request.
							.
					(j)Completion of
			 House Action on Regular Appropriation BillsSection 309 of such
			 Act (2 U.S.C. 640) is amended—
						(1)by striking
			 It and inserting Except whenever section 300(b) is
			 applicable, it;
						(2)by
			 inserting of any odd-numbered calendar year after
			 July;
						(3)by striking
			 annual and inserting biennial; and
						(4)by striking
			 fiscal year and inserting biennium.
						(k)Reconciliation
			 ProcessSection 310 of such Act (2 U.S.C. 641) is amended—
						(1)in subsection (a),
			 in the matter preceding paragraph (1), by striking any fiscal
			 year and inserting any biennium;
						(2)in subsection
			 (a)(1), by striking such fiscal year each place it appears and
			 inserting any fiscal year covered by such resolution; and
						(3)by
			 striking subsection (f) and redesignating subsection (g) as subsection
			 (f).
						(l)Section
			 311 Point of Order
						(1)In the
			 houseSection 311(a)(1) of such Act (2 U.S.C. 642(a)) is
			 amended—
							(A)by striking
			 for a fiscal year and inserting for a
			 biennium;
							(B)by striking
			 the first fiscal year each place it appears and inserting
			 either fiscal year of the biennium; and
							(C)by striking
			 that first fiscal year and inserting each fiscal year in
			 the biennium.
							(2)In the
			 senateSection 311(a)(2) of such Act is amended—
							(A)in subparagraph
			 (A), by striking for the first fiscal year and inserting
			 for either fiscal year of the biennium; and
							(B)in subparagraph
			 (B)—
								(i)by
			 striking that first fiscal year the first place it appears and
			 inserting each fiscal year in the biennium; and
								(ii)by
			 striking that first fiscal year and the ensuing fiscal years and
			 inserting all fiscal years.
								(3)Social security
			 levelsSection 311(a)(3) of such Act is amended by—
							(A)striking for
			 the first fiscal year and inserting each fiscal year in the
			 biennium; and
							(B)striking
			 that fiscal year and the ensuing fiscal years and inserting
			 all fiscal years.
							(m)Maximum Deficit
			 Amount Point of OrderSection 312(c) of the Congressional Budget
			 Act of 1974 (2 U.S.C. 643) is amended—
						(1)by striking
			 for a fiscal year and inserting for a
			 biennium;
						(2)in
			 paragraph (1), by striking first fiscal year and inserting
			 either fiscal year in the biennium;
						(3)in
			 paragraph (2), by striking that fiscal year and inserting
			 either fiscal year in the biennium; and
						(4)in the matter
			 following paragraph (2), by striking that fiscal year and
			 inserting the applicable fiscal year.
						124.Amendments to
			 rules of the House of Representatives
					(a)Clause 4(a)(1)(A)
			 of rule X of the Rules of the House of Representatives is amended by inserting
			 odd-numbered after each.
					(b)Clause 4(a)(4) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 fiscal year and inserting biennium.
					(c)Clause 4(b)(2) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 each fiscal year and inserting the
			 biennium.
					(d)Clause 4(b) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 and at the end of subparagraph (5), by striking the period and
			 inserting ; and at the end of subparagraph (6), and by adding at
			 the end the following new subparagraph:
						
							(7)use the second
				session of each Congress to study issues with long-term budgetary and economic
				implications, which would include—
								(A)hold hearings to
				receive testimony from committees of jurisdiction to identify problem areas and
				to report on the results of oversight; and
								(B)by January 1 of
				each odd-number year, issuing a report to the Speaker which identifies the key
				issues facing the Congress in the next
				biennium.
								.
					(e)Clause 4(e) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 annually each place it appears and inserting
			 biennially and by striking annual and inserting
			 biennial.
					(f)Clause 4(f) of rule
			 X of the Rules of the House of Representatives is amended—
						(1)by inserting
			 during each odd-numbered year after submits his
			 budget;
						(2)by striking
			 fiscal year the first place it appears and inserting
			 biennium; and
						(3)by striking
			 that fiscal year and inserting each fiscal year in such
			 ensuing biennium.
						(g)Clause 11(i) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 during the same or preceding fiscal year.
					(h)Clause 3(d)(2)(A)
			 of rule XIII of the Rules of the House of Representatives is amended by
			 striking five both places it appears and inserting
			 six.
					(i)Clause 5(a)(1) of
			 rule XIII of the Rules of the House of Representatives is amended by striking
			 fiscal year after September 15 in the preceding fiscal year and
			 inserting biennium after September 15 of the calendar year in which such
			 biennium begins.
					125.Amendments to
			 title 31, United States Code
					(a)DefinitionSection
			 1101 of title 31, United States Code, is amended by adding at the end the
			 following new paragraph:
						
							(3)biennium
				has the meaning given to such term in paragraph (13) of section 3 of the
				Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
				622(13)).
							.
					(b)Budget Contents
			 and Submission to the Congress
						(1)ScheduleThe
			 matter preceding paragraph (1) in section 1105(a) of title 31, United States
			 Code, is amended to read as follows:
							
								(a)On or before the
				first Monday in February of each odd-numbered year (or, if applicable, as
				provided by section 300(b) of the Congressional Budget Act of 1974), beginning
				with the One Hundred Tenth Congress or a subsequent Congress (as applicable),
				the President shall submit to the Congress the budget for the biennium
				beginning on October 1 of such calendar year. The budget transmitted under this
				subsection shall include a budget message and summary and supporting
				information. The President shall include in each budget the
				following:
								.
						(2)ExpendituresSection
			 1105(a)(5) of title 31, United States Code, is amended by striking the
			 fiscal year for which the budget is submitted and the 4 fiscal years after that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted and in the succeeding 4 years.
						(3)ReceiptsSection
			 1105(a)(6) of title 31, United States Code, is amended by striking the
			 fiscal year for which the budget is submitted and the 4 fiscal years after that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted and in the succeeding 4 years.
						(4)Balance
			 statementsSection 1105(a)(9)(C) of title 31, United States Code,
			 is amended by striking the fiscal year and inserting each
			 fiscal year in the biennium.
						(5)Government
			 functions and activitiesSection 1105(a)(12) of title 31, United
			 States Code, is amended in subparagraph (A), by striking the fiscal
			 year and inserting each fiscal year in the
			 biennium.
						(6)AllowancesSection
			 1105(a)(13) of title 31, United States Code, is amended by striking the
			 fiscal year and inserting each fiscal year in the
			 biennium.
						(7)Allowances for
			 unanticipated and uncontrollable expendituresSection 1105(a)(14)
			 of title 31, United States Code, is amended by striking that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted.
						(8)Tax
			 expendituresSection 1105(a)(16) of title 31, United States Code,
			 is amended by striking the fiscal year and inserting each
			 fiscal year in the biennium.
						(9)Estimates for
			 future yearsSection 1105(a)(17) of title 31, United States Code,
			 is amended—
							(A)by striking
			 the fiscal year following the fiscal year and inserting
			 each fiscal year in the biennium following the biennium;
							(B)by striking
			 that following fiscal year and inserting each such fiscal
			 year; and
							(C)by striking
			 fiscal year before the fiscal year and inserting biennium
			 before the biennium.
							(10)Prior year
			 outlaysSection 1105(a)(18) of title 31, United States Code, is
			 amended—
							(A)by striking
			 the prior fiscal year, and inserting each of the 2 most
			 recently completed fiscal years,;
							(B)by striking
			 for that year and inserting with respect to those fiscal
			 years; and
							(C)by striking
			 in that year and inserting in those fiscal
			 years.
							(11)Prior year
			 receiptsSection 1105(a)(19) of title 31, United States Code, is
			 amended—
							(A)by striking
			 the prior fiscal year and inserting each of the 2 most
			 recently completed fiscal years;
							(B)by striking
			 for that year and inserting with respect to those fiscal
			 years; and
							(C)by striking
			 in that year each place it appears and inserting in those
			 fiscal years.
							(c)Estimated
			 Expenditures of Legislative and Judicial BranchesSection 1105(b)
			 of title 31, United States Code, is amended by striking each
			 year and inserting each even-numbered year.
					(d)Recommendations
			 To Meet Estimated DeficienciesSection 1105(c) of title 31,
			 United States Code, is amended—
						(1)by striking
			 the fiscal year for the first place it appears and inserting
			 each fiscal year in the biennium for;
						(2)by striking
			 the fiscal year for the second place it appears and inserting
			 each fiscal year of the biennium, as the case may be,;
			 and
						(3)by
			 striking that year and inserting for each year of the
			 biennium.
						(e)Capital
			 Investment AnalysisSection 1105(e)(1) of title 31, United States
			 Code, is amended by striking ensuing fiscal year and inserting
			 biennium to which such budget relates.
					(f)Supplemental
			 Budget Estimates and Changes
						(1)In
			 generalSection 1106(a) of title 31, United States Code, is
			 amended—
							(A)in the matter
			 preceding paragraph (1), by—
								(i)inserting
			 and before February 15 of each even-numbered year after
			 Before July 16 of each year; and
								(ii)striking
			 fiscal year and inserting biennium;
								(B)in paragraph (1),
			 by striking that fiscal year and inserting each fiscal
			 year in such biennium;
							(C)in paragraph (2),
			 by striking 4 fiscal years following the fiscal year and
			 inserting 4 fiscal years following the biennium; and
							(D)in paragraph (3),
			 by striking fiscal year and inserting
			 biennium.
							(2)ChangesSection
			 1106(b) of title 31, United States Code, is amended by—
							(A)striking
			 the fiscal year and inserting each fiscal year in the
			 biennium; and
							(B)inserting
			 and before February 15 of each even-numbered year after
			 Before July 16 of each year.
							(g)Current Programs
			 and Activities Estimates
						(1)The
			 presidentSection 1109(a) of title 31, United States Code, is
			 amended—
							(A)by striking
			 On or before the first Monday after January 3 of each year (on or before
			 February 5 in 1986) and inserting At the same time the budget
			 required by section 1105 is submitted for a biennium; and
							(B)by striking
			 the following fiscal year and inserting each fiscal year
			 of such period.
							(2)Joint economic
			 committeeSection 1109(b) of title 31, United States Code, is
			 amended by striking March 1 of each year and inserting
			 within 6 weeks of the President’s budget submission for each
			 odd-numbered year (or, if applicable, as provided by section 300(b) of the
			 Congressional Budget Act of 1974).
						(h)Year-Ahead
			 Requests for Authorizing LegislationSection 1110 of title 31,
			 United States Code, is amended by—
						(1)striking
			 May 16 and inserting March 31; and
						(2)striking
			 year before the year in which the fiscal year begins and
			 inserting calendar year preceding the calendar year in which the
			 biennium begins.
						126.Two-year
			 appropriations; title and style of appropriation ActsSection 105 of title 1, United States Code,
			 is amended to read as follows:
					
						105.Title and style
				of appropriations Acts
							(a)The style and
				title of all Acts making appropriations for the support of the Government shall
				be as follows: An Act making appropriations (here insert the object) for
				each fiscal year in the biennium of fiscal years (here insert the fiscal years
				of the biennium)..
							(b)All Acts making
				regular appropriations for the support of the Government shall be enacted for a
				biennium and shall specify the amount of appropriations provided for each
				fiscal year in such period.
							(c)For purposes of
				this section, the term biennium has the same meaning as in section
				3(13) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
				622(13)).
							.
				127.Multiyear
			 authorizations
					(a)In
			 GeneralTitle III of the Congressional Budget Act of 1974 (as
			 amended by section 116(a)) is further amended by adding at the end the
			 following new section:
						
							318.Multiyear authorizations of
		  appropriations(a)It shall not be in order
				in the House of Representatives or the Senate to consider any measure that
				contains a specific authorization of appropriations for any purpose unless the
				measure includes such a specific authorization of appropriations for that
				purpose for not less than each fiscal year in one or more bienniums.
								(b)(1)For purposes of this
				section, a specific authorization of appropriations is an authorization for the
				enactment of an amount of appropriations or amounts not to exceed an amount of
				appropriations (whether stated as a sum certain, as a limit, or as such sums as
				may be necessary) for any purpose for a fiscal year.
									(2)Subsection (a) does not apply with
				respect to an authorization of appropriations for a single fiscal year for any
				program, project, or activity if the measure containing that authorization
				includes a provision expressly stating the following: Congress finds
				that no authorization of appropriation will be required for [Insert name of
				applicable program, project, or activity] for any subsequent fiscal
				year..
									(c)For purposes of
				this section, the term measure means a bill, joint resolution,
				amendment, motion, or conference
				report.
								.
					(b)Amendment to
			 Table of ContentsThe table of contents set forth in section 1(b)
			 of the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 adding after the item relating to section 317 the following new item:
						
							
								Sec. 318. Multiyear authorizations of
				appropriations.
							
							.
					128.Government
			 strategic and performance plans on a biennial basis
					(a)Strategic
			 PlansSection 306 of title 5, United States Code, is
			 amended—
						(1)in subsection (a),
			 by striking September 30, 1997 and inserting September
			 30, 2009;
						(2)in subsection
			 (b)—
							(A)by striking
			 at least every three years and all that follows thereafter and
			 inserting at least every 4 years, except that strategic plans submitted
			 by September 30, 2009, shall be updated and revised by September 30,
			 2012; and
							(B)by striking
			 five years forward and inserting six years
			 forward; and
							(3)in subsection (c),
			 by inserting a comma after section the second place it appears
			 and adding including a strategic plan submitted by September 30, 2009,
			 meeting the requirements of subsection (a).
						(b)Budget Contents
			 and Submission to CongressParagraph (28) of section 1105(a) of
			 title 31, United States Code, is amended by striking beginning with
			 fiscal year 1999, a and inserting beginning with fiscal year
			 2012, a biennial.
					(c)Performance
			 PlansSection 1115 of title 31, United States Code, is
			 amended—
						(1)in subsection
			 (a)—
							(A)in the matter
			 before paragraph (1) by striking an annual and inserting
			 a biennial;
							(B)in paragraph (1)
			 by inserting after program activity the following: for
			 both years 1 and 2 of the biennial plan;
							(C)in paragraph (5)
			 by striking and after the semicolon;
							(D)in paragraph (6)
			 by striking the period and inserting a semicolon; and inserting
			 and after the inserted semicolon; and
							(E)by adding after
			 paragraph (6) the following:
								
									(7)cover each fiscal
				year of the biennium beginning with the first fiscal year of the next biennial
				budget
				cycle.
									;
							(2)in subsection (d)
			 by striking annual and inserting biennial;
			 and
						(3)in
			 paragraph (6) of subsection (g) by striking annual and inserting
			 biennial.
						(d)Managerial
			 Accountability and FlexibilitySection 9703 of title 31, United
			 States Code, relating to managerial accountability, is amended—
						(1)in subsection
			 (a)—
							(A)in the first
			 sentence by striking annual; and
							(B)by striking
			 section 1105(a)(29) and inserting section
			 1105(a)(28);
							(2)in subsection
			 (e)—
							(A)in the first
			 sentence by striking one or before two
			 years;
							(B)in the second
			 sentence by striking a subsequent year and inserting for
			 a subsequent 2-year period; and
							(C)in the third
			 sentence by striking three and inserting
			 four.
							(e)Strategic
			 PlansSection 2802 of title 39, United States Code, is
			 amended—
						(1)in subsection (a),
			 by striking September 30, 1997 and inserting September
			 30, 2009;
						(2)in subsection (b),
			 by striking at least every three years and inserting at
			 least every 4 years except that strategic plans submitted by September 30,
			 2009, shall be updated and revised by September 30, 2012;
						(3)in
			 subsection (b), by striking five years forward and inserting
			 six years forward; and
						(4)in subsection (c),
			 by inserting a comma after section the second place it appears
			 and inserting including a strategic plan submitted by September 30,
			 2009, meeting the requirements of subsection (a).
						(f)Performance
			 PlansSection 2803(a) of title 39, United States Code, is
			 amended—
						(1)in the matter
			 before paragraph (1), by striking an annual and inserting
			 a biennial;
						(2)in paragraph (1),
			 by inserting after program activity the following: for
			 both years 1 and 2 of the biennial plan;
						(3)in paragraph (5),
			 by striking and after the semicolon;
						(4)in paragraph (6),
			 by striking the period and inserting ; and; and
						(5)by adding after
			 paragraph (6) the following:
							
								(7)cover each fiscal
				year of the biennium beginning with the first fiscal year of the next biennial
				budget
				cycle.
								.
						(g)Committee Views
			 of Plans and ReportsSection 301(d) of the Congressional Budget
			 Act (2 U.S.C. 632(d)) is amended by adding at the end Each committee of
			 the Senate or the House of Representatives shall review the strategic plans,
			 performance plans, and performance reports, required under section 306 of title
			 5, United States Code, and sections 1115 and 1116 of title 31, United States
			 Code, of all agencies under the jurisdiction of the committee. Each committee
			 may provide its views on such plans or reports to the Committee on the Budget
			 of the applicable House..
					129.Biennial
			 appropriation bills
					(a)In the House of
			 RepresentativesClause 2(a) of rule XXI of the Rules of the House
			 of Representatives is amended by adding at the end the following new
			 subparagraph:
						
							(3)(A)Except as provided by
				subdivision (B), an appropriation may not be reported in a general
				appropriation bill (other than a supplemental appropriation bill), and may not
				be in order as an amendment thereto, unless it provides new budget authority or
				establishes a level of obligations under contract authority for each fiscal
				year of a biennium.
								(B)Subdivision (A) does not apply with
				respect to an appropriation for a single fiscal year for any program, project,
				or activity if the bill or amendment thereto containing that appropriation
				includes a provision expressly stating the following: Congress finds
				that no additional funding beyond one fiscal year will be required and the
				[Insert name of applicable program, project, or activity] will be completed or
				terminated after the amount provided has been expended..
								(C)For purposes of paragraph (b), the
				statement set forth in subdivision (B) with respect to an appropriation for a
				single fiscal year for any program, project, or activity may be included in a
				general appropriation bill or amendment
				thereto.
								.
					(b)Conforming
			 AmendmentClause 5(b)(1) of rule XXII of the House of
			 Representatives is amended by striking or (c) and inserting
			 or (3) or 2(c).
					130.Assistance by
			 Federal agencies to standing committees of the Senate and the House of
			 Representatives
					(a)Information
			 Regarding Agency Appropriations RequestsTo assist each standing
			 committee of the House of Representatives and the Senate in carrying out its
			 responsibilities, the head of each Federal agency which administers the laws or
			 parts of laws under the jurisdiction of such committee shall provide to such
			 committee such studies, information, analyses, reports, and assistance as may
			 be requested by the chairman and ranking minority member of the
			 committee.
					(b)Information
			 Regarding Agency Program AdministrationTo assist each standing
			 committee of the House of Representatives and the Senate in carrying out its
			 responsibilities, the head of any agency shall furnish to such committee
			 documentation, containing information received, compiled, or maintained by the
			 agency as part of the operation or administration of a program, or specifically
			 compiled pursuant to a request in support of a review of a program, as may be
			 requested by the chairman and ranking minority member of such committee.
					(c)Summaries by
			 Comptroller GeneralWithin thirty days after the receipt of a
			 request from a chairman and ranking minority member of a standing committee
			 having jurisdiction over a program being reviewed and studied by such committee
			 under this section, the Comptroller General of the United States shall furnish
			 to such committee summaries of any audits or reviews of such program which the
			 Comptroller General has completed during the preceding six years.
					(d)Congressional
			 AssistanceConsistent with their duties and functions under law,
			 the Comptroller General of the United States, the Director of the Congressional
			 Budget Office, and the Director of the Congressional Research Service shall
			 continue to furnish (consistent with established protocols) to each standing
			 committee of the House of Representatives or the Senate such information,
			 studies, analyses, and reports as the chairman and ranking minority member may
			 request to assist the committee in conducting reviews and studies of programs
			 under this section.
					DPrevention of
			 Government Shutdown
				141.Amendment to
			 title 31
					(a)In
			 GeneralChapter 13 of title 31, United States Code, is amended by
			 inserting after section 1310 the following new section:
						
							1311.Continuing
				appropriations
								(a)(1)If any regular
				appropriation bill for a fiscal year (or, if applicable, for each fiscal year
				in a biennium) does not become law before the beginning of such fiscal year or
				a joint resolution making continuing appropriations is not in effect, there are
				appropriated, out of any money in the Treasury not otherwise appropriated, and
				out of applicable corporate or other revenues, receipts, and funds, such sums
				as may be necessary to continue any project or activity for which funds were
				provided in the preceding fiscal year—
										(A)in the corresponding regular
				appropriation Act for such preceding fiscal year; or
										(B)if the corresponding regular
				appropriation bill for such preceding fiscal year did not become law, then in a
				joint resolution making continuing appropriations for such preceding fiscal
				year.
										(2)Appropriations and funds made
				available, and authority granted, for a project or activity for any fiscal year
				pursuant to this section shall be at a rate of operations not in excess of the
				lower of—
										(A)the rate of operations provided for in
				the regular appropriation Act providing for such project or activity for the
				preceding fiscal year;
										(B)in the absence of such an Act, the
				rate of operations provided for such project or activity pursuant to a joint
				resolution making continuing appropriations for such preceding fiscal
				year;
										(C)the rate of operations provided for in
				the regular appropriation bill as passed by the House of Representatives or the
				Senate for the fiscal year in question, except that the lower of these two
				versions shall be ignored for any project or activity for which there is a
				budget request if no funding is provided for that project or activity in either
				version; or
										(D)the annualized rate of operations
				provided for in the most recently enacted joint resolution making continuing
				appropriations for part of that fiscal year or any funding levels established
				under the provisions of this Act.
										(3)Appropriations and funds made
				available, and authority granted, for any fiscal year pursuant to this section
				for a project or activity shall be available for the period beginning with the
				first day of a lapse in appropriations and ending with the earlier of—
										(A)the date on which the applicable
				regular appropriation bill for such fiscal year becomes law (whether or not
				such law provides for such project or activity) or a continuing resolution
				making appropriations becomes law, as the case may be; or
										(B)the last day of such fiscal
				year.
										(b)An appropriation
				or funds made available, or authority granted, for a project or activity for
				any fiscal year pursuant to this section shall be subject to the terms and
				conditions imposed with respect to the appropriation made or funds made
				available for the preceding fiscal year, or authority granted for such project
				or activity under current law.
								(c)Appropriations and
				funds made available, and authority granted, for any project or activity for
				any fiscal year pursuant to this section shall cover all obligations or
				expenditures incurred for such project or activity during the portion of such
				fiscal year for which this section applies to such project or activity.
								(d)Expenditures made
				for a project or activity for any fiscal year pursuant to this section shall be
				charged to the applicable appropriation, fund, or authorization whenever a
				regular appropriation bill or a joint resolution making continuing
				appropriations until the end of a fiscal year providing for such project or
				activity for such period becomes law.
								(e)This section shall
				not apply to a project or activity during a fiscal year if any other provision
				of law (other than an authorization of appropriations)—
									(1)makes an
				appropriation, makes funds available, or grants authority for such project or
				activity to continue for such period; or
									(2)specifically
				provides that no appropriation shall be made, no funds shall be made available,
				or no authority shall be granted for such project or activity to continue for
				such period.
									(f)For purposes of
				this section, the term regular appropriation bill means any annual
				appropriation bill making appropriations, otherwise making funds available, or
				granting authority, for any of the following categories of projects and
				activities:
									(1)Agriculture, rural
				development, Food and Drug Administration, and related agencies
				programs.
									(2)The Department of
				Defense.
									(3)Energy and water
				development, and related agencies.
									(4)State, foreign
				operations, and related programs.
									(5)The Department of
				Homeland Security.
									(6)The Department of
				the Interior, Environmental Protection Agency, and related agencies.
									(7)The Departments of
				Labor, Health and Human Services, and Education, and related agencies.
									(8)Military
				construction, veterans affairs, and related agencies.
									(9)Science, the
				Departments of State, Justice, and Commerce, and related agencies.
									(10)The Departments
				of Transportation, Housing and Urban Development, and related agencies.
									(11)The Legislative
				Branch.
									(12)Financial
				services and general
				government.
									.
					(b)Clerical
			 AmendmentThe analysis of chapter 13 of title 31, United States
			 Code, is amended by inserting after the item relating to section 1310 the
			 following new item:
						
							
								1311. Continuing
				appropriations.
							
							.
					EThe
			 Baseline
				151.Elimination of
			 inflation adjustmentSection
			 257(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 amended—
					(1)in paragraph (1)
			 by striking for inflation as specified in paragraph (5),;
			 and
					(2)by
			 striking paragraph (5) and redesignating paragraph (6) as paragraph (5).
					152.The President’s
			 budget
					(a)Paragraph (5) of
			 section 1105(a) of title 31, United States Code, is amended to read as
			 follows:
						
							(5)except as provided
				in subsection (b) of this section, estimated expenditures and appropriations
				for the current year and estimated expenditures and proposed appropriations the
				President decides are necessary to support the Government in the fiscal year
				for which the budget is submitted and the 4 fiscal years following that year,
				and, except for detailed budget estimates, the percentage change from the
				current year to the fiscal year for which the budget is submitted for estimated
				expenditures and for
				appropriations.
							.
					(b)Section 1105(a)(6)
			 of title 31, United States Code, is amended to read as follows:
						
							(6)estimated receipts
				of the Government in the current year and the fiscal year for which the budget
				is submitted and the 4 fiscal years after that year under—
								(A)laws in effect
				when the budget is submitted; and
								(B)proposals in the
				budget to increase revenues,
								and the
				percentage change (in the case of each category referred to in subparagraphs
				(A) and (B)) between the current year and the fiscal year for which the budget
				is submitted and between the current year and each of the 9 fiscal years after
				the fiscal year for which the budget is
				submitted..
					(c)Section
			 1105(a)(12) of title 31, United States Code, is amended to read as
			 follows:
						
							(12)for each proposal
				in the budget for legislation that would establish or expand a Government
				activity or function, a table showing—
								(A)the amount
				proposed in the budget for appropriation and for expenditure because of the
				proposal in the fiscal year for which the budget is submitted;
								(B)the estimated
				appropriation required because of the proposal for each of the 4 fiscal years
				after that year that the proposal will be in effect; and
								(C)the estimated
				amount for the same activity or function, if any, in the current fiscal
				year,
								and,
				except for detailed budget estimates, the percentage change (in the case of
				each category referred to in subparagraphs (A), (B), and (C)) between the
				current year and the fiscal year for which the budget is
				submitted..
					(d)Section
			 1105(a)(18) of title 31, United States Code, is amended by inserting new
			 budget authority and before budget outlays.
					(e)Section 1105(a) of
			 title 31, United States Code, is amended by adding at the end the following new
			 paragraphs:
						
							(35)a comparison of
				levels of estimated expenditures and proposed appropriations for each function
				and subfunction in the current fiscal year and the fiscal year for which the
				budget is submitted, along with the proposed increase or decrease of spending
				in percentage terms for each function and subfunction.
							(36)a table on
				sources of growth in total direct spending under current law and as proposed in
				this budget submission for the budget year and the ensuing 9 fiscal years,
				which shall include changes in outlays attributable to the following:
				cost-of-living adjustments; changes in the number of program recipients;
				increases in medical care prices, utilization and intensity of medical care;
				and residual
				factors.
							.
					(f)Section 1109(a) of
			 title 31, United States Code, is amended by inserting after the first sentence
			 the following new sentence: For discretionary spending, these estimates
			 shall assume the levels set forth in the discretionary spending limits under
			 section 251(b) of the Balanced Budget and Emergency Deficit Control Act of
			 1985, as adjusted, for the appropriate fiscal years (and if no such limits are
			 in effect, these estimates shall assume the adjusted levels for the most recent
			 fiscal year for which such levels were in effect)..
					153.The
			 Congressional budgetSection
			 301(e) of the Congressional Budget Act of 1974 (as amended by section 103) is
			 further amended—
					(1)in paragraph (1),
			 by inserting at the end the following: The basis of deliberations in
			 developing such joint resolution shall be the estimated budgetary levels for
			 the preceding fiscal year. Any budgetary levels pending before the committee
			 and the text of the joint resolution shall be accompanied by a document
			 comparing such levels or such text to the estimated levels of the prior fiscal
			 year. Any amendment offered in the committee that changes a budgetary level and
			 is based upon a specific policy assumption for a program, project, or activity
			 shall be accompanied by a document indicating the estimated amount for such
			 program, project, or activity in the current year.; and
					(2)in paragraph (2),
			 by striking and at the end of subparagraph (H) (as
			 redesignated), by striking the period and inserting ; and at the
			 end of subparagraph (I) (as redesignated), and by adding at the end the
			 following new subparagraph:
						
							(J)a comparison of
				levels for the current fiscal year with proposed spending and revenue levels
				for the subsequent fiscal years along with the proposed increase or decrease of
				spending in percentage terms for each
				function.
							.
					154.Congressional
			 Budget Office reports to committees
					(a)The first sentence
			 of section 202(e)(1) of the Congressional Budget Act of 1974 is amended by
			 inserting compared to comparable levels for the current year
			 before the comma at the end of subparagraph (A) and before the comma at the end
			 of subparagraph (B).
					(b)Section 202(e)(1)
			 of the Congressional Budget Act of 1974 is amended by inserting after the first
			 sentence the following new sentence: Such report shall also include a
			 table on sources of spending growth in total direct spending for the budget
			 year and the ensuing 4 fiscal years, which shall include changes in outlays
			 attributable to the following: cost-of-living adjustments; changes in the
			 number of program recipients; increases in medical care prices, utilization and
			 intensity of medical care; and residual factors..
					(c)Section
			 308(a)(1)(B) of the Congressional Budget Act of 1974 is amended by inserting
			 and shall include a comparison of those levels to comparable levels for
			 the current fiscal year before if timely
			 submitted.
					155.Treatment of
			 emergenciesSection 257(c) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 (as amended by
			 section 151) is further amended by adding at the end the following new
			 paragraph:
					
						(6)EmergenciesBudgetary
				resources for emergencies shall be at the level provided in the reserve fund
				for emergencies for that fiscal year pursuant to section 301(a)(4) of the
				Congressional Budget Act of
				1974.
						.
				IIPUTTING A LID ON
			 THE FEDERAL BUDGET
			ASpending
			 Safeguards on the Growth of Entitlements and Mandatories
				201.Spending caps on
			 growth of entitlements and mandatories
					(a)Control of
			 Entitlements and MandatoriesThe Balanced Budget and Emergency
			 Deficit Control Act of 1985 is amended by adding after section 252 the
			 following new section:
						
							252A.Enforcing
				controls on direct spending
								(a)Cap on Growth of
				EntitlementsEffective for fiscal year 2009 and for each ensuing
				fiscal year, the total level of direct spending for all direct spending
				programs, projects, and activities (excluding social security) for any such
				fiscal year shall not exceed the total level of spending for all such programs,
				projects, and activities for the previous fiscal year after the direct spending
				for each such program, project, or activity is increased by the higher of the
				change in the Consumer Price Index for All Urban Consumers or the inflator (if
				any) applicable to that program, project, or activity and the growth in
				eligible population for such, project, or activity.
								(b)SequestrationWithin
				15 days after Congress adjourns to end a session (other than of the second
				session of the One Hundred Ninth Congress), and on the same day as a
				sequestration (if any) under section 251, there shall be a sequestration to
				reduce the amount of direct spending for the fiscal year beginning in the year
				the Congress adjourns by any amount necessary to reduce such spending to the
				level set forth in subsection (a) unless that amount is less than
				$250,000,000.
								(c)Uniform
				Reductions; LimitationsThe amount required to be sequestered for
				the fiscal year under subsection (a) shall be obtained from nonexempt direct
				spending accounts by actions taken in the following order:
									(1)FirstThe
				reductions in the programs specified in section 256(a) (National Wool Act and
				special milk), section 256(b) (student loans), and section 256(c) (foster care
				and adoption assistance) shall be made.
									(2)SecondAny
				additional reductions that may be required shall be achieved by reducing each
				remaining nonexempt direct spending account by the uniform percentage necessary
				to achieve those additional reductions, except that—
										(A)the low-income
				programs specified in section 256(d) shall not be reduced by more than 2
				percent;
										(B)the retirement and
				veterans benefits specified in sections 256(f), (g), and (h) shall not be
				reduced by more than 2 percent in the manner specified in that section;
				and
										(C)the medicare
				programs shall not be reduced by more than 2 percent in the manner specified in
				section 256(i).
										The
				limitations set forth in subparagraphs (A), (B), and (C) shall be applied
				iteratively, and after each iteration the uniform percentage applicable to all
				other programs under this paragraph shall be increased (if necessary) to a
				level sufficient to achieve the reductions required by this
				paragraph..
					(b)Table of
			 Contents AmendmentThe table of contents set forth in 250(c) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 adding after the item relating to section 252 the following new item:
						
							
								Sec. 252A. Enforcing controls on direct
				spending.
							
							.
					202.Exempt programs
			 and activitiesSection 255 of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is amended to
			 read as follows:
					
						255.Exempt programs
				and activities
							(a)Social Security
				Benefits; Tier I Railroad Retirement Benefits; and Certain Medicare
				Benefits(1)Benefits payable under
				the old-age, survivors, and disability insurance program established under
				title II of the Social Security Act,
				and benefits payable under section 3(a), 3(f)(3), 4(a), or 4(f) of the Railroad
				Retirement Act of 1974, shall be exempt from reduction under any order issued
				under this part.
								(2)Payments made under part A of title
				XVIII (relating to part A medicare hospital insurance benefits) of the
				Social Security Act and payments made
				under part C of such title (relating to the Medicare Advantage program) insofar
				as they are attributable to part A of such title shall be exempt from reduction
				under any order issued under this part.
								(b)Descriptions and
				ListsThe following budget accounts or activities shall be exempt
				from sequestration:
								(1)net
				interest;
								(2)all payments to
				trust funds from excise taxes or other receipts or collections properly
				creditable to those trust funds;
								(3)all payments from
				one Federal direct spending budget account to another Federal budget account;
				and all intragovernmental funds including those from which funding is derived
				primarily from other Government accounts, except to the extent that such funds
				are augmented by direct appropriations for the fiscal year for which the order
				is in effect;
								(4)activities
				resulting from private donations, bequests, or voluntary contributions to the
				Government;
								(5)payments from any
				revolving fund or trust-revolving fund (or similar activity) that provides
				deposit insurance or other Government insurance, Government guarantees, or any
				other form of contingent liability, to the extent those payments result from
				contractual or other legally binding commitments of the Government at the time
				of any sequestration;
								(6)credit liquidating
				and financing accounts;
								(7)the following
				accounts, which largely fulfill requirements of the Constitution or otherwise
				make payments to which the Government is committed:
									Administration of Territories,
				Northern Mariana Islands Covenant grants (14–0412–0–1–806);
									Armed Forces
				Retirement Home Trust Fund, payment of claims (84–8930–0–7–705);
									Bureau of
				Indian Affairs, miscellaneous payments to Indians (14–2303–0–1–452);
									Bureau of
				Indian Affairs, miscellaneous trust funds, tribal trust funds
				(14–9973–0–7–999);
									Claims,
				defense;
									Claims,
				judgments, and relief act (20–1895–0–1–806);
									Compact of
				Free Association, economic assistance pursuant to Public Law 99–658
				(14–0415–0–1–806);
									Compensation
				of the President (11–0001–0–1–802);
									Customs
				Service, miscellaneous permanent appropriations (20–9992–0–2–852);
									Eastern
				Indian land claims settlement fund (14–2202–0–1–806);
									Farm Credit
				Administration, Limitation on Administration Expenses (78–4131–0–3–351);
									Farm Credit
				System Financial Assistance Corporation, interest payments
				(20–1850–0–1–351);
									Internal
				Revenue collections of Puerto Rico (20–5737–0–2–852);
									Panama Canal
				Commission, operating expenses and capital outlay (95–5190–0–2–403);
									Payments of
				Vietnam and USS Pueblo prisoner-of-war claims (15–0104–0–1–153);
									Payments to
				copyright owners (03–5175–0–2–376);
									Payments to
				health care trust funds (75–0580–0–1–571);
									Payments to
				social security trust funds (75–0404–0–1–651);
									Payments to
				the United States territories, fiscal assistance (14–0418–0–1–801);
									Payments to
				widows and heirs of deceased Members of Congress (00–0215–0–1–801);
									Pension
				Benefit Guaranty Corporation Fund (16–4204–0–3–601);
									Salaries of
				Article III judges;
									Washington
				Metropolitan Area Transit Authority, interest payments
				(46–0300–0–1–401);
									(8)the following
				noncredit special, revolving, or trust-revolving funds:
								Coinage
				profit fund (20–5811–0–2–803);Comptroller
				of the Currency;
						Director of
				the Office of Thrift Supervision;
						Exchange
				Stabilization Fund (20–4444–0–3–155);
						Federal
				Housing Finance Board;
						Foreign
				Military Sales trust fund (11–82232–0–7–155);
						National
				Credit Union Administration, central liquidating facility
				(25–4470–0–3–373);
						National
				Credit Union Administration, credit union insurance fund
				(25–4468–0–3–373);
						National
				Credit Union Administration operating fund (25–4056–0–3–373); and
						Resolution
				Trust Corporation Revolving Fund (22–4055–0–3–373);
						(9)Thrift Savings
				Fund;
						(10)appropriations
				for the District of Columbia to the extent they are appropriations of locally
				raised funds;
						(11)(A)any amount paid as
				regular unemployment compensation by a State from its account in the
				Unemployment Trust Fund (established by section 904(a) of the
				Social Security Act);
							(B)any advance made to a State from the
				Federal unemployment account (established by section 904(g) of such Act) under
				title XII of such Act and any advance appropriated to the Federal unemployment
				account pursuant to section 1203 of such Act; and
							(C)any payment made from the Federal
				Employees Compensation Account (as established under section 909 of such Act)
				for the purpose of carrying out chapter 85 of title 5, United States Code, and
				funds appropriated or transferred to or otherwise deposited in such Account;
				and
							(12)(A)FDIC, Bank Insurance
				Fund (51–4064–0–3–373);
							(B)FDIC, FSLIC Resolution Fund
				(51–4065–0–3–373); and
							(C)FDIC, Savings Association Insurance
				Fund (51–4066–0–3–373).
							(c)Federal Retirement
				and Disability AccountsThe following Federal retirement and
				disability accounts shall be exempt from reduction under any order issued under
				this part:
							Civil service
				retirement and disability fund (24–8135–0–7–602).
							Black Lung
				Disability Trust Fund (20–8144–0–7–601).
							Foreign Service
				Retirement and Disability Fund (19–8186–0–7–602).
							District of
				Columbia Judicial Retirement and Survivors Annuity Fund
				(20–8212–0–7–602).
							Judicial
				Survivors’ Annuities Fund (10–8110–0–7–602).
							Payments to the
				Railroad Retirement Accounts (60–0113–0–1–601).
							Tax Court
				Judges Survivors Annuity Fund (23–8115–0–7–602).
							Employees Life
				Insurance Fund (24–8424–0–8–602).
							(d)Federal
				Administrative Expenses
							(1)Notwithstanding
				any provision of law other than paragraph (3), administrative expenses incurred
				by the departments and agencies, including independent agencies, of the
				Government in connection with any program, project, activity, or account shall
				be subject to reduction pursuant to any sequestration order, without regard to
				any exemption, exception, limitation, or special rule otherwise applicable with
				respect to such program, project, activity, or account, and regardless of
				whether the program, project, activity, or account is self-supporting and does
				not receive appropriations.
							(2)Payments made by
				the Government to reimburse or match administrative costs incurred by a State
				or political subdivision under or in connection with any program, project,
				activity, or account shall not be considered administrative expenses of the
				Government for purposes of this section, and shall be subject to sequestration
				to the extent (and only to the extent) that other payments made by the
				Government under or in connection with that program, project, activity, or
				account are subject to that reduction or sequestration; except that Federal
				payments made to a State as reimbursement of administrative costs incurred by
				that State under or in connection with the unemployment compensation programs
				specified in subsection (a)(11) shall be subject to reduction or sequestration
				under this part notwithstanding the exemption otherwise granted to such
				programs under that subsection.
							(3)Notwithstanding
				any other provision of law, the administrative expenses of the following
				programs shall be exempt from sequestration:
								(A)Comptroller of the
				Currency.
								(B)Federal Deposit
				Insurance Corporation.
								(C)Office of Thrift
				Supervision.
								(D)National Credit
				Union Administration.
								(E)National Credit
				Union Administration, central liquidity facility.
								(F)Federal Retirement
				Thrift Investment Board.
								(G)Resolution Funding
				Corporation.
								(H)Resolution Trust
				Corporation.
								(I)Board of Governors
				of the Federal Reserve System.
								(e)Veterans’
				ProgramsThe following programs shall be exempt from reduction
				under any order issued under this part:
							General Post
				Funds (36–8180–0–7–705).
							Veterans
				Insurance and Indemnities (36–0120–0–1–701).
							Service-Disabled Veterans
				Insurance Funds (36–4012–0–3–701).
							Veterans
				Reopened Insurance Fund (36–4010–0–3–701).
							Servicemembers’
				Group Life Insurance Fund (36–4009–0–3–701).
							Post-Vietnam
				Era Veterans Education Account (36–8133–0–7–702).
							National
				Service Life Insurance Fund (36–8132–0–7–701).
							United States
				Government Life Insurance Fund (36–8150–0–7–701).
							Veterans
				Special Life Insurance Fund (36–8455–0–8–701).
							(f)Optional
				Exemption of Defense and Homeland Security Accounts
							(1)In
				generalThe President may, with respect to any defense or
				homeland security account, exempt that account from sequestration or provide
				for a lower uniform percentage reduction than would otherwise apply.
							(2)LimitationThe
				President may not use the authority provided by paragraph (1) unless the
				President notifies the Congress of the manner in which such authority will be
				exercised on or before the date specified in section 254(a) for the budget
				year.
							.
				203.Exceptions,
			 limitations, and special rules
					(a)In
			 GeneralSection 256 of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended to read as follows:
						
							256.Exceptions,
				limitations, and special rules
								(a)National Wool
				Act and the Special Milk ProgramAutomatic spending increases are
				increases in outlays due to changes in indexes in the following
				programs:
									(1)National Wool
				Act.
									(2)Special milk
				program.
									In those
				programs all amounts other than the automatic spending increases shall be
				exempt from reduction under any sequestration order.(b)Student
				LoansFor all student loans under part B or D of title IV of the
				Higher Education Act of 1965 made
				during the period when a sequestration order under section 254 is in effect as
				required by section 252 or 253, origination fees under sections 438(c)(2) and
				455(c) of that Act shall each be increased by 0.50 percentage point.
								(c)Foster Care and
				Adoption Assistance ProgramsAny sequestration order shall make
				the reduction otherwise required under the foster care and adoption assistance
				programs (established by part E of title IV of the
				Social Security Act) only with respect
				to payments and expenditures made by States in which increases in foster care
				maintenance payment rates or adoption assistance payment rates (or both) are to
				take effect during the fiscal year involved, and only to the extent that the
				required reduction can be accomplished by applying a uniform percentage
				reduction to the Federal matching payments that each such State would otherwise
				receive under section 474 of that Act (for such fiscal year) for that portion
				of the State’s payments attributable to the increases taking effect during that
				year. No State’s matching payments from the Government for foster care
				maintenance payments or for adoption assistance maintenance payments may be
				reduced by a percentage exceeding the applicable domestic sequestration
				percentage. No State may, after the date of the enactment of this Act, make any
				change in the timetable for making payments under a State plan approved under
				part E of title IV of the Social Security
				Act which has the effect of changing the fiscal year in which
				expenditures under such part are made.
								(d)Low-Income
				Programs(1)Benefit payments or
				payments to States or other entities for the programs listed in paragraph (2)
				shall not be reduced by more than 2 percent under any sequestration order. When
				reduced under an end-of-session sequestration order, those benefit reductions
				shall occur starting with the payment made at the start of January. When
				reduced under a within-session sequestration order, those benefit reductions
				shall occur starting with the next periodic payment.
									(2)The programs referred to in paragraph
				(1) are the following:
									Child Nutrition
				(12–3539–0–1–605).
									Food Stamp
				Programs (12–3505–0–1–605).
									Grants to
				States for Medicaid (75–0512–0–1–551).
									State
				Children’s Health Insurance Fund (75–0515–0–1–551).
									Supplemental
				Security Income Program (75–0406–0–1–609).
									Temporary
				Assistance for Needy Families (75–1552–0–1–609).
									Special
				supplemental nutrition program for women, infants, and children (WIC)
				(12–3510–0–1–605).
									(e)Veterans’
				Medical CareThe maximum permissible reduction in budget
				authority for Veterans’ medical care (36–0160–0–1–703) for any fiscal year,
				pursuant to an order issued under section 254, shall be 2 percent.
								(f)Federal
				Retirement Programs
									(1)For each of the
				programs listed in paragraph (2) and except as provided in paragraph (3),
				monthly (or other periodic) benefit payments shall be reduced by the uniform
				percentage applicable to direct spending sequestrations for such programs,
				which shall in no case exceed 2 percent under any sequestration order. When
				reduced under an end-of-session sequestration order, those benefit reductions
				shall occur starting with the payment made at the start of January or 7 weeks
				after the order is issued, whichever is later. When reduced under a
				within-session sequestration order, those benefit reductions shall occur
				starting with the next periodic payment.
									(2)The programs
				subject to paragraph (1) are:
										Central
				Intelligence Agency Retirement and Disability Fund (56–3400–0–1–054).
										Comptrollers
				General Retirement System (05–0107–0–1–801).
										Payments to
				the Foreign Service Retirement and Disability Fund (72–1036–0–1–153).
										Judicial
				Officer’ Retirement Fund (10–8122–0–7–602).
										Claims
				Judges’ Retirement Fund (10–8124–0–7–602).
										Pensions for
				former Presidents (47–0105–0–1–802).
										National
				Oceanic and Atmospheric Administration Retirement (13–1450–0–1–306).
										Railroad
				Industry Pension Fund (60–8011–0–7–601).
										Retired pay,
				Coast Guard (70–0602–0–1–403).
										Retirement
				pay and medical benefits for commissioned officers, Public Health Service
				(75–0379–0–1–551).
										Payments to
				Civil Service Retirement and Disability Fund (24–0200–0–1–805).
										Payments to
				the Foreign Service Retirement and Disability Fund (72–1036–0–1–153)
										Payments to
				Judiciary Trust Funds (10–0941–0–1–752).
										(g)Veterans
				ProgramsTo achieve the total percentage reduction required by
				any order issued under this part, the percentage reduction that shall apply to
				payments under the following programs shall in no event exceed 2
				percent:
									Canteen Service
				Revolving Fund (36–4014–0–3–705).
									Medical Center
				Research Organizations (36–4026–0–3–703).
									Disability
				Compensation Benefits (36–0102–0–1–701).
									Education
				Benefits (36–0137–0–1–702).
									Vocational
				Rehabilitation and Employment Benefits (36–0135–0–1–702).
									Pensions
				Benefits (36–0154–0–1–701).
									Burial Benefits
				(36–0139–0–1–701).
									Guaranteed
				Transitional Housing Loans For Homeless Veterans Program Account
				(36–1119–0–1–704).
									Housing Direct
				Loan Financing Account (36–4127–0–1–704).
									Housing
				Guaranteed Loan Financing Account (36–4129–0–3–704).
									Vocational
				Rehabilitation and Education Direct Loan Financing Account
				(36–4259–0–3–702).
									(h)Military Health
				and RetirementTo achieve the total percentage reduction in
				military retirement required by any order issued under this part, the
				percentage reduction that shall apply to payments under the Military retirement
				fund (97–8097–0–7–602), payments to the military retirement fund
				(97–0040–0–1–054), and the Defense Health Program (97–0130–0–1–051) shall in no
				event exceed 2 percent.
								(i)Medicare
				Program
									(1)Calculation of
				reduction in individual payment amountsTo achieve the total
				percentage reduction in those programs required by any order issued under this
				part, the percentage reduction that shall apply to payments under the health
				insurance programs under title XVIII of the Social Security Act (other than payments
				described in section 255(a)(2)) that are subject to such order for services
				furnished after any sequestration order is issued shall be such that the
				reduction made in payments under that order shall achieve the required total
				percentage reduction in those payments for that fiscal year as determined on a
				12-month basis. However, the percentage reduction under any such program shall
				in no case exceed 2 percent under any sequestration order.
									(2)Timing of
				application of reductionsIf a reduction is made under paragraph
				(1) in payment amounts pursuant to a sequestration order, the reduction shall
				be applied to payment for services furnished after the effective date of the
				order.
									(3)No increase in
				beneficiary charges in assignment-related casesIf a reduction in
				payment amounts is made under paragraph (1) for services for which payment
				under part B of title XVIII of the Social
				Security Act is made on the basis of an assignment described in
				section 1842(b)(3)(B)(ii), in accordance with section 1842(b)(6)(B), or under
				the procedure described in section 1870(f)(1) of such Act, the person
				furnishing the services shall be considered to have accepted payment of the
				reasonable charge for the services, less any reduction in payment amount made
				pursuant to a sequestration order, as payment in full.
									(4)Application to
				parts c and dThe reductions otherwise required under parts C and
				D of title XVIII of the Social Security
				Act with respect to a fiscal year shall be applied to the calendar
				year that begins after the end of the fiscal year to which the applicable
				sequestration order applies.
									(j)Federal
				Pay
									(1)In
				generalFor purposes of any order issued under section 254, new
				budget authority to pay Federal personnel shall be reduced by the applicable
				uniform percentage, but no sequestration order may reduce or have the effect of
				reducing the rate of pay to which any individual is entitled under any
				statutory pay system (as increased by any amount payable under section 5304 of
				title 5, United States Code, or section 302 of the Federal Employees Pay
				Comparability Act of 1990) or the rate of any element of military pay to which
				any individual is entitled under title 37, United States Code, or any increase
				in rates of pay which is scheduled to take effect under section 5303 of title
				5, United States Code, section 1009 of title 37, United States Code, or any
				other provision of law.
									(2)DefinitionsFor
				purposes of this subsection:
										(A)The term
				statutory pay system shall have the meaning given that term in
				section 5302(1) of title 5, United States Code.
										(B)The term
				elements of military pay means—
											(i)the elements of
				compensation of members of the uniformed services specified in section 1009 of
				title 37, United States Code,
											(ii)allowances
				provided members of the uniformed services under sections 403a and 405 of such
				title, and
											(iii)cadet pay and
				midshipman pay under section 203(c) of such title.
											(C)The term
				uniformed services shall have the meaning given that term in
				section 101(3) of title 37, United States Code.
										(k)Child Support
				Enforcement ProgramAny sequestration order shall accomplish the
				full amount of any required reduction in expenditures under sections 455 and
				458 of the Social Security Act by
				reducing the Federal matching rate for State administrative costs under such
				program, as specified (for the fiscal year involved) in section 455(a) of such
				Act, to the extent necessary to reduce such expenditures by that amount.
								(l)Extended
				Unemployment Compensation(1)A State may reduce each
				weekly benefit payment made under the Federal-State Extended Unemployment
				Compensation Act of 1970 for any week of unemployment occurring during any
				period with respect to which payments are reduced under an order issued under
				this title by a percentage not to exceed the percentage by which the Federal
				payment to the State under section 204 of such Act is to be reduced for such
				week as a result of such order.
									(2)A reduction by a State in accordance
				with subparagraph (A) shall not be considered as a failure to fulfill the
				requirements of section 3304(a)(11) of the Internal Revenue Code of
				1954.
									(m)Commodity Credit
				Corporation
									(1)Powers and
				authorities of the commodity credit corporationThis title shall
				not restrict the Commodity Credit Corporation in the discharge of its authority
				and responsibility as a corporation to buy and sell commodities in world trade,
				to use the proceeds as a revolving fund to meet other obligations and otherwise
				operate as a corporation, the purpose for which it was created.
									(2)Reduction in
				payments made under contracts(A)Payments and loan
				eligibility under any contract entered into with a person by the Commodity
				Credit Corporation prior to the time any sequestration order has been issued
				shall not be reduced by an order subsequently issued. Subject to subparagraph
				(B), after any sequestration order is issued for a fiscal year, any cash
				payments made by the Commodity Credit Corporation—
											(i)under the terms of any one-year
				contract entered into in or after such fiscal year and after the issuance of
				the order; and
											(ii)out of an entitlement
				account,
											to any
				person (including any producer, lender, or guarantee entity) shall be subject
				to reduction under the order.(B)Each contract entered into with
				producers or producer cooperatives with respect to a particular crop of a
				commodity and subject to reduction under subparagraph (A) shall be reduced in
				accordance with the same terms and conditions. If some, but not all, contracts
				applicable to a crop of a commodity have been entered into prior to the
				issuance of any sequestration order, the order shall provide that the necessary
				reduction in payments under contracts applicable to the commodity be uniformly
				applied to all contracts for succeeding crops of the commodity, under the
				authority provided in paragraph (3).
										(3)Delayed
				reduction in outlays permissibleNotwithstanding any other
				provision of this title, if any sequestration order is issued with respect to a
				fiscal year, any reduction under the order applicable to contracts described in
				paragraph (2) may provide for reductions in outlays for the account involved to
				occur in the fiscal years following the fiscal year to which the order
				applies.
									(4)Uniform
				percentage rate of reduction and other limitationsAll reductions
				described in paragraph (2) that are required to be made in connection with any
				sequestration order with respect to a fiscal year—
										(A)shall be made so
				as to ensure that outlays for each program, project, activity, or account
				involved are reduced by a percentage rate that is uniform for all such
				programs, projects, activities, and accounts, and may not be made so as to
				achieve a percentage rate of reduction in any such item exceeding the rate
				specified in the order; and
										(B)with respect to
				commodity price support and income protection programs, shall be made in such
				manner and under such procedures as will attempt to ensure that—
											(i)uncertainty as to
				the scope of benefits under any such program is minimized;
											(ii)any instability in
				market prices for agricultural commodities resulting from the reduction is
				minimized; and
											(iii)normal
				production and marketing relationships among agricultural commodities
				(including both contract and non-contract commodities) are not
				distorted.
											In
				meeting the criterion set out in clause (iii) of subparagraph (B) of the
				preceding sentence, the President shall take into consideration that reductions
				under an order may apply to programs for two or more agricultural commodities
				that use the same type of production or marketing resources or that are
				alternative commodities among which a producer could choose in making annual
				production decisions.(5)Certain
				authority not to be limitedNothing in this title shall limit or
				reduce in any way any appropriation that provides the Commodity Credit
				Corporation with funds to cover the Corporation’s net realized losses.
									(n)Postal Service
				FundNotwithstanding any other provision of law, any
				sequestration of the Postal Service Fund shall be accomplished by a payment
				from that Fund to the General Fund of the Treasury, and the Postmaster General
				of the United States shall make the full amount of that payment during the
				fiscal year to which the presidential sequestration order applies.
								(o)Effects of
				SequestrationThe effects of sequestration shall be as
				follows:
									(1)Budgetary
				resources sequestered from any account other than an entitlement trust,
				special, or revolving fund account shall revert to the Treasury and be
				permanently canceled.
									(2)Except as
				otherwise provided, the same percentage sequestration shall apply to all
				programs, projects, and activities within a budget account (with programs,
				projects, and activities as delineated in the appropriation Act or accompanying
				report for the relevant fiscal year covering that account, or for accounts not
				included in appropriation Acts, as delineated in the most recently submitted
				President’s budget).
									(3)Administrative
				regulations or similar actions implementing a sequestration shall be made
				within 120 days of the sequestration order. To the extent that formula
				allocations differ at different levels of budgetary resources within an
				account, program, project, or activity, the sequestration shall be interpreted
				as producing a lower total appropriation, with that lower appropriation being
				obligated as though it had been the pre-sequestration appropriation and no
				sequestration had occurred.
									(4)Except as
				otherwise provided, obligations in sequestered direct spending accounts shall
				be reduced in the fiscal year in which a sequestration occurs and in all
				succeeding fiscal years.
									(5)If an automatic
				spending increase is sequestered, the increase (in the applicable index) that
				was disregarded as a result of that sequestration shall not be taken into
				account in any subsequent fiscal year.
									(6)Except as
				otherwise provided, sequestration in accounts for which obligations are
				indefinite shall be taken in a manner to ensure that obligations in the fiscal
				year of a sequestration and succeeding fiscal years are reduced, from the level
				that would actually have occurred, by the applicable sequestration
				percentage.
									.
					(b)Conforming
			 AmendmentThe table of contents set forth in 250(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 amending the item relating to section 256 to read as follows:
						
							
								Sec. 256. Exceptions, limitations, and
				special
				rules.
							
							.
					204.Point of
			 order
					(a)Entitlement
			 Point of OrderSection 312 of the Congressional Budget Act of
			 1974 is amended by adding at the end the following new subsection:
						
							(g)Entitlement
				Point of OrderIt shall not be in order in the House of
				Representatives or the Senate to consider any bill, joint resolution,
				amendment, or conference report that—
								(1)increases
				aggregate level of direct spending for any ensuing fiscal year; or
								(2)includes any
				provision that has the effect of modifying the application of section 252A of
				the Balanced Budget and Emergency Deficit Control Act of 1985 to any
				entitlement program subject to sequestration or exempt from sequestration under
				such
				Act.
								.
					205.Technical and
			 conforming amendmentsThe
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended as
			 follows:
					(1)Section 251(a)(1)
			 is amended by inserting , section 252A, after section
			 252.
					(2)Section
			 254(c)(4)(B) is amended by inserting or section 252A after
			 section 252.
					(3)Section 254(c) is
			 amended by redesignating paragraph (5) as paragraph (6) and by inserting after
			 paragraph (4) the following new paragraph:
						
							(5)Direct spending
				control sequestration reportsThe preview reports shall set
				forth, for the current year and the budget year, estimates for each of the
				following:
								(A)The total level of
				direct spending for all programs, projects, and activities (excluding social
				security).
								(B)The sequestration
				percentage or (if the required sequestration percentage is greater than the
				maximum allowable percentage) percentages necessary to comply with section
				252A.
								.
					(4)Section 254(f) is
			 amended by redesignating paragraphs (4) and (5) as paragraphs (5) and (6) and
			 by inserting after paragraph (3) the following new paragraph:
						
							(4)Direct spending
				control sequestration reportsThe final reports shall contain all
				the information required in the direct spending control sequestration preview
				reports. In addition, these reports shall contain, for the budget year, for
				each account to be sequestered, estimates of the baseline level of
				sequesterable budgetary resources and resulting outlays and the amount of
				budgetary resources to be sequestered and resulting outlay reductions. The
				reports shall also contain estimates of the effects on outlays of the
				sequestration in each outyear for direct spending
				programs.
							.
					(5)Section 258C(a)(1)
			 is amended by inserting , 252A, after section
			 252.
					(6)Section 275(b) is
			 amended by striking 2002 and inserting 2018 and
			 by striking the second sentence thereof.
					206.Establishment
			 of budget protection mandatory AccountTitle III of the Congressional Budget Act of
			 1974 (as amended by section 521) is further amended by adding at the end the
			 following new section:
					
						320.Budget protection mandatory Account(a)Establishment of
				AccountThe chairman of the Committee on the Budget of the House
				of Representatives and of the Senate shall each maintain an account to be known
				as the Budget Protection Mandatory Account. The Account shall be
				divided into entries corresponding to the House or Senate committees, as
				applicable, that received allocations under section 302(a) in the most recently
				adopted concurrent resolution on the budget, except that it shall not include
				the Committee on Appropriations of that House and each entry shall consist of
				the First Year Budget Protection Balance and the Five
				Year Budget Protection Balance.
							(b)ComponentsEach
				entry shall consist only of amounts credited to it under subsection (c). No
				entry of a negative amount shall be made.
							(c)Crediting of
				Amounts to Account(1)Whenever a Member or
				Senator, as the case may be, offers an amendment to a bill that reduces the
				amount of mandatory budget authority provided either under current law or
				proposed to be provided by the bill under consideration, that Member or Senator
				may state the portion of such reduction achieved in the first year covered by
				the most recently adopted concurrent resolution on the budget and in addition
				the portion of such reduction achieved in the first five years covered by the
				most recently adopted concurrent resolution on the budget that shall be—
									(A)credited to the First Year Budget
				Protection Balance and the Five Year Budget Protection Balance in the House or
				Senate, as applicable;
									(B)used to offset an increase in other
				new budget authority;
									(C)allowed to remain within the
				applicable section 302(a) allocation; or
									(D)used to offset a decrease in
				receipts.
									If no
				such statement is made, the amount of reduction in new budget authority
				resulting from the amendment shall be credited to the First Year Budget
				Protection Balance and the Five Year Budget Protection Balance, as applicable,
				if the amendment is agreed to.(2)Except as provided by paragraph (3),
				the chairman of the Committee on the Budget of the House or Senate, as
				applicable, shall, upon the engrossment of any bill, other than an
				appropriation bill, by the House or Senate, as applicable, credit to the
				applicable entry balances amounts of new budget authority and outlays equal to
				the net amounts of reductions in budget authority and in outlays resulting from
				amendments agreed to by that House to that bill.
								(3)When computing the net amounts of
				reductions in budget authority and in outlays resulting from amendments agreed
				to by the House or Senate, as applicable, to a bill, the chairman of the
				Committee on the Budget of that House shall only count those portions of such
				amendments agreed to that were so designated by the Members or Senators
				offering such amendments as amounts to be credited to the First Year Budget
				Protection Balance and the Five Year Budget Protection Balance, or that fall
				within the last sentence of paragraph (1).
								(4)The chairman of the Committee on the
				Budget of the House and of the Senate shall each maintain a running tally of
				the amendments adopted reflecting increases and decreases of budget authority
				in the bill as reported to its House. This tally shall be available to Members
				or Senators during consideration of any bill by that House.
								(d)Calculation of
				Lock-Box Savings in House and SenateFor the purposes of
				enforcing section 302(a), upon the engrossment of any bill, other than an
				appropriation bill, by the House or Senate, as applicable, the amount of budget
				authority and outlays calculated pursuant to subsection (c)(3) shall be counted
				against the 302(a) allocation provided to the applicable committee or
				committees of that House which reported the bill as if the amount calculated
				pursuant to subsection (c)(3) was included in the bill just engrossed.
							(e)DefinitionAs
				used in this section, the term appropriation bill means any
				general or special appropriation bill, and any bill or joint resolution making
				supplemental, deficiency, or continuing appropriations through the end of
				fiscal year 2009 or any subsequent fiscal year, as the case may
				be.
							.
				BDiscretionary
			 Spending Limits
				211.Enforcing
			 discretionary spending limits
					(a)Discretionary
			 Spending LimitsSections 251(b) and (c) of the Balanced Budget
			 and Emergency Deficit Control of Act of 1985 are amended to read as
			 follows:
						
							(b)Discretionary
				Spending LimitAs used in this part, the term discretionary
				spending limit means—
								(1)with respect to
				fiscal year 2009—
									(A)$926,378,000,000
				in new budget authority of which no more than $344,775,000,000 shall be for the
				nondefense category; and
									(B)$992,720,000,000
				in outlays of which no more than $376,020,000,000 shall be for the nondefense
				category;
									(2)with respect to
				fiscal year 2010—
									(A)$946,503,000,000
				in new budget authority of which no more than $404,483,000,000 shall be for the
				nondefense category; and
									(B)$1,006,518,000,000
				in outlays of which no more than $436,940,000,000 shall be for the nondefense
				category;
									(3)with respect to
				fiscal year 2011—
									(A)$969,387,000,000
				in new budget authority of which no more than $421,343,000,000 shall be for the
				nondefense category; and
									(B)$1,024,601,000,000
				in outlays of which no more than $469,240,000,000 shall be for the nondefense
				category;
									(4)with respect to
				fiscal year 2012—
									(A)$992,727,000,000
				in new budget authority of which no more than $435,814,000,000 shall be for the
				nondefense category; and
									(B)$1,034,486,000,000
				in outlays of which no more than $485,720,000,000 shall be for the nondefense
				category; and
									(5)with respect to
				fiscal year 2013—
									(A)$1,016,876,000,000
				in new budget authority of which no more than $451,015,000,000 shall be for the
				nondefense category; and
									(B)$1,061,007,000,000
				in outlays of which no more than $501,500,000,000 shall be for the nondefense
				category;
									.
					(b)Discretionary
			 Spending Limit Point of OrderSection 312 of the Congressional
			 Budget Act of 1974 (as amended by section 214(a)) is further amended by adding
			 at the end the following new subsection:
						
							(h)Discretionary
				Spending Limit Point of OrderIt shall not be in order in the
				House of Representatives or the Senate to consider any bill, joint resolution,
				amendment, or conference report that—
								(1)increases the
				discretionary spending limits for any ensuing fiscal year after the budget
				year; or
								(2)would cause the
				discretionary spending limits for the budget year to be
				breached.
								.
					(c)Advance
			 Appropriation Point of OrderSection 312 of the Congressional
			 Budget Act of 1974 (as amended by this section) is further amended by adding at
			 the end the following new subsection:
						
							(i)Advance
				Appropriation Point of OrderIt shall not be in order in the
				House of Representatives or the Senate to consider any appropriation bill or
				joint resolution, or amendment thereto or conference report thereon, that
				provides advance discretionary new budget authority that first becomes
				available for any fiscal year after the budget year at an amount for any
				program, project, or activity above the amount of appropriations for fiscal
				year 2007 for such program, project, or
				activity.
							.
					212.Establishment
			 of budget protection discretionary Account
					(a)Budget
			 protection discretionary accountTitle III of the Congressional
			 Budget Act of 1974 (as amended by section 206) is further amended by adding at
			 the end the following new section:
						
							321.Budget protection discretionary Account(a)Establishment of
				AccountThe chairman of the Committee on the Budget of the House
				of Representatives and of the Senate shall each maintain an account to be known
				as the Budget Protection Discretionary Account. The Account
				shall be divided into entries corresponding to the subcommittees of the
				Committee on Appropriations of that House and each entry shall consist of the
				Budget Protection Balance.
								(b)ComponentsEach
				entry shall consist only of amounts credited to it under subsection (c). No
				entry of a negative amount shall be made.
								(c)Crediting of
				Amounts to Account(1)Whenever a Member or
				Senator, as the case may be, offers an amendment to an appropriation bill to
				reduce new budget authority in any account, that Member or Senator may state
				the portion of such reduction that shall be—
										(A)credited to the Budget Protection
				Balance;
										(B)used to offset an increase in new
				budget authority in any other account; or
										(C)allowed to remain within the
				applicable section 302(b) suballocation.
										If no
				such statement is made, the amount of reduction in new budget authority
				resulting from the amendment shall be credited to the Budget Protection
				Balance, as applicable, if the amendment is agreed to.(2)Except as provided by paragraph (3),
				the chairman of the Committee on the Budget of the House or Senate, as
				applicable, shall, upon the engrossment of any appropriation bill by the House
				or Senate, as applicable, credit to the applicable entry balances amounts of
				new budget authority and outlays equal to the net amounts of reductions in
				budget authority and in outlays resulting from amendments agreed to by that
				House to that bill.
									(3)When computing the net amounts of
				reductions in new budget authority and in outlays resulting from amendments
				agreed to by the House or Senate, as applicable, to an appropriation bill, the
				chairman of the Committee on the Budget of that House shall only count those
				portions of such amendments agreed to that were so designated by the Members
				offering such amendments as amounts to be credited to the Budget Protection
				Balance, or that fall within the last sentence of paragraph (1).
									(4)The chairman of the Committee on the
				Budget of the House and of the Senate shall each maintain a running tally of
				the amendments adopted reflecting increases and decreases of budget authority
				in the bill as reported to its House. This tally shall be available to Members
				or Senators during consideration of any bill by that House.
									(d)Calculation of
				Lock-Box Savings in House and Senate(1)For the purposes of
				enforcing section 302(a), upon the engrossment of any appropriation bill by the
				House or Senate, as applicable, the amount of budget authority and outlays
				calculated pursuant to subsection (c)(3) shall be counted against the 302(a)
				allocation provided to the Committee on Appropriations as if the amount
				calculated pursuant to subsection (c)(3) was included in the bill just
				engrossed.
									(2)For purposes of enforcing section
				302(b), upon the engrossment of any appropriation bill by the House or Senate,
				as applicable, the 302(b) allocation provided to the subcommittee for the bill
				just engrossed shall be deemed to have been reduced by the amount of budget
				authority and outlays calculated, pursuant to subsection (c)(3).
									(e)DefinitionAs
				used in this section, the term appropriation bill means any
				general or special appropriation bill, and any bill or joint resolution making
				supplemental, deficiency, or continuing appropriations through the end of
				fiscal year 2010 or any subsequent fiscal year, as the case may
				be.
								.
					(b)Conforming
			 AmendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 319 the following new
			 items:
						
							
								Sec. 320. Budget protection mandatory
				account.
								Sec. 321. Budget protection discretionary
				account.
							
							.
					213.Revenue
			 adjustmentIf an amendment is
			 designated to be used to offset a decrease in receipts for a fiscal year
			 pursuant to section 320(c)(1)(D) or section 321(c)(1)(D) of the Congressional
			 Budget Act of 1974, then the applicable level of revenues for such fiscal year
			 for purposes of section 311(a) of such Act shall be reduced by the amount of
			 such amendment.
				CLong-Term Unfunded
			 Obligations
				221.Long-term
			 unfunded obligations
					(a)In
			 GeneralTitle IV of the Congressional Budget Act of 1974 is
			 amended by adding at the end the following:
						
							CLONG-TERM UNFUNDED
				OBLIGATIONS
								441.Analysis of
				long-term unfunded obligationsBeginning in fiscal year 2009, the
				President’s budget submission shall include an analysis of long-term unfunded
				obligations. This analysis shall include:
									(1)An analysis of the
				impact of long-term unfunded obligations in applicable entitlement programs on
				the long-term level of unified budget outlays and the unified budget surplus or
				deficit, in relation to the projected level of the Gross Domestic
				Product.
									(2)A report on the
				impact of legislation enacted during the previous session of Congress that
				increases the long-term unfunded obligation in any applicable group of
				entitlement program.
									(3)An analysis of the
				impact of legislation proposed in the President’s budget on the long-term
				unfunded obligation in any applicable entitlement program.
									442.Point of order
				against legislation increasing long-term unfunded obligationsIt shall not be in order in the House of
				Representatives or in the Senate to consider any bill, joint resolution,
				motion, amendment, or conference report that would increase the long-term
				unfunded obligation in any applicable group of entitlement programs.
								443.Standard for
				determining increase in long-term unfunded obligationFor the purpose of this part, legislation
				shall be considered to increase the long-term unfunded obligation of an
				applicable group of entitlement programs if it either—
									(1)increases the
				excess of the discounted present value of the expenditures of programs in the
				group above the discounted present value of the dedicated receipts of programs
				in the group over a long-term estimating period by more than an applicable
				threshold; or
									(2)increases the
				dollar level of the expenditures of programs in the group above the dedicated
				receipts of programs in the group above the dedicated receipts of programs in
				the group in the last year of the estimating period by more than the applicable
				threshold.
									444.Long-term
				unfunded obligation analyses by Congressional Budget OfficeThe Director of the Congressional Budget
				Office shall, to the extent practicable, prepare for each bill or resolution of
				a public character reported by any committee of the House of Representatives or
				the Senate (except the Committee on Appropriations of each House), and submit
				to such committee—
									(1)an estimate of any
				increase of the long-term unfunded obligation of any applicable entitlement
				program which would be incurred in carrying out such bill or resolution as
				measured by the increase of the excess of the discounted present value of the
				expenditures of such program above the discounted present value of the
				dedicated receipts of such program over a long-term estimating period by more
				than an applicable threshold; and
									(2)an estimate of any
				increase in the dollar level of the expenditures of such program above the
				dedicated receipts of such program above the dedicated receipts of such program
				in the last year of the estimating period by more than the applicable
				threshold.
									The
				estimates and description so submitted shall be included in the report
				accompanying such bill or resolution if timely submitted to such committee
				before such report is filed.445.DefinitionsAs used in this part—
									(1)the term
				applicable entitlement program shall be defined as any one of the
				following programs:
										(A)Old Age,
				Survivors, and Disability Insurance.
										(B)Medicare.
										(C)Civilian retirement
				and disability (combined Civil Service Retirement System and Federal Employees
				Retirement System).
										(D)Foreign Service
				Retirement and Disability (combined Foreign Service Retirement and Disability
				System and Foreign Service Pension System).
										(E)Retired Employees
				Health Benefits.
										(F)Military
				Retirement System.
										(G)Uniformed Services
				Retiree Health Care System.
										(H)Railroad
				Retirement System (combined Rail Industry Pension Fund, Social Security
				Equivalent Benefit Account, and National Railroad Retirement Investment
				Trust).
										(I)Supplemental
				Security Income (SSI).
										(J)For estimates made
				on or after January 1, 2008, veterans disability compensation.
										(K)Any other
				entitlement program with regularly available long-term estimates.
										(2)The term
				entitlement program with regularly available long-term estimates
				means a program for which the Director of the Congressional Budget Office, in
				consultation with the Committees on the Budget of the House of Representatives
				and the Senate and the Director of the Office of Management and Budget, has
				determined that it is feasible to make long-term estimates of expenditures and
				dedicated receipts based on explicit demographic, economic, and other
				estimating assumptions. The Director shall notify the House and Senate
				Committees on the Budget in writing, whenever he or she makes such a
				determination.
									(3)The term
				applicable group of entitlement programs shall be defined as any
				of the following:
										(A)Old Age,
				Survivors, and Disability Insurance.
										(B)All applicable
				entitlement programs except Old Age, Survivors, and Disability
				Insurance.
										(4)The term
				long-term estimating period shall be defined as 75 years, starting
				with the current year, for all applicable entitlement programs except for Old
				Age, Survivors, and Disability Insurance. For Old Age, Survivors, and
				Disability Insurance, the term shall be defined as the infinite period of years
				utilized in the most recent annual report of the Board of Trustees provided
				pursuant to section 201(c)(2) of the Social
				Security Act.
									(5)The term
				last year of the estimating period shall be defined as the 75th
				year of the long-term estimating period.
									(6)The term
				dedicated receipts shall be defined, for all applicable
				entitlement programs other than Medicare, as taxes and fees received from the
				public, payments received from Federal agencies on behalf of Federal agency
				employees who are participants in the program, transfers received by the
				program under section 7(c)(2) of the Railroad Retirement Act of 1974 (45 U.S.C.
				231f(c)(2)), and transfers from the general fund of amounts equivalent to
				income tax receipts under section 86 of the Internal Revenue Code. Dedicated
				receipts shall not include payments from the general fund to amortize a
				program’s unfunded liability or payments of interest on a program’s trust fund
				holdings. For Medicare, dedicated receipts shall be defined
				according to section 801(c)(3) of the Medicare Prescription Drug, Improvement,
				and Modernization Act of 2003.
									(7)The term
				expenditures shall be defined, for all applicable entitlement
				programs other than Medicare, to include benefit payments, administrative
				expenses to the extent paid from a dedicated fund, and transfers to other
				programs made under section 7(c)(2) of the Railroad Retirement Act of 1974 (45
				U.S.C. 231f(c)(2)). For Medicare, expenditures shall be defined
				according to section 801(c)(4) of the Medicare prescription Drug, Improvement,
				and Modernization Act of 2003.
									(8)The term
				applicable threshold shall be defined as:
										(A)For a group of
				applicable entitlement programs over a long-term estimating period—
											(i)0.02 percent of
				the present value of the taxable payroll of the group of programs over the
				estimating period, for legislation affecting Old Age, Survivors, and Disability
				Insurance or Medicare; and
											(ii)1
				percent of the present value of the expenditures over the estimating period of
				the programs in the group that are affected by the legislation.
											(B)For a group of
				applicable entitlement programs in the last year of the estimating
				period—
											(i)0.02 percent of
				the taxable payroll of the group of programs in that year, for legislation
				affecting Old Age, Survivors, and Disability Insurance or Medicare;
											(ii)0.01 percent of
				Gross Domestic Product in that year; or
											(iii)1 percent of the
				expenditures in that year of the programs in the group that are affected by the
				legislation.
											.
					(b)Conforming
			 AmendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by adding
			 after the item relating to section 428 the following:
						
							
								Part C—Long-Term Unfunded
				Obligations
								Sec. 441. Analysis of long-term unfunded
				obligations.
								Sec. 442. Point of order against
				legislation increasing long-term unfunded obligations.
								Sec. 443. Standard for determining
				increase in long-term unfunded obligation.
								Sec. 444. Long-term unfunded obligation
				analyses by congressional budget office.
								Sec. 445.
				Definitions.
							
							.
					222.Points of
			 orderSection 904 of the
			 Congressional Budget Act of 1974 is amended as follows:
					(1)Subsection (c)(1)
			 is amended by adding 442, after 310(d)(2),
			 313,.
					(2)Subsection (d)(2)
			 is amended by adding 442, after 310(d)(2),
			 313,.
					223.Social
			 SecuritySection 13302(a) of
			 subtitle C of the Budget Enforcement Act of 1990 is amended to read as
			 follows:
					
						(a)In
				GeneralIt shall be not be in order in the House of
				Representatives to consider any bill, or joint resolution, as reported, or any
				amendment thereto or conference report thereon, if, upon enactment, such
				legislation under consideration would increase the long-term unfunded
				obligation of the OASDI program, as defined in section 443 of the Congressional
				Budget Act of
				1974.
						.
				IIICOMBATING WASTE,
			 FRAUD, AND ABUSE
			ASunsetting
				301.Reauthorization
			 of discretionary programs and unearned entitlements
					(a)Fiscal Year
			 2011Effective October 1, 2010, spending authority for each
			 unearned entitlement and high-cost discretionary spending program is frozen at
			 then current levels unless such spending authority is reauthorized after the
			 date of enactment of this Act.
					(b)Fiscal Year
			 2012Effective October 1, 2011, spending authority for each
			 discretionary spending program (not including high-cost discretionary spending
			 programs) is frozen at then current levels unless such spending authority is
			 reauthorized after the date of enactment of this Act.
					(c)DefinitionsFor
			 purposes of this title—
						(1)the term
			 unearned entitlement means an entitlement not earned by service or
			 paid for in total or in part by assessments or contributions such as Social
			 Security, veterans’ benefits, retirement programs, and medicare; and
						(2)the term
			 high-cost discretionary program means the most expensive one-third
			 of discretionary program within each budget function account.
						302.Point of
			 order
					(a)In
			 GeneralIt shall not be in order in the House of Representatives
			 or the Senate to consider any bill, joint resolution, amendment, or conference
			 report that includes any provision that appropriates funds above current levels
			 unless such appropriation has been previously authorized by law.
					(b)Waiver or
			 SuspensionThis section may be waived or suspended in the House
			 of Representatives or the Senate only by the affirmative vote of two-thirds of
			 the Members, duly chosen and sworn.
					303.Decennial
			 sunsetting
					(a)First Decennial
			 Census YearEffective on the first day of the fiscal year
			 beginning in the first decennial census year after the year 2010 and each 10
			 years thereafter, the spending authority described in section 301(a) is
			 terminated unless such spending authority is reauthorized after the last date
			 the spending authority was required to be reauthorized under this title.
					(b)First Decennial
			 Census YearEffective on the first day of the fiscal year
			 beginning in the year after the first decennial census year after the year 2010
			 and each 10 years thereafter, the spending authority described in section
			 301(b) is terminated unless such spending authority is reauthorized after the
			 last date the spending authority was required to be reauthorized under this
			 title.
					BLegislative
			 Line-Item Veto
				311.Legislative
			 line-item veto
					(a)In
			 GeneralTitle X of the Congressional Budget and Impoundment
			 Control Act of 1974 (2 U.S.C. 621 et seq.) is amended by striking all of part B
			 (except for sections 1016 and 1013, which are redesignated as sections 1019 and
			 1020, respectively) and part C and inserting the following:
						
							BLegislative
				Line-Item Veto
								1011.Line-item veto authority(a)Proposed
				cancellationsWithin 45 calendar days after the enactment of any
				bill or joint resolution providing any discretionary budget authority, item of
				direct spending, limited tariff benefit, or targeted tax benefit, the President
				may propose, in the manner provided in subsection (b), the cancellation of any
				dollar amount of such discretionary budget authority, item of direct spending,
				or targeted tax benefit. If the 45 calendar-day period expires during a period
				where either House of Congress stands adjourned sine die at the end of a
				Congress or for a period greater than 45 calendar days, the President may
				propose a cancellation under this section and transmit a special message under
				subsection (b) on the first calendar day of session following such a period of
				adjournment.
									(b)Transmittal of
				Special Message
										(1)Special
				message
											(A)In
				generalThe President may transmit to the Congress a special
				message proposing to cancel any dollar amounts of discretionary budget
				authority, items of direct spending, limited tariff benefits, or targeted tax
				benefits.
											(B)Contents of
				special messageEach special message shall specify, with respect
				to the discretionary budget authority, items of direct spending proposed,
				limited tariff benefits, or targeted tax benefits to be canceled—
												(i)the dollar amount
				of discretionary budget authority, the specific item of direct spending (that
				OMB, after consultation with CBO, estimates to increase budget authority or
				outlays as required by section 1017(9)), the limited tariff benefit, or the
				targeted tax benefit that the President proposes be canceled;
												(ii)any account,
				department, or establishment of the Government to which such discretionary
				budget authority is available for obligation, and the specific project or
				governmental functions involved;
												(iii)the reasons why
				such discretionary budget authority, item of direct spending, limited tariff
				benefit, or targeted tax benefit should be canceled;
												(iv)to the maximum
				extent practicable, the estimated fiscal, economic, and budgetary effect
				(including the effect on outlays and receipts in each fiscal year) of the
				proposed cancellation;
												(v)to
				the maximum extent practicable, all facts, circumstances, and considerations
				relating to or bearing upon the proposed cancellation and the decision to
				propose the cancellation, and the estimated effect of the proposed cancellation
				upon the objects, purposes, or programs for which the discretionary budget
				authority, item of direct spending, limited tariff benefit, or the targeted tax
				benefit is provided;
												(vi)a
				numbered list of cancellations to be included in an approval bill that, if
				enacted, would cancel discretionary budget authority, items of direct spending,
				limited tariff benefit, or targeted tax benefits proposed in that special
				message; and
												(vii)if the special
				message is transmitted subsequent to or at the same time as another special
				message, a detailed explanation why the proposed cancellations are not
				substantially similar to any other proposed cancellation in such other
				message.
												(C)Duplicative
				proposals prohibitedThe President may not propose to cancel the
				same or substantially similar discretionary budget authority, item of direct
				spending, limited tariff benefit, or targeted tax benefit more than one time
				under this Act.
											(D)Maximum number
				of special messagesThe President may not transmit to the
				Congress more than 5 special messages under this subsection related to any bill
				or joint resolution described in subsection (a), but may transmit not more than
				10 special messages for any omnibus budget reconciliation or appropriation
				measure.
											(2)Enactment of
				approval bill
											(A)Deficit
				reductionAmounts of budget authority, items of direct spending,
				limited tariff benefit, or targeted tax benefits which are canceled pursuant to
				enactment of a bill as provided under this section shall be dedicated only to
				reducing the deficit or increasing the surplus.
											(B)Adjustment of
				levels in the concurrent resolution on the budgetNot later than
				5 days after the date of enactment of an approval bill as provided under this
				section, the chairs of the Committees on the Budget of the Senate and the House
				of Representatives shall revise allocations and aggregates and other
				appropriate levels under the appropriate concurrent resolution on the budget to
				reflect the cancellation, and the applicable committees shall report revised
				suballocations pursuant to section 302(b), as appropriate.
											(C)Adjustments to
				statutory limitsAfter enactment of an approval bill as provided
				under this section, the Office of Management and Budget shall revise applicable
				limits under the Balanced Budget and Emergency Deficit Control Act of 1985, as
				appropriate.
											(D)Trust funds and
				special fundsNotwithstanding subparagraph (A), nothing in this
				part shall be construed to require or allow the deposit of amounts derived from
				a trust fund or special fund which are canceled pursuant to enactment of a bill
				as provided under this section to any other fund.
											1012.Procedures for expedited
		  consideration(a)Expedited
				Consideration
										(1)In
				generalThe majority leader or minority leader of each House or
				his designee shall (by request) introduce an approval bill as defined in
				section 1017 not later than the third day of session of that House after the
				date of receipt of a special message transmitted to the Congress under section
				1011(b). If the bill is not introduced as provided in the preceding sentence in
				either House, then, on the fourth day of session of that House after the date
				of receipt of the special message, any Member of that House may introduce the
				bill.
										(2)Consideration in
				the house of representatives
											(A)Referral and
				reportingAny committee of the House of Representatives to which
				an approval bill is referred shall report it to the House without amendment not
				later than the seventh legislative day after the date of its introduction. If a
				committee fails to report the bill within that period or the House has adopted
				a concurrent resolution providing for adjournment sine die at the end of a
				Congress, such committee shall be automatically discharged from further
				consideration of the bill and it shall be placed on the appropriate
				calendar.
											(B)Proceeding to
				considerationAfter an approval bill is reported by or discharged
				from committee or the House has adopted a concurrent resolution providing for
				adjournment sine die at the end of a Congress, it shall be in order to move to
				proceed to consider the approval bill in the House. Such a motion shall be in
				order only at a time designated by the Speaker in the legislative schedule
				within two legislative days after the day on which the proponent announces his
				intention to offer the motion. Such a motion shall not be in order after the
				House has disposed of a motion to proceed with respect to that special message.
				The previous question shall be considered as ordered on the motion to its
				adoption without intervening motion. A motion to reconsider the vote by which
				the motion is disposed of shall not be in order.
											(C)ConsiderationThe
				approval bill shall be considered as read. All points of order against an
				approval bill and against its consideration are waived. The previous question
				shall be considered as ordered on an approval bill to its passage without
				intervening motion except five hours of debate equally divided and controlled
				by the proponent and an opponent and one motion to limit debate on the bill. A
				motion to reconsider the vote on passage of the bill shall not be in
				order.
											(D)Senate
				billAn approval bill received from the Senate shall not be
				referred to committee.
											(3)Consideration in
				the senate
											(A)Motion to proceed
				to considerationA motion to proceed to the consideration of a
				bill under this subsection in the Senate shall not be debatable. It shall not
				be in order to move to reconsider the vote by which the motion to proceed is
				agreed to or disagreed to.
											(B)Limits on
				debateDebate in the Senate on a bill under this subsection, and
				all debatable motions and appeals in connection therewith (including debate
				pursuant to subparagraph (D)), shall not exceed 10 hours, equally divided and
				controlled in the usual form.
											(C)AppealsDebate
				in the Senate on any debatable motion or appeal in connection with a bill under
				this subsection shall be limited to not more than 1 hour, to be equally divided
				and controlled in the usual form.
											(D)Motion to limit
				debateA motion in the Senate to further limit debate on a bill
				under this subsection is not debatable.
											(E)Motion to
				recommitA motion to recommit a bill under this subsection is not
				in order.
											(F)Consideration of
				the house bill
												(i)In
				generalIf the Senate has received the House companion bill to
				the bill introduced in the Senate prior to the vote required under paragraph
				(1)(C), then the Senate may consider, and the vote under paragraph (1)(C) may
				occur on, the House companion bill.
												(ii)Procedure after
				vote on senate billIf the Senate votes, pursuant to paragraph
				(1)(C), on the bill introduced in the Senate, then immediately following that
				vote, or upon receipt of the House companion bill, the House bill shall be
				deemed to be considered, read the third time, and the vote on passage of the
				Senate bill shall be considered to be the vote on the bill received from the
				House.
												(b)Amendments
				ProhibitedNo amendment to,
				or motion to strike a provision from, a bill considered under this section
				shall be in order in either the Senate or the House of Representatives.
									1013.Presidential deferral
		  authority(a)Temporary Presidential
				Authority To Withhold Discretionary Budget Authority
										(1)In
				generalAt the same time as the President transmits to the
				Congress a special message pursuant to section 1011(b), the President may
				direct that any dollar amount of discretionary budget authority to be canceled
				in that special message shall not be made available for obligation for a period
				not to exceed 45 calendar days from the date the President transmits the
				special message to the Congress.
										(2)Early
				availabilityThe President shall make any dollar amount of
				discretionary budget authority deferred pursuant to paragraph (1) available at
				a time earlier than the time specified by the President if the President
				determines that continuation of the deferral would not further the purposes of
				this Act.
										(b)Temporary
				Presidential Authority To Suspend Direct Spending
										(1)In
				generalAt the same time as the President transmits to the
				Congress a special message pursuant to section 1011(b), the President may
				suspend the implementation of any item of direct spending proposed to be
				canceled in that special message for a period not to exceed 45 calendar days
				from the date the President transmits the special message to the
				Congress.
										(2)Early
				availabilityThe President shall terminate the suspension of any
				item of direct spending at a time earlier than the time specified by the
				President if the President determines that continuation of the suspension would
				not further the purposes of this Act.
										(c)Temporary
				Presidential Authority To Suspend a Limited Tariff Benefit
										(1)In
				generalAt the same time as the President transmits to the
				Congress a special message pursuant to section 1011(b), the President may
				suspend the implementation of any limited tariff benefit proposed to be
				canceled in that special message for a period not to exceed 45 calendar days
				from the date the President transmits the special message to the
				Congress.
										(2)Early
				availabilityThe President shall terminate the suspension of any
				limited tariff benefit at a time earlier than the time specified by the
				President if the President determines that continuation of the suspension would
				not further the purposes of this Act.
										(d)Temporary
				Presidential Authority To Suspend a Targeted Tax Benefit
										(1)In
				generalAt the same time as the President transmits to the
				Congress a special message pursuant to section 1011(b), the President may
				suspend the implementation of any targeted tax benefit proposed to be repealed
				in that special message for a period not to exceed 45 calendar days from the
				date the President transmits the special message to the Congress.
										(2)Early
				availabilityThe President shall terminate the suspension of any
				targeted tax benefit at a time earlier than the time specified by the President
				if the President determines that continuation of the suspension would not
				further the purposes of this Act.
										(e)Extension of
				45-Day PeriodThe President may transmit to the Congress not more
				than one supplemental special message to extend the period to suspend the
				implementation of any discretionary budget authority, item of direct spending,
				limited tariff benefit, or targeted tax benefit, as applicable, by an
				additional 45 calendar days. Any such supplemental message may not be
				transmitted to the Congress before the 40th day of the 45-day period set forth
				in the preceding message or later than the last day of such period.
									1014.Identification of targeted tax
		  benefits(a)StatementThe
				chairman of the Committee on Ways and Means of the House of Representatives and
				the chairman of the Committee on Finance of the Senate acting jointly
				(hereafter in this subsection referred to as the chairmen) shall
				review any revenue or reconciliation bill or joint resolution which includes
				any amendment to the Internal Revenue Code of 1986 that is being prepared for
				filing by a committee of conference of the two Houses, and shall identify
				whether such bill or joint resolution contains any targeted tax benefits. The
				chairmen shall provide to the committee of conference a statement identifying
				any such targeted tax benefits or declaring that the bill or joint resolution
				does not contain any targeted tax benefits. Any such statement shall be made
				available to any Member of Congress by the chairmen immediately upon
				request.
									(b)Statement
				Included in Legislation
										(1)In
				generalNotwithstanding any other rule of the House of
				Representatives or any rule or precedent of the Senate, any revenue or
				reconciliation bill or joint resolution which includes any amendment to the
				Internal Revenue Code of 1986 reported by a committee of conference of the two
				Houses may include, as a separate section of such bill or joint resolution, the
				information contained in the statement of the chairmen, but only in the manner
				set forth in paragraph (2).
										(2)ApplicabilityThe
				separate section permitted under subparagraph (A) shall read as follows:
				Section 1021 of the Congressional Budget and Impoundment Control Act of
				1974 shall ______ apply to ________., with the blank spaces being
				filled in with—
											(A)in any case in
				which the chairmen identify targeted tax benefits in the statement required
				under subsection (a), the word only in the first blank space and
				a list of all of the specific provisions of the bill or joint resolution in the
				second blank space; or
											(B)in any case in
				which the chairmen declare that there are no targeted tax benefits in the
				statement required under subsection (a), the word not in the
				first blank space and the phrase any provision of this Act in
				the second blank space.
											(c)Identification
				in Revenue EstimateWith respect to any revenue or reconciliation
				bill or joint resolution with respect to which the chairmen provide a statement
				under subsection (a), the Joint Committee on Taxation shall—
										(1)in the case of a
				statement described in subsection (b)(2)(A), list the targeted tax benefits in
				any revenue estimate prepared by the Joint Committee on Taxation for any
				conference report which accompanies such bill or joint resolution, or
										(2)in the case of a
				statement described in 13 subsection (b)(2)(B), indicate in such revenue
				estimate that no provision in such bill or joint resolution has been identified
				as a targeted tax benefit.
										(d)President’s
				AuthorityIf any revenue or reconciliation bill or joint
				resolution is signed into law—
										(1)with a separate
				section described in subsection (b)(2), then the President may use the
				authority granted in this section only with respect to any targeted tax benefit
				in that law, if any, identified in such separate section; or
										(2)without a separate
				section described in subsection (b)(2), then the President may use the
				authority granted in this section with respect to any targeted tax benefit in
				that law.
										1015.Treatment of
		  cancellationsThe cancellation of any dollar amount of
				discretionary budget authority, item of direct spending, limited tariff
				benefit, or targeted tax benefit shall take effect only upon enactment of the
				applicable approval bill. If an approval bill is not enacted into law before
				the end of the applicable period under section 1013, then all proposed
				cancellations contained in that bill shall be null and void and any such dollar
				amount of discretionary budget authority, item of direct spending, limited
				tariff benefit, or targeted tax benefit shall be effective as of the original
				date provided in the law to which the proposed cancellations applied.
								1016.Reports by Comptroller
		  GeneralWith respect to each special message under
				this part, the Comptroller General shall issue to the Congress a report
				determining whether any discretionary budget authority is not made available
				for obligation or item of direct spending, limited tariff benefit, or targeted
				tax benefit continues to be suspended after the deferral authority set forth in
				section 1013 of the President has expired.
								1017.DefinitionsAs used in this part:
									(1)Appropriation
				lawThe term appropriation law means an Act referred
				to in section 105 of title 1, United States Code, including any general or
				special appropriation Act, or any Act making supplemental, deficiency, or
				continuing appropriations, that has been signed into law pursuant to Article I,
				section 7, of the Constitution of the United States.
									(2)Approval
				billThe term approval bill means a bill or joint
				resolution which only approves proposed cancellations of dollar amounts of
				discretionary budget authority, items of new direct spending, limited tariff
				benefits, or targeted tax benefits in a special message transmitted by the
				President under this part and—
										(A)the title of which
				is as follows: A bill approving the proposed cancellations transmitted
				by the President on ___, the blank space being filled in with the date
				of transmission of the relevant special message and the public law number to
				which the message relates;
										(B)which does not
				have a preamble; and
										(C)which provides only
				the following after the enacting clause: That the Congress approves of
				proposed cancellations ___, the blank space being filled in with a list
				of the cancellations contained in the President’s special message, as
				transmitted by the President in a special message on ____, the blank
				space being filled in with the appropriate date, regarding
				____., the blank space being filled in with the public law number to
				which the special message relates;
										(D)which only
				includes proposed cancellations that are estimated by CBO to meet the
				definition of discretionary budgetary authority or items of direct spending, or
				limited tariff benefits, or that are identified as targeted tax benefits
				pursuant to section 1014;
										(E)if any proposed cancellation other than
				discretionary budget authority or targeted tax benefits is estimated by CBO to
				not meet the definition of item of direct spending, then the approval bill
				shall include at the end: The President shall cease the suspension of
				the implementation of the following under section 1013 of the Impoundment
				Control Act of 1974: _____, the blank space being filled in with the
				list of such proposed cancellations; and
										(F)if no CBO estimate
				is available, then the entire list of legislative provisions proposed by the
				President is inserted in the second blank space in subparagraph (C).
										(3)Calendar
				dayThe term calendar day means a standard 24-hour
				period beginning at midnight.
									(4)Cancel or
				cancellationThe terms cancel or
				cancellation means to prevent—
										(A)budget authority
				from having legal force or effect;
										(B)in the case of
				entitlement authority, to prevent the specific legal obligation of the United
				States from having legal force or effect;
										(C)in the case of the
				food stamp program, to prevent the specific provision of law that provides such
				benefit from having legal force or effect; or
										(D)a limited tariff
				benefit from having legal force or effect, and to make any necessary,
				conforming statutory change to ensure that such limited tariff benefit is not
				implemented; or
										(E)a targeted tax
				benefit from having legal force or effect, and to make any necessary,
				conforming statutory change to ensure that such targeted tax benefit is not
				implemented and that any budgetary resources are appropriately canceled.
										(5)CBOThe
				term CBO means the Director of the Congressional Budget
				Office.
									(6)Direct
				spendingThe term direct spending means—
										(A)budget authority
				provided by law (other than an appropriation law);
										(B)entitlement
				authority; and
										(C)the food stamp
				program.
										(7)Dollar amount of
				discretionary budget authority(A)Except as provided in
				subparagraph (B), the term dollar amount of discretionary budget
				authority means the entire dollar amount of budget authority—
											(i)specified in an
				appropriation law, or the entire dollar amount of budget authority or
				obligation limitation required to be allocated by a specific proviso in an
				appropriation law for which a specific dollar figure was not included;
											(ii)represented
				separately in any table, chart, or explanatory text included in the statement
				of managers or the governing committee report accompanying such law;
											(iii)required to be
				allocated for a specific program, project, or activity in a law (other than an
				appropriation law) that mandates the expenditure of budget authority from
				accounts, programs, projects, or activities for which budget authority is
				provided in an appropriation law;
											(iv)represented by the
				product of the estimated procurement cost and the total quantity of items
				specified in an appropriation law or included in the statement of managers or
				the governing committee report accompanying such law; or
											(v)represented by the
				product of the estimated procurement cost and the total quantity of items
				required to be provided in a law (other than an appropriation law) that
				mandates the expenditure of budget authority from accounts, programs, projects,
				or activities for which budget authority is provided in an appropriation
				law.
											(B)The term
				dollar amount of discretionary budget authority does not
				include—
											(i)direct
				spending;
											(ii)budget authority
				in an appropriation law which funds direct spending provided for in other
				law;
											(iii)any existing
				budget authority canceled in an appropriation law; or
											(iv)any restriction,
				condition, or limitation in an appropriation law or the accompanying statement
				of managers or committee reports on the expenditure of budget authority for an
				account, program, project, or activity, or on activities involving such
				expenditure.
											(8)Item of direct
				spendingThe term item of direct spending means any
				provision of law that results in an increase in budget authority or outlays for
				direct spending relative to the most recent levels calculated consistent with
				the methodology used to calculate a baseline under section 257 of the Balanced
				Budget and Emergency Deficit Control Act of 1985 and included with a budget
				submission under section 1105(a) of title 31, United States Code, in the first
				year or the 5-year period for which the item is effective. However, such item
				does not include an extension or reauthorization of existing direct spending,
				but instead only refers to provisions of law that increase such direct
				spending.
									(9)Limited tariff
				benefitThe term limited tariff benefit means any
				provision of law that modifies the Harmonized Tariff Schedule of the United
				States in a manner that benefits 10 or fewer entities (as defined in paragraph
				(12)(B)).
									(10)OMBThe
				term OMB means the Director of the Office of Management and
				Budget.
									(11)Omnibus
				reconciliation or appropriation measureThe term omnibus
				reconciliation or appropriation measure means—
										(A)in the case of a
				reconciliation bill, any such bill that is reported to its House by the
				Committee on the Budget; or
										(B)in the case of an
				appropriation measure, any such measure that provides appropriations for
				programs, projects, or activities falling within 2 or more section 302(b)
				suballocations.
										(12)Targeted tax
				benefit(A)The
				term targeted tax benefit means any revenue-losing provision that
				provides a Federal tax deduction, credit, exclusion, or preference to ten or
				fewer beneficiaries (determined with respect to either present law or any
				provision of which the provision is a part) under the Internal Revenue Code of
				1986 in any year for which the provision is in effect;
										(B)for purposes of
				subparagraph (A)—
											(i)all
				businesses and associations that are members of the same controlled group of
				corporations (as defined in section 1563(a) of the Internal Revenue Code of
				1986) shall be treated as a single beneficiary;
											(ii)all shareholders,
				partners, members, or beneficiaries of a corporation, partnership, association,
				or trust or estate, respectively, shall be treated as a single
				beneficiary;
											(iii)all employees of
				an employer shall be treated as a single beneficiary;
											(iv)all qualified
				plans of an employer shall be treated as a single beneficiary;
											(v)all beneficiaries
				of a qualified plan shall be treated as a single beneficiary;
											(vi)all contributors
				to a charitable organization shall be treated as a single beneficiary;
											(vii)all holders of
				the same bond issue shall be treated as a single beneficiary; and
											(viii)if a
				corporation, partnership, association, trust or estate is the beneficiary of a
				provision, the shareholders of the corporation, the partners of the
				partnership, the members of the association, or the beneficiaries of the trust
				or estate shall not also be treated as beneficiaries of such provision;
											(C)for the purpose of
				this paragraph, the term revenue-losing provision means any
				provision that is estimated to result in a reduction in Federal tax revenues
				(determined with respect to either present law or any provision of which the
				provision is a part) for any one of the two following periods—
											(i)the first fiscal
				year for which the provision is effective; or
											(ii)the period of the
				5 fiscal years beginning with the first fiscal year for which the provision is
				effective;
											(D)the term
				targeted tax benefit does not include any provision which applies
				uniformly to an entire industry; and
										(E)the terms used in
				this paragraph shall have the same meaning as those terms have generally in the
				Internal Revenue Code of 1986, unless otherwise expressly provided.
										1018.ExpirationThis title shall have no force or effect on
				or after October 1,
				2012
								.
					312.Technical and
			 conforming amendments
					(a)Exercise of
			 Rulemaking PowersSection 904 of the Congressional Budget Act of
			 1974 (2 U.S.C. 621 note) is amended—
						(1)in subsection (a),
			 by striking 1017 and inserting 1012; and
						(2)in subsection (d),
			 by striking section 1017 and inserting section
			 1012.
						(b)Analysis by
			 Congressional Budget OfficeSection 402 of the Congressional
			 Budget Act of 1974 is amended by inserting (a) after
			 402. and by adding at the end the following new
			 subsection:
						
							(b)Upon the receipt
				of a special message under section 1011 proposing to cancel any item of direct
				spending, the Director of the Congressional Budget Office shall prepare an
				estimate of the savings in budget authority or outlays resulting from such
				proposed cancellation relative to the most recent levels calculated consistent
				with the methodology used to calculate a baseline under section 257 of the
				Balanced Budget and Emergency Deficit Control Act of 1985 and included with a
				budget submission under section 1105(a) of title 31, United States Code, and
				transmit such estimate to the chairmen of the Committees on the Budget of the
				House of Representatives and
				Senate.
							.
					(c)Clerical
			 Amendments(1)Section 1(a) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by striking
			 the last sentence.
						(2)Section 1022(c) of such Act (as
			 redesignated) is amended is amended by striking rescinded or that is to
			 be reserved and insert canceled and by striking
			 1012 and inserting 1011.
						(3)Table of ContentsThe
			 table of contents set forth in section 1(b) of the Congressional Budget and
			 Impoundment Control Act of 1974 is amended by deleting the contents for parts B
			 and C of title X and inserting the following:
							
								
									Part B—Legislative Line-Item Veto
									Sec. 1011. Line-item veto
				authority.
									Sec. 1012. Procedures for expedited
				consideration.
									Sec. 1013. Presidential deferral
				authority.
									Sec. 1014. Identification of targeted tax
				benefits.
									Sec. 1015. Treatment of
				cancellations.
									Sec. 1016. Reports by comptroller
				general.
									Sec. 1017. Definitions.
									Sec. 1018. Expiration.
									Sec. 1019. Suits by Comptroller
				General.
									Sec. 1020. Proposed deferrals of budget
				authority.
								
								.
						(d)Effective
			 DateThe amendments made by this Act shall take effect on the
			 date of its enactment and apply only to any dollar amount of discretionary
			 budget authority, item of direct spending, or targeted tax benefit provided in
			 an Act enacted on or after the date of enactment of this Act.
					313.Sense of
			 Congress on abuse of proposed cancellationsIt is the sense of Congress no President or
			 any executive branch official should condition the inclusion or exclusion or
			 threaten to condition the inclusion or exclusion of any proposed cancellation
			 in any special message under this section upon any vote cast or to be cast by
			 any Member of either House of Congress.
				314.Amending House
			 rules to require that rescission bills always be considered under open
			 rules
					(a)Rules
			 AmendmentClause 6(c) of rule XIII of the Rules of the House of
			 Representatives is amended by striking the period and inserting ;
			 or at the end of subparagraph (2) and by adding at the end the
			 following new subparagraph:
						
							(3)a rule or order that would limit any
				amendment that would otherwise be in order to a rescission
				bill.
							.
					(b)Automatic
			 Allocations ReductionsClause 4(b) of rule X of the Rules of the
			 House of Representatives is amended by inserting (1) after
			 (b), by redesignating subparagraphs (1) through (6) as
			 subdivisions (A) through (F), respectively, and by adding at the end the
			 following:
						
							(2)(A)Whenever a rescission
				bill passes the House, the Committee on the Budget shall immediately reduce the
				applicable allocations under section 302(a) of the Congressional Budget Act of
				1974 by the total amount of reductions in budget authority and in outlays
				resulting from such rescission bill.
								(B)As used in this subparagraph, the
				term rescission bill means a bill or joint resolution which only
				rescinds, in whole or in part, budget authority and which includes only titles
				corresponding to the most recently enacted appropriation bills that continue to
				include unobligated
				balances.
								.
					(c)Privileged
			 Discharge ResolutionsRule XIII of the Rules of the House of
			 Representatives is amended by adding at the end the following new
			 clause:
						
							8. (a)
				By February 1, May 1, July 30, and November 11 of each session,
				the majority leader shall introduce a rescission bill. If such bill is not
				introduced by that date, then whenever a rescission bill is introduced during a
				session on or after that date, a motion to discharge the committee from its
				consideration shall be privileged after the 10-legislative day period beginning
				on that date for the first 5 such bills.
							(b)It shall not be in
				order to offer any amendment to a rescission bill except an amendment that
				increases the amount of budget authority that such bill rescinds.
							(c)As used in this
				clause and in clause 6, the term rescission bill has the meaning
				given such term in clause 4(b)(2)(B) of rule
				X.
							.
					(d)Point of
			 OrderRule XXI of the Rules of the House of Representatives (as
			 amended by subsection (d)) is further amended by adding at the end the
			 following new clause:
						
							9. (a) It
				shall not be in order to consider any rescission bill, or conference report
				thereon or amendment thereto, unless—
								(1)in the case of
				such bill or conference report thereon, it is made available to Members and the
				general public on the Internet for at least 48 hours before its consideration;
				or
								(2)(A)in the case of an
				amendment to such rescission bill made in order by a rule, it is made available
				to Members and the general public on the Internet within one hour after the
				rule is filed; or
									(B)in the case of an amendment under an
				open rule, it is made available to Members and the general public on the
				Internet immediately after being offered; in a format that is searchable and
				sortable.
									(b)No amendment to an
				amendment to a rescission bill shall be in order unless germane to the
				amendment to which it is
				offered.
							.
					CCommission to
			 Eliminate Waste, Fraud, and Abuse
				331.Establishment
			 of Commission
					(a)EstablishmentThere
			 is established the Commission to Eliminate Waste, Fraud, and Abuse (hereafter
			 in this subtitle referred to as the Commission).
					(b)Membership
						(1)In
			 generalThe Commission shall consist of 12 members, all of whom
			 shall be appointed by the President not later than 90 days after the date of
			 enactment of this Act.
						(2)Chairperson and
			 vice chairpersonThe President shall designate a chairperson and
			 vice chairperson from among the members of the Commission.
						(c)Period of
			 Appointment; VacanciesMembers shall be appointed for the life of
			 the Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
					(d)Meetings
						(1)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
						(2)Subsequent
			 meetingsThe Commission shall meet at the call of the
			 chairperson.
						(e)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
					332.Duties of the
			 Commission
					(a)DefinitionsIn
			 this section, the following definitions shall apply:
						(1)AgencyThe
			 term agency has the meaning given the term Executive
			 agency under section 105 of title 5, United States Code.
						(2)ProgramThe
			 term program means any activity or function of an agency.
						(b)In
			 GeneralThe Commission shall—
						(1)evaluate all
			 agencies and programs within those agencies, using the criteria under
			 subsection (c); and
						(2)submit to
			 Congress—
							(A)a plan with
			 recommendations of the agencies and programs that should be realigned or
			 eliminated; and
							(B)proposed
			 legislation to implement the plan described under subparagraph (A).
							(c)Criteria
						(1)DuplicativeIf
			 two or more agencies or programs are performing the same essential function and
			 the function can be consolidated or streamlined into a single agency or
			 program, the Commission shall recommend that the agency or program be
			 realigned.
						(2)Wasteful or
			 inefficientThe Commission shall recommend the realignment or
			 elimination of any agency or program that has wasted Federal funds by—
							(A)egregious
			 spending;
							(B)mismanagement of
			 resources and personnel; or
							(C)use of such funds
			 for personal benefit or the benefit of a special interest group.
							(3)Outdated,
			 irrelevant, or failedThe Commission shall recommend the
			 elimination of any agency or program that—
							(A)has completed its
			 intended purpose;
							(B)has become
			 irrelevant; or
							(C)has failed to meet
			 its objectives.
							(d)Systematic
			 Assessment of Programs
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the President shall—
							(A)establish a
			 systematic method for assessing the effectiveness and accountability of agency
			 programs; and
							(B)submit, to the
			 Commission, assessments of not less than ½ of all programs
			 covered under subsection (b)(1) that use the method established under
			 subparagraph (A).
							(2)Method
			 objectivesThe method established under paragraph (1)
			 shall—
							(A)recognize
			 different types of Federal programs;
							(B)assess programs
			 based primarily on the achievement of performance goals (as defined under
			 section 1115(f)(4) of title 31, United States Code); and
							(C)assess programs
			 based in part on the adequacy of the program’s performance measures, financial
			 management, and other factors determined by the President.
							(3)DevelopmentThe
			 method established under paragraph (1) shall not be implemented until it has
			 been reviewed and accepted by the Commission.
						(4)Consideration of
			 assessmentsThe Commission shall consider assessments submitted
			 under this subsection when evaluating programs under subsection (b)(1).
						(e)Common
			 Performance MeasuresNot later than 1 year after the date of
			 enactment of this Act, the President shall identify common performance measures
			 for programs covered in subsection (b)(1) that have similar functions and, to
			 the extent feasible, provide the Commission with data on such performance
			 measures.
					(f)Report
						(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Commission shall submit to the President and Congress a report
			 that includes—
							(A)the plan described
			 under subsection (b)(2)(A), with supporting documentation for all
			 recommendations; and
							(B)the proposed
			 legislation described under subsection (b)(2)(B).
							(2)Relocation of
			 federal employeesThe proposed legislation under paragraph (1)(B)
			 shall provide that if the position of an employee of an agency is eliminated as
			 a result of the implementation of the plan under paragraph (1)(A), the affected
			 agency shall make reasonable efforts to relocate such employee to another
			 position within the agency or within another Federal agency.
						333.Powers of the
			 Commission
					(a)HearingsThe
			 Commission or, at its direction, any subcommittee or member of the Commission,
			 may, for the purpose of carrying out this subtitle—
						(1)hold such
			 hearings, sit and act at such times and places, take such testimony, receive
			 such evidence, and administer such oaths as any member of the Commission
			 considers advisable;
						(2)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses as any
			 member of the Commission considers advisable; and
						(3)require, by
			 subpoena or otherwise, the production of such books, records, correspondence,
			 memoranda, papers, documents, tapes, and other evidentiary materials relating
			 to any matter under investigation by the Commission.
						(b)Subpoenas
						(1)IssuanceSubpoenas
			 issued under subsection (a) shall bear the signature of the chairperson of the
			 Commission and shall be served by any person or class of persons designated by
			 the chairperson for that purpose.
						(2)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under subsection
			 (a), the United States district court for the judicial district in which the
			 subpoenaed person resides, is served, or may be found, may issue an order
			 requiring such person to appear at any designated place to testify or to
			 produce documentary or other evidence. Any failure to obey the order of the
			 court may be punished by the court as a contempt of that court.
						(c)Information From
			 Federal AgenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this Act. Upon request of the chairperson of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission.
					(d)Postal
			 ServicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Government.
					(e)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
					334.Commission
			 personnel matters
					(a)Compensation of
			 Members
						(1)Non-federal
			 membersExcept as provided under subsection (b), each member of
			 the Commission who is not an officer or employee of the Government shall not be
			 compensated.
						(2)Federal officers
			 or employeesAll members of the Commission who are officers or
			 employees of the United States shall serve without compensation in addition to
			 that received for their services as officers or employees of the United
			 States.
						(b)Travel
			 ExpensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
					(c)Staff
						(1)In
			 generalThe chairperson of the Commission may, without regard to
			 the civil service laws and regulations, appoint and terminate an executive
			 director and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
						(2)CompensationUpon
			 the approval of the chairperson, the executive director may fix the
			 compensation of the executive director and other personnel without regard to
			 chapter 51 and subchapter III of chapter 53 of title 5, United States Code,
			 relating to classification of positions and General Schedule pay rates, except
			 that the rate of pay for the executive director and other personnel may not
			 exceed the maximum rate payable for a position at GS–15 of the General Schedule
			 under section 5332 of such title.
						(3)Personnel as
			 federal employees
							(A)In
			 generalThe executive director and any personnel of the
			 Commission who are employees shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90
			 of that title.
							(B)Members of
			 commissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
							(d)Detail of
			 Government EmployeesAny Government employee may be detailed to
			 the Commission without reimbursement, and such detail shall be without
			 interruption or loss of civil service status or privilege.
					(e)Procurement of
			 Temporary and Intermittent ServicesThe chairperson of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
					335.Termination of
			 the CommissionThe Commission
			 shall terminate 90 days after the date on which the Commission submits the
			 report under section 232(f).
				336.Congressional
			 consideration of reform proposals
					(a)DefinitionsIn
			 this section:
						(1)Implementation
			 billThe term implementation bill means only a bill
			 which is introduced as provided under subsection (b), and contains the proposed
			 legislation included in the report submitted to Congress under section 232,
			 without modification.
						(2)Calendar
			 dayThe term calendar day means a calendar day other
			 than one on which either House is not in session because of an adjournment of
			 more than 3 days to a date certain.
						(b)Introduction;
			 Referral; and Report or Discharge
						(1)IntroductionOn
			 the first calendar day on which both Houses are in session, on or immediately
			 following the date on which the report is submitted to Congress under section
			 232, a single implementation bill shall be introduced (by request)—
							(A)in the Senate by
			 the majority leader of the Senate, for himself and the minority leader of the
			 Senate, or by Members of the Senate designated by the majority leader and
			 minority leader of the Senate; and
							(B)in the House of
			 Representatives by the Speaker of the House of Representatives, for himself and
			 the minority leader of the House of Representatives, or by Members of the House
			 of Representatives designated by the Speaker and minority leader of the House
			 of Representatives.
							(2)ReferralThe
			 implementation bills introduced under paragraph (1) shall be referred to any
			 appropriate committee of jurisdiction in the Senate and any appropriate
			 committee of jurisdiction in the House of Representatives. A committee to which
			 an implementation bill is referred under this paragraph may report such bill to
			 the respective House without amendment.
						(3)Report or
			 dischargeIf a committee to which an implementation bill is
			 referred has not reported such bill by the end of the 15th calendar day after
			 the date of the introduction of such bill, such committee shall be immediately
			 discharged from further consideration of such bill, and upon being reported or
			 discharged from the committee, such bill shall be placed on the appropriate
			 calendar.
						(c)Floor
			 Consideration
						(1)In
			 generalWhen the committee to which an implementation bill is
			 referred has reported, or has been discharged under subsection (b)(3), it is at
			 any time thereafter in order (even though a previous motion to the same effect
			 has been disagreed to) for any Member of the respective House to move to
			 proceed to the consideration of the implementation bill, and all points of
			 order against the implementation bill (and against consideration of the
			 implementation bill) are waived. The motion is highly privileged in the House
			 of Representatives and is privileged in the Senate and is not debatable. The
			 motion is not subject to amendment, or to a motion to postpone, or to a motion
			 to proceed to the consideration of other business. A motion to reconsider the
			 vote by which the motion is agreed to or disagreed to shall not be in order. If
			 a motion to proceed to the consideration of the implementation bill is agreed
			 to, the implementation bill shall remain the unfinished business of the
			 respective House until disposed of.
						(2)AmendmentsAn
			 implementation bill may not be amended in the Senate or the House of
			 Representatives.
						(3)DebateDebate
			 on the implementation bill, and on all debatable motions and appeals in
			 connection therewith, shall be limited to not more than 10 hours, which shall
			 be divided equally between those favoring and those opposing the resolution. A
			 motion further to limit debate is in order and not debatable. An amendment to,
			 or a motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit the implementation bill is not in order. A
			 motion to reconsider the vote by which the implementation bill is agreed to or
			 disagreed to is not in order.
						(4)Vote on final
			 passageImmediately following the conclusion of the debate on an
			 implementation bill, and a single quorum call at the conclusion of the debate
			 if requested in accordance with the rules of the appropriate House, the vote on
			 final passage of the implementation bill shall occur.
						(5)Rulings of the
			 chair on procedureAppeals from the decisions of the Chair
			 relating to the application of the rules of the Senate or the House of
			 Representatives, as the case may be, to the procedure relating to an
			 implementation bill shall be decided without debate.
						(d)Coordination With
			 Action by Other HouseIf, before the passage by 1 House of an
			 implementation bill of that House, that House receives from the other House an
			 implementation bill, then the following procedures shall apply:
						(1)NonreferralThe
			 implementation bill of the other House shall not be referred to a
			 committee.
						(2)Vote on bill of
			 other houseWith respect to an implementation bill of the House
			 receiving the implementation bill—
							(A)the procedure in
			 that House shall be the same as if no implementation bill had been received
			 from the other House; but
							(B)the vote on final
			 passage shall be on the implementation bill of the other House.
							(e)Rules of Senate
			 and House of RepresentativesThis section is enacted by
			 Congress—
						(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of an implementation bill described in subsection (a), and it
			 supersedes other rules only to the extent that it is inconsistent with such
			 rules; and
						(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
						337.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for carrying out
			 this subtitle for each of the fiscal years 2008 through 2010.
				IVTRUTH IN
			 ACCOUNTING
			AAccrual Funding of
			 Pensions and Retirement Pay for Federal Employees and Uniformed Services
			 Personnel
				401.Civil Service
			 Retirement System
					(a)Civil Service
			 Retirement and Disability FundChapter 83 of title 5, United
			 States Code, is amended—
						(1)in
			 section 8331—
							(A)in paragraph
			 (17)—
								(i)by
			 striking normal cost and inserting normal cost
			 percentage; and
								(ii)by
			 inserting and standards (using dynamic assumptions) after
			 practice;
								(B)by amending
			 paragraph (18) to read as follows:
								
									(18)Fund
				balance means the current net assets of the Fund available for payment
				of benefits, as determined by the Office in accordance with appropriate
				accounting standards, but does not include any amount attributable to—
										(A)the Federal
				Employees’ Retirement System; or
										(B)contributions made
				under the Federal Employees’ Retirement Contribution Temporary Adjustment Act
				of 1983 by or on behalf of any individual who became subject to the Federal
				Employees’ Retirement System;
										
							(C)by amending
			 paragraph (19) to read as follows:
								
									(19)accrued
				liability means the estimated excess of the present value of all
				benefits payable from the Fund to employees and Members, and former employees
				and Members, subject to this subchapter, and their survivors, over the present
				value of deductions to be withheld from the future basic pay of employees and
				Members currently subject to this subchapter and of future agency contributions
				to be made in their behalf;
									
							(D)in paragraph (27)
			 by striking and at the end;
							(E)in paragraph (28)
			 by striking the period at the end and inserting a semicolon; and
							(F)by adding at the
			 end the following paragraphs:
								
									(29)dynamic
				assumptions means economic assumptions that are used in determining
				actuarial costs and liabilities of a retirement system and in anticipating the
				effects of long-term future—
										(A)investment
				yields;
										(B)increases in rates
				of basic pay; and
										(C)rates of price
				inflation; and
										(30)unfunded
				liability means the estimated excess of—
										(A)the actuarial
				present value of all future benefits payable from the Fund under this
				subchapter based on the service of current or former employees or Members,
				over
										(B)the sum of—
											(i)the actuarial
				present value of deductions to be withheld from the future basic pay of
				employees and Members currently subject to this chapter pursuant to section
				8334;
											(ii)the actuarial
				present value of the future contributions to be made pursuant to section 8334
				with respect to employees and Members currently subject to this
				subchapter;
											(iii)the Fund
				balance, as defined in paragraph (18), as of the date the unfunded liability is
				determined; and
											(iv)any other
				appropriate amount, as determined by the Office of Personnel Management in
				accordance with generally accepted actuarial practices and
				principles.
											;
							(2)in section
			 8334—
							(A)in subsection
			 (a)(1)—
								(i)by
			 striking the last two sentences;
								(ii)by
			 redesignating that subsection, as so amended, as (a)(1)(A); and
								(iii)by
			 adding at the end the following new subparagraphs:
									
										(B)Except as provided in subparagraph
				(E), each employing agency having any employees or Members subject to
				subparagraph (A) shall contribute from amounts available for salaries and
				expenses an amount equal to the sum of—
											(i)the product of—
												(I)the normal cost percentage, as
				determined for employees (other than employees covered by clause (ii)),
				multiplied by
												(II)the aggregate amount of basic pay
				payable by the agency, for the period involved, to employees (under subclause
				(I)) who are within such agency; and
												(ii)the product of—
												(I)the normal cost percentage, as
				determined for Members, Congressional employees, law enforcement officers,
				firefighters, air traffic controllers, bankruptcy judges, Court of Federal
				Claims judges, United States magistrates, judges of the United States Court of
				Appeals for the Armed Forces, members of the Capitol Police, nuclear materials
				couriers, and members of the Supreme Court Police, multiplied by
												(II)the aggregate amount of basic pay
				payable by the agency for the period involved, to employees and Members (under
				subclause (I)) who are within such agency.
												(C)In determining the normal cost
				percentage to be applied under subparagraph (B), amounts provided for under
				subparagraph (A) shall be taken into account.
										(D)Contributions under this paragraph
				shall be paid—
											(i)in the case of law enforcement
				officers, firefighters, air traffic controllers, bankruptcy judges, Court of
				Federal Claims judges, United States magistrates, judges of the United States
				Court of Appeals for the Armed Forces, members of the Supreme Court Police,
				nuclear materials couriers and other employees, from the appropriations or fund
				used to pay such law enforcement officers, firefighters, air traffic
				controllers, bankruptcy judges, Court of Federal Claims judges, United States
				magistrates, judges of the United States Court of Appeals for the Armed Forces,
				members of the Supreme Court Police, nuclear materials couriers and other
				employees, respectively;
											(ii)in the case of elected officials,
				from an appropriation or fund available for payment of other salaries of the
				same office or establishment; and
											(iii)in the case of employees of the
				legislative branch paid by the Clerk of the House of Representatives, from the
				contingent fund of the House.
											(E)In the case of the United States
				Postal Service, the Metropolitan Washington Airports Authority, and the
				government of the District of Columbia, an amount equal to that withheld under
				subparagraph (A) shall be contributed from the appropriation or fund used to
				pay the employee.
										;
				and
								(B)in subsection
			 (k)—
								(i)in
			 paragraph (1)—
									(I)in subparagraph
			 (A) by striking the first sentence of subsection (a)(1) of this
			 section and inserting subsection (a)(1)(A); and
									(II)by amending
			 subparagraph (B) to read as follows:
										
											(B)the amount of the contribution under
				subsection (a)(1)(B) shall be the amount which would have been contributed
				under such subsection if this subsection had not been
				enacted.
											;
				and
									(ii)in
			 paragraph (2)(C)(iii) by striking the first sentence of subsection
			 (a)(1) and inserting subsection (a)(1)(A); and
								(3)in section
			 8348—
							(A)by repealing
			 subsection (f);
							(B)by amending
			 subsection (g) to read as follows:
								
									(g)(1)(A)Not later than June 30,
				2008, the Office of the Actuary shall determine the unfunded liability of the
				Fund, as of September 30, 2007, attributable to benefits payable under this
				chapter and make recommendations regarding its liquidation. After considering
				such recommendations, the Office shall establish an amortization schedule,
				including a series of annual installments commencing October 1, 2008, which
				provides for the liquidation of such liability by October 1, 2046.
											(B)The Office shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year, for each
				fiscal year beginning after September 30, 2007, through the fiscal year ending
				September 30, 2041, and shall establish a new amortization schedule, including
				a series of annual installments commencing on October 1 of the second
				subsequent fiscal year, which provides for the liquidation of such liability by
				October 1, 2046.
											(C)The Office shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year for each
				fiscal year beginning after September 30, 2041, and shall establish a new
				amortization schedule, including a series of annual installments commencing on
				October 1 of the second subsequent fiscal year, which provides for the
				liquidation of such liability over five years.
											(D)Amortization schedules established
				under this paragraph shall be set in accordance with generally accepted
				actuarial practices and principles, with interest computed at the rate used in
				the most recent valuation of the Civil Service Retirement System.
											(2)At the beginning of each fiscal year,
				beginning on October 1, 2008, the Office shall notify the Secretary of the
				Treasury of the amount of the first installment under the most recent
				amortization schedule established under paragraph (1). The Secretary shall
				credit that amount to the Fund, as a Government contribution, out of any money
				in the Treasury of the United States not otherwise appropriated.
										(3)For the purpose of carrying out
				paragraph (1) with respect to any fiscal year, the Office may—
											(A)require the Board of Actuaries of the
				Civil Service Retirement System to make actuarial determinations and
				valuations, make recommendations, and maintain records in accordance with
				section 8347(f); and
											(B)use the latest actuarial
				determinations and valuations made by such Board of
				Actuaries.
											;
							(C)in subsections
			 (h), (i), and (m) by striking unfunded and inserting
			 accrued each place it appears; and
							(D)by adding at the
			 end the following new subsection:
								
									(n)Under regulations
				prescribed by the Office, the head of an agency may request reconsideration of
				any amount determined to be payable with respect to such agency under section
				8334(a)(1)(B)–(D). Any such request shall be referred to the Board of Actuaries
				of the Civil Service Retirement System. The Board of Actuaries shall review the
				computations of the Office and may make any adjustment with respect to any such
				amount which the Board determines appropriate. A determination by the Board of
				Actuaries under this subsection shall be
				final.
									.
							(b)Government
			 ContributionsSection 8423 of title 5, United States Code, is
			 amended—
						(1)in subsection
			 (a)(2) by striking section 8422 and inserting section
			 8422(a); and
						(2)in subsection
			 (b)(2) by striking equal annual installments and inserting
			 annual installments set in accordance with generally accepted actuarial
			 practices and principles.
						402.Central
			 Intelligence Agency Retirement and Disability System
					(a)Section 101 of the
			 Central Intelligence Agency Retirement Act (50 U.S.C. 2001) is amended—
						(1)in
			 paragraph (5), to read as follows:
							
								(5)Unfunded
				liabilityThe term unfunded liability means the
				estimated excess of—
									(A)the actuarial
				present value of all future benefits payable from the Fund under title II of
				this Act based on the service of current or former participants, over
									(B)the sum of—
										(i)the actuarial
				present value of deductions to be withheld from the future basic pay of
				participants currently subject to title II of this Act pursuant to section
				211;
										(ii)the actuarial
				present value of the future contributions to be made pursuant to section 211
				with respect to participants currently subject to title II of this Act;
										(iii)the Fund
				balance, as defined in paragraph (4), as of the date the unfunded liability is
				determined; and
										(iv)any other
				appropriate amount, as determined by the Director in accordance with generally
				accepted actuarial practices and
				principles.
										;
						(2)in paragraph
			 (6)—
							(A)by striking
			 normal cost and inserting normal
			 cost percentage; and
							(B)by inserting
			 and standards (using dynamic assumptions) after
			 practice; and
							(3)by adding at the
			 end the following paragraph:
							
								(10)Dynamic
				assumptionsThe term dynamic assumptions means
				economic assumptions that are used in determining actuarial costs and
				liabilities of a retirement system and in anticipating the effects of long-term
				future—
									(A)investment
				yields;
									(B)increases in rates
				of basic pay; and
									(C)rates of price
				inflation.
									.
						(b)Section 202 of such
			 Act (50 U.S.C. 2012) is amended by adding at the end the following: The
			 Fund is appropriated for the payment of benefits as provided by this
			 title..
					(c)Section 211(a)(2)
			 of such Act (50 U.S.C. 2021(a)(2)) is amended to read as follows:
						
							(2)Agency
				contributionsThe Agency shall contribute to the Fund the amount
				computed in a manner similar to that used under section 8334(a) of title 5,
				United States Code, pursuant to determinations of the normal cost percentage of
				the Central Intelligence Agency Retirement and Disability System by the
				Director. Contributions under this paragraph shall be paid from amounts
				available for salaries and
				expenses.
							.
					(d)Section 261 of
			 such Act (50 U.S.C. 2091) is amended—
						(1)by striking
			 subsections (c), (d), and (e); and
						(2)by
			 inserting after subsection (b) the following new subsections:
							
								(c)(1)Not later than June 30,
				2008, the Director shall cause to be made actuarial valuations of the Fund that
				determine the unfunded liability of the Fund, as of September 30, 2007,
				attributable to benefits payable under this title and make recommendations
				regarding its liquidation. After considering such recommendations, the Director
				shall establish an amortization schedule, including a series of annual
				installments commencing October 1, 2008, which provides for the liquidation of
				such liability by October 1, 2046.
									(2)The Director shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year, for each
				fiscal year beginning after September 30, 2007, through the fiscal year ending
				September 30, 2041, and shall establish a new amortization schedule, including
				a series of annual installments commencing on October 1 of the second
				subsequent fiscal year, which provides for the liquidation of such liability by
				October 1, 2046.
									(3)The Director shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year for each
				fiscal year beginning after September 30, 2041, and shall establish a new
				amortization schedule, including a series of annual installments commencing on
				October 1 of the second subsequent fiscal year, which provides for the
				liquidation of such liability over five years.
									(4)Amortization schedules established
				under this subsection shall be set in accordance with generally accepted
				actuarial practices and principles, with interest computed at the rate used in
				the most recent valuation of the Civil Service Retirement and Disability
				System.
									(d)At the beginning
				of each fiscal year, beginning on October 1, 2008, the Director shall notify
				the Secretary of the Treasury of the amount of the first installment under the
				most recent amortization schedule established under subsection (c). The
				Secretary shall credit that amount to the Fund, as a Government contribution,
				out of any money in the Treasury of the United States not otherwise
				appropriated. For the purposes of Section 504 of the National Security Act of
				1947, this amount shall be considered
				authorized.
								.
						(e)(1)Title III of such Act
			 (50 U.S.C. 2151 et seq.) is amended by adding at the end the following new
			 section:
							
								308.Full funding of
				retiree costs for employees designated under Section
				302
									(a)In addition to
				other government contributions required by law, the Agency shall contribute to
				the Civil Service Retirement and Disability fund (hereinafter in this section
				referred to as the Fund) amounts calculated in accordance with
				section 8423 of title 5, United States Code, based on the projected number of
				employees to be designated pursuant to section 302 of this Act. In addition,
				the Agency, in a manner similar to that established for employee contributions
				to the Fund by section 8422 of title 5, United States Code, will contribute an
				amount equal to the difference between that which would be contributed by the
				number of employees projected to be designated under section 302 and the
				amounts that are actually being deducted and contributed from the basic pay of
				an equal number of employees pursuant to section 8422. The amounts of the
				Agency’s contributions under this subsection shall be determined by the
				Director of the Office of Personnel Management, in consultation with the
				Director, and shall be paid by the Agency from funds available for salaries and
				expenses. Agency employees designated pursuant to section 302 of this Act
				shall, commencing with such designation, have deducted from their basic pay the
				full amount required by section 8422 of title 5, United States Code, and such
				deductions shall be contributed to the Fund.
									(b)(1)The Director of the
				Office of Personnel Management, in consultation with the Director, shall
				determine the total amount of unpaid contributions (government and employee
				contributions) and interest attributable to the number of individuals employed
				with the Agency on September 30, 2008, who are projected to be designated under
				section 302 of this Act, but are not yet designated under that section as of
				that date. The amount shall be referred to as the section 302 unfunded
				liability.
										(2)Not later than June 30, 2009, the
				Director of the Office of Personnel Management, in consultation with the
				Director, shall establish an amortization schedule, setting forth a series of
				annual installments commencing September 30, 2009, which provides for the
				liquidation of the section 302 unfunded liability by September 30, 2016.
										(3)At the end of each fiscal year,
				beginning on September 30, 2009, the Director shall notify the Secretary of the
				Treasury of the amount of the annual installment under the amortization
				schedule established under paragraph (2) of this subsection. Before closing the
				accounts for that fiscal year, the Secretary shall credit that amount to the
				Fund, out of any money in the Treasury of the United States not otherwise
				appropriated.
										(c)Amounts paid by
				the Agency pursuant to this section are deemed to be specifically authorized by
				the Congress for the purposes of section 504 of the National Security Act of
				1947.
									.
						(2)The table of contents of such Act is
			 amended by inserting after the item relating to section 307 the following new
			 item:
							
								
									Sec. 308. Full funding of retiree costs
				for employees designated under section
				302.
								
								.
						403.Foreign Service
			 Retirement and Disability System
					(a)Chapter 8 of title
			 I of the Foreign Service Act of
			 1980, Public Law 96–465, (22 U.S.C. 4041 et seq.) 94 Stat. 2071, as
			 amended, is further amended in section 804 (22 U.S.C. 4044)—
						(1)by amending
			 paragraph (5) to read as follows:
							
								(5)normal cost
				percentage means the entry-age normal cost computed in accordance with
				generally accepted actuarial practice and standards (using dynamic assumptions)
				and expressed as a level percentage of aggregate basic
				pay.
								;
						(2)by amending
			 paragraph (14) to read as follows:
							
								(14)unfunded
				liability means the estimated excess of—
									(A)the actuarial
				present value of all future benefits payable from the Fund under this part
				based on the service of current or former participants, over
									(B)the sum of—
										(i)the actuarial
				present value of deductions to be withheld from the future basic pay of
				participants currently subject to this part pursuant to section 805;
										(ii)the actuarial
				present value of the future contributions to be made pursuant to section 805
				with respect to participants currently subject to this part;
										(iii)the Fund balance,
				as defined in paragraph (7), as of the date the unfunded liability is
				determined, excluding any amount attributable to the Foreign Service Pension
				System, or contributions made under the Federal Employees’ Retirement
				Contribution Temporary Adjustment Act of 1983 by or on behalf of any individual
				who became subject to the Foreign Service Pension System; and
										(iv)any
				other appropriate amount, as determined by the Secretary of the Treasury in
				accordance with generally accepted actuarial practices and
				principles.
										;
				and
						(3)(A)by striking the period
			 at the end of paragraph (15) and inserting ; and; and
							(B)by adding at the end the following new
			 paragraph:
								
									(16)dynamic
				assumptions means economic assumptions that are used in determining
				actuarial costs and liabilities of a retirement system and in anticipating the
				effects of long-term future—
										(A)investment
				yields;
										(B)increases in rates
				of basic pay; and
										(C)rates of price
				inflation.
										.
							(b)Chapter 8 of title
			 I of the Foreign Service Act of
			 1980, Public Law 96–465, (22 U.S.C. 4041 et seq.) 94 Stat. 2071, as
			 amended, is further amended in section 852 (22 U.S.C. 4071a)—
						(1)in paragraph
			 (4)—
							(A)by striking
			 normal cost and inserting normal cost percentage;
			 and
							(B)by striking
			 by the Secretary of State;
							(2)in paragraph
			 (7)—
							(A)by striking
			 supplemental and inserting unfunded;
							(B)in subparagraph
			 (B)(i) by striking (I) and and (II) contributions for
			 past civilian and military service; and
							(C)in subparagraph
			 (B)(ii) by inserting before the semicolon with respect to participants
			 currently subject to this part; and
							(3)(A)at the end of paragraph
			 (8) by striking and;
							(B)at the end of paragraph (9) by
			 striking the period and inserting ; and; and
							(C)by adding at the end the following new
			 paragraph:
								
									(10)dynamic
				assumptions means economic assumptions that are used in determining
				actuarial costs and liabilities of a retirement system and in anticipating the
				effects of long-term future—
										(A)investment
				yields;
										(B)increases in rates
				of basic pay; and
										(C)rates of price
				inflation.
										.
							(c)Chapter 8 of title
			 I of the Foreign Service Act of
			 1980, Public Law 96–465, (22 U.S.C. 4041 et seq.) 94 Stat. 2071, as
			 amended, is further amended in section 805(a)(1) (22 U.S.C. 4045(a)(i))—
						(1)by striking the
			 second sentence;
						(2)(by redesignating
			 that subsection, as so amended, as (a)(1)(A);
						(3)by redesignating
			 the last sentence of that subsection, as so amended as (a)(1)(C);
						(4)by inserting after
			 subparagraph (A) the following new subparagraph:
							
								(B)Each employing
				agency having participants shall contribute to the Fund the amount computed in
				a manner similar to that used under section 8334(a) of title 5, United States
				Code, pursuant to determinations of the normal cost percentage of the Foreign
				Service Retirement and Disability System. Contributions under this subparagraph
				shall be paid from the appropriations or fund used for payment of the salary of
				the
				participant.
								;
						(5)in
			 subsection (a)(2)(A) by striking An equal amount shall be contributed by
			 the Department and inserting in its place Each employing agency
			 having participants shall contribute to the Fund the amount computed in a
			 manner similar to that used under section 8334(a) of title 5, United States
			 Code, pursuant to determinations of the normal cost percentage of the Foreign
			 Service Retirement and Disability System; and
						(6)in subsection
			 (a)(2)(B) by striking An equal amount shall be contributed by the
			 Department and inserting in its place Each employing agency
			 having participants shall contribute to the Fund from amounts available for
			 salaries and expenses the amount computed in a manner similar to that used
			 under section 8334(a) of title 5, United States Code, pursuant to
			 determinations of the normal cost percentage of the Foreign Service Retirement
			 and Disability System.
						(d)Chapter 8 of title
			 I of the Foreign Service Act of
			 1980, Public Law 96–465, (22 U.S.C. 4041 et seq.) 94 Stat. 2071, as
			 amended, is further amended by repealing sections 821 and 822 (22 U.S.C. 4061
			 and 4062) and by adding the following new section:
						
							821Unfunded
				liability
								(a)(1)Not later than June 30,
				2008, the Secretary of State shall cause to be made actuarial valuations of the
				Fund that determine the unfunded liability of the Fund, as of September 30,
				2007, attributable to benefits payable under this subchapter and make
				recommendations regarding its liquidation. After considering such
				recommendations, the Secretary of State shall establish an amortization
				schedule, including a series of annual installments commencing October 1, 2007,
				which provides for the liquidation of such liability by October 1, 2046.
									(2)The Secretary of State shall
				redetermine the unfunded liability of the Fund as of the close of the fiscal
				year, for each fiscal year beginning after September 30, 2007, through the
				fiscal year ending September 30, 2041, and shall establish a new amortization
				schedule, including a series of annual installments commencing on October 1 of
				the second subsequent fiscal year, which provides for the liquidation of such
				liability by October 1, 2046.
									(3)The Secretary of State shall
				redetermine the unfunded liability of the Fund as of the close of the fiscal
				year for each fiscal year beginning after September 30, 2041, and shall
				establish a new amortization schedule, including a series of annual
				installments commencing on October 1 of the second subsequent fiscal year,
				which provides for the liquidation of such liability over five years.
									(4)Amortization schedules established
				under this subsection shall be set in accordance with generally accepted
				actuarial practices and principles, with interest computed at the rate used in
				the most recent valuation of the Foreign Service Retirement and Disability
				System.
									(b)At the beginning
				of each fiscal year, beginning on October 1, 2008, the Secretary of State shall
				notify the Secretary of the Treasury of the amount of the first installment
				under the most recent amortization schedule established under paragraph (1).
				The Secretary of the Treasury shall credit that amount to the Fund, as a
				Government contribution, out of any money in the Treasury of the United States
				not otherwise
				appropriated.
								.
					(e)Chapter 8 of title
			 I of the Foreign Service Act of
			 1980, Public Law 96–465, (22 U.S.C. 4041 et seq.) 94 Stat. 2071, as
			 amended, is further amended in section 857(b)(1) (22 U.S.C. 4071f(b)(1)) by
			 striking equal annual installments and inserting annual
			 installments set in accordance with generally accepted actuarial practices and
			 principles.
					(f)Chapter 8 of title
			 I of the Foreign Service Act of
			 1980, Public Law 96–465, (22 U.S.C. 4041 et seq.) 94 Stat. 2071, as
			 amended, is further amended in section 859 (22 U.S.C. 4071h) by adding
			 percentage after normal cost.
					(g)Chapter 8 of title
			 I of the Foreign Service Act of
			 1980, Public Law 96–465, (22 U.S.C. 4041 et seq.) 94 Stat. 2071, as
			 amended, is further amended in section 802 (22 U.S.C. 4042) by adding at the
			 end the following: The Fund is appropriated for the payment of benefits
			 as provided by this subchapter..
					(h)Chapter 8 of title
			 I of the Foreign Service Act of
			 1980, Public Law 96–465, (22 U.S.C. 4041 et seq.) 94 Stat. 2071, as
			 amended, is further amended in section 818 (22 U.S.C. 4058) by striking
			 System and inserting Systems under this
			 subchapter.
					404.Public Health
			 Service Commissioned Corps Retirement System
					(a)In
			 GeneralTitle II of the Public
			 Health Service Act (42 U.S.C. 202 et seq.) is amended by adding at
			 the end the following new part:
						
							CPublic health
				service commissioned corps retirement system
								251.Establishment and purpose of
		  FundThere is
				established on the books of the Treasury a fund to be known as the Public
				Health Service Commissioned Corps Retirement Fund (hereinafter in this part
				referred to as the Fund), which shall be administered by the
				Secretary. The Fund shall be used for the accumulation of funds in order to
				finance on an actuarially sound basis liabilities of the Department of Health
				and Human Services for benefits payable on account of retirement, disability,
				or death to commissioned officers of the Public Health Service and to their
				survivors pursuant to part A of this title.
								252.Assets of the FundThere shall be
				deposited into the Fund the following, which shall constitute the assets of the
				Fund:
									(1)Amounts paid into
				the Fund under section 255.
									(2)Any return on
				investment of the assets of the Fund.
									(3)Amounts
				transferred into the Fund pursuant to section 404(c) of the Family Budget
				Protection Act of 2007.
									253.Payment from the
		  FundThere shall be
				paid from the Fund benefits payable on account of retirement, disability, or
				death to commissioned officers of the Public Health Service and to their
				survivors pursuant to part A of this title.
								254.Determination of contributions to the
		  Fund(a)(1)Not later than June 30,
				2008, the Secretary shall determine the unfunded liability of the Fund
				attributable to service performed as of September 30, 2007, which is
				active service for the purpose of section 212. The Secretary
				shall establish an amortization schedule, including a series of annual
				installments commencing October 1, 2008, which provides for the liquidation of
				such liability by October 1, 2046.
										(2)The Secretary shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year, for each
				fiscal year beginning after September 30, 2007, through the fiscal year ending
				September 30, 2041, and shall establish a new amortization schedule, including
				a series of annual installments commencing on October 1 of the second
				subsequent fiscal year, which provides for the liquidation of such liability by
				October 1, 2046.
										(3)The Secretary shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year for each
				fiscal year beginning after September 30, 2041, and shall establish a new
				amortization schedule, including a series of annual installments commencing on
				October 1 of the second subsequent fiscal year, which provides for the
				liquidation of such liability over 5 years.
										(b)The Secretary
				shall determine each fiscal year, in sufficient time for inclusion in the
				budget request for the following fiscal year, the total amount of Department of
				Health and Human Services contributions to be made to the Fund during the
				fiscal year under section 255(a). That amount shall be the sum of—
										(1)the product
				of—
											(A)the current
				estimate of the value of the single level percentage of basic pay to be
				determined under subsection (c)(1) at the time of the most recent actuarial
				valuation under subsection (c); and
											(B)the total amount
				of basic pay expected to be paid during that fiscal year to commissioned
				officers of the Public Health Service on active duty (other than active duty
				for training); and
											(2)the product
				of—
											(A)the current
				estimate of the value of the single level percentage of basic pay and of
				compensation (paid pursuant to section 206 of title 37, United States Code) to
				be determined under subsection (c)(2) at the time of the most recent actuarial
				valuation under subsection (c); and
											(B)the total amount
				of basic pay and of compensation (paid pursuant to section 206 of title 37,
				United States Code) expected to be paid during the fiscal year to commissioned
				officers of the Reserve Corps of the Public Health Service (other than officers
				on full-time duty other than for training) who are not otherwise described in
				subparagraph (A).
											(c)Not less often
				than every four years thereafter (or by the fiscal year end prior to the
				effective date of any statutory change affecting benefits payable on account of
				retirement, disability, or death to commissioned officers or their survivors),
				the Secretary shall carry out an actuarial valuation of benefits payable on
				account of retirement, disability, or death to commissioned officers of the
				Public Health Service and to their survivors pursuant to part A of this title.
				Each such actuarial valuation shall be signed by an enrolled Actuary and shall
				include—
										(1)a determination
				(using the aggregate entry-age normal cost method) of a single level percentage
				of basic pay for commissioned officers of the Public Health Service on active
				duty (other than active duty for training); and
										(2)a determination
				(using the aggregate entry-age normal cost method) of a single level percentage
				of basic pay and of compensation (paid pursuant to section 206 of title 37,
				United States Code) of commissioned officers of the Reserve Corps of the Public
				Health Service (other than officers on full time duty other than for training)
				who are not otherwise described in paragraph (1).
										(d)All determinations
				under this section shall be in accordance with generally accepted actuarial
				principles and practices and, where appropriate, shall follow the general
				pattern of methods and assumptions approved by the Department of Defense
				Retirement Board of Actuaries.
									(e)The Secretary
				shall provide for the keeping of such records as are necessary for determining
				the actuarial status of the Fund.
									255.Payments into the
		  Fund(a)From amounts available
				to the Department of Health and Human Services for salaries and expenses, the
				Secretary shall pay into the Fund at the end of each month the amount that is
				the sum of—
										(1)the product
				of—
											(A)the level
				percentage of basic pay determined using all the methods and assumptions
				approved for the most recent (as of the first day of the current fiscal year)
				actuarial valuation under sections 254(c)(1) (except that any statutory change
				affecting benefits payable on account of retirement, disability, or death to
				commissioned officers or their survivors that is effective after the date of
				that valuation and on or before the first day of the current fiscal year shall
				be used in such determination); and
											(B)the total amount
				of basic pay accrued for that month by commissioned officers of the Public
				Health Service on active duty (other than active duty for training); and
											(2)the product
				of—
											(A)the level
				percentage of basic pay and of compensation (paid pursuant to section 206 of
				title 37, United States Code) determined using all the methods and assumptions
				approved for the most recent (as of the first day of the current fiscal year)
				actuarial valuation under section 254(c)(2) (except that any statutory change
				affecting benefits payable on account of retirement, disability, or death to
				commissioned officers or their survivors that is effective after the date of
				that valuation and on or before the first day of the current fiscal year shall
				be used in such determinations); and
											(B)the total amount of
				basic pay and of compensation (paid pursuant to section 206 of title 37, United
				States Code) accrued for that month by commissioned officers of the Reserve
				Corps of the Public Health Service (other than officers on full-time duty other
				than for training).
											(b)At the beginning
				of each fiscal year, beginning on October 1, 2008, the Secretary shall certify
				to the Secretary of the Treasury the amount of the first installment under the
				most recent amortization schedule established under section 254(a). The
				Secretary of the Treasury shall pay into the Fund from the General Fund of the
				Treasury the amount so certified. Such payment shall be the contribution to the
				Fund for that fiscal year.
									256.Investments of assets of
		  FundThe Secretary may
				request the Secretary of the Treasury to invest such portion of the Fund as is
				not, in the judgment of the Secretary, required to meet the current needs of
				the Fund. Such investments shall be made by the Secretary of the Treasury in
				public debt securities with maturities suitable to the needs of the Fund, as
				determined by the Secretary, and bearing interest at rates determined by the
				Secretary of the Treasury, taking into consideration current market yields on
				outstanding marketable obligations of the United States of comparable
				maturities. The income on such investments shall be credited to and form a part
				of the Fund.
								257.Implementation year
		  exceptions(a)To avoid funding
				shortfalls in the first year should formal actuarial determinations not be
				available in time for budget preparation, the amounts used in the first year in
				sections 255(a)(1)(A) and 255(a)(2)(A) shall be set equal to those estimates in
				sections 254(b)(1)(A) and 254(b)(2)(A) if final determinations are not
				available. The original unfunded liability as defined in section 254(a) shall
				include an adjustment to correct for this difference between the formal
				actuarial determinations and the estimates in sections 254(b)(1)(A) and
				254(b)(2)(A).
									.
					(b)Conforming
			 Amendments
						(1)Condition of
			 detailSection 214 of the Public
			 Health Service Act (42 U.S.C. 215) is amended by adding at the end
			 the following new subsection:
							
								(e)The Secretary
				shall condition any detail under subsection (a), (b), or (c) upon the agreement
				of the executive department, State, subdivision, Committee of the Congress, or
				institution concerned to pay to the Department of Health and Human Services, in
				advance or by way of reimbursement, for the full cost of the detail including
				that portion of the contributions under section 255(a) that is attributable to
				the detailed
				personnel.
								.
						(2)Sequestration
			 ruleSection 256(f) of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 (2 U.S.C. 906(f)) is amended—
							(A)by inserting after
			 the item relating to payment to the foreign service retirement and
			 disability fund the following item: Payment to the Public Health
			 Service Commissioned Corps Retirement Fund (75–0380–0–1–551);;
			 and
							(B)by inserting after
			 the item relating to the Pensions for former Presidents the
			 following item: Public Health Service Commissioned Corps Retirement Fund
			 (75–8274–0–7–602);.
							(c)Transfer of
			 AppropriationsThere shall be transferred on October 1, 2009,
			 into the fund established under section 251 of the
			 Public Health Service Act, as added
			 by subsection (a), any obligated or unobligated balances of appropriations made
			 to the Department of Health and Human Services that are currently available for
			 benefits payable on account of retirement, disability, or death to commissioned
			 officers of the Public Health Service and to their survivors pursuant to part A
			 of title II of the Public Health Service
			 Act, and amounts so transferred shall be part of the assets of the
			 Fund.
					405.National Oceanic
			 and Atmospheric Administration Commissioned Officer Corps Retirement
			 System
					(a)In
			 GeneralThe National Oceanic and Atmospheric Administration
			 Commissioned Officer Corps Act of 2002 (title II of Public Law 107–372) is
			 amended by inserting after section 246 (33 U.S.C. 3046) the following new
			 section:
						
							246A.
								(a)Establishment
				and purpose of NOAA commissioned officer corps retirement fund(1)There
				is established on the books of the Treasury a fund to be known as the National
				Oceanic and Atmospheric Administration Commissioned Officer Corps Retirement
				Fund (hereinafter in this section referred to as the Fund),
				which shall be administered by the Secretary. The Fund shall be used for the
				accumulation of funds in order to finance on an actuarially sound basis
				liabilities of the Department of Commerce under military retirement and
				survivor benefit programs for the commissioned officers corps.
									(2)The term military retirement
				and survivor benefit program means—
										(A)the provisions of this title and title
				10, United States Code, creating entitlement to, or determining, the amount of
				retired pay;
										(B)the programs under the jurisdiction of
				the Department of Defense providing annuities for survivors and members and
				former members of the Armed Forces, including chapter 73 of title 10, section 4
				of Public Law 92–425, and section 5 of Public Law 96–202, as made applicable to
				the commissioned officer corps by section 261.
										(b)Assets of the
				FundThere shall be deposited into the Fund the following, which
				shall constitute the assets of the Fund:
									(1)Amounts paid into
				the Fund under subsection (e).
									(2)Any return on
				investment of the assets of the Fund.
									(3)Amounts
				transferred into the Fund pursuant to section 405(c) of the Family Budget
				Protection Act of 2007.
									(c)Payments From
				the FundThere shall be paid from the Fund benefits payable on
				account of military retirement and survivor benefit programs to commissioned
				officers of the commissioned officer corps and their survivors.
								(d)Determination of
				Contributions to the Fund(1)(A)Not later than June 30,
				2007, the Secretary shall determine the unfunded liability of the Fund
				attributable to service performed as of September 30, 2007, which is
				active service for the purpose of this title. The Secretary
				shall establish an amortization schedule, including a series of annual
				installments commencing October 1, 2008, which provides for the liquidation of
				such liability by October 1, 2046.
										(B)The Secretary shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year, for each
				fiscal year beginning after September 30, 2007, through the fiscal year ending
				September 30, 2041, and shall establish a new amortization schedule, including
				a series of annual installments commencing on September 30 of the subsequent
				fiscal year, which provides for the liquidation of such liability by October 1,
				2046.
										(C)The Secretary shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year for each
				fiscal year beginning after September 30, 2041, and shall establish a new
				authorization schedule, including series of annual installments commencing on
				October 1 of the second subsequent fiscal year, which provides for the
				liquidation of such liability over 5 years.
										(2)The Secretary shall determine each
				fiscal year, in sufficient time for inclusion in the budget request for the
				following fiscal year, the total amount of Department of Commerce contributions
				to be made to the Fund during that fiscal year under (e). The amount shall be
				the product of—
										(A)the current estimate of the value of
				the single level percentage of basic pay to be determined under subsection (e)
				at the time of the most recent actuarial valuation under paragraph (3);
				and
										(B)the total amount of basic pay expected
				to be paid during that fiscal year to commissioned officers of NOAA on active
				duty.
										(3)Not less often then every four years
				(or by the fiscal year end before the effective date of any statutory change
				affecting benefits payable on account of retirement, disability, or death to
				commissioned officers or their survivors), the Secretary shall carry out an
				actuarial valuation of benefits payable on account of military retirement and
				survivor benefit programs to commissioned officers of the Administration and to
				their survivors. Each such actuarial valuation shall be signed by an enrolled
				Actuary and shall include a determination (using the aggregate entry-age normal
				cost method) of a single level percentage of basic pay for commissioned
				officers on active duty.
									(4)All determinations under this section
				shall be in accordance with generally accepted actuarial principles and
				practices, and, where appropriate, shall follow the general pattern of methods
				and assumptions approved by the Department of Defense Retirement Board of
				Actuaries.
									(5)The Secretary shall provide for the
				keeping of such records as are necessary for determining the actuarial status
				of the Fund.
									(e)Payments Into
				the Fund(1)From amounts
				appropriated to the National Oceanic Atmospheric Administration for salaries
				and expenses, the Secretary shall pay into the Fund at the end of each month
				the amount that is the product of—
										(A)the level percentage of basic pay
				determined using all the methods and assumptions approved for the most recent
				(as of the first day of the current fiscal year) actuarial valuation under
				subsection (d) (except that any statutory change affecting benefits payable on
				account of military retirement and survivor benefit programs to commissioned
				officers of the Administration and to their survivors that is effective date
				after the date of that valuation and on or before the first day of the current
				fiscal year shall be used in such determination); and
										(B)the total amount of basic pay accrued
				for that month by commissioned officers on active duty.
										(2)(A)At the beginning of each
				fiscal year, the Secretary shall determine the sum of—
											(i)the amount of the payment for that
				year under the amortization of the original unfunded liability of the
				Fund;
											(ii)the amount (including any negative
				amount) for that year under the most recent amortization schedule determined by
				the Secretary for the amortization of any cumulative actuarial gain or loss to
				the Fund, resulting from changes in benefits; and
											(iii)the amount (including any negative
				amount) for that year under the most recent amortization schedule determined by
				the Secretary for the amortization or any cumulative actuarial gain or loss to
				the Fund resulting from changes in actuarial assumptions and from experience
				different from the assumed since the last valuation.
											The Secretary shall promptly certify the amount of
				the sum to the Secretary of the Treasury.(B)Upon receiving the certification
				pursuant to paragraph (1), the Secretary of the Treasury shall promptly pay
				into the Fund from the General Fund of the Treasury the amount so certified.
				Such payment shall be the contribution to the Fund for that fiscal year.
										(f)Investment of
				Assets of the FundThe Secretary may request the Secretary of the
				Treasury to invest such portion of the Fund as is not, in the judgment of the
				Secretary, required to meet the current needs of the Fund. Such investments
				shall be made by the Secretary of the Treasury in public debt securities with
				maturities suitable to the needs of the Fund, as determined by the Secretary,
				and bearing interest at rates determined by the Secretary of the Treasury,
				taking into consideration current market yields on outstanding marketable
				obligations of the United States of comparable maturities. The income of such
				investments shall be credited to and form a part of the Fund.
								(g)Implementation
				Year Exceptions(1)To avoid funding
				shortfalls in the first year should formal actuarial determinations not be
				available in time for budget preparation, the amounts used in the first year in
				subsection (e)(1)(A) shall be set equal to the estimate in subsection (d)(2)(A)
				if final determinations are not available. The original unfunded liability as
				determined in subsection (d)(1) shall include an adjustment to correct for this
				difference between the formal actuarial determinations and the estimates in
				subsection
				(d)(2)(A).
									.
					(b)Sequestration
			 RuleSection 256(f) of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 (2 U.S.C. 906(f)) is amended by striking National
			 Oceanic and Atmospheric Administration retirement (13–1450–0–1–306);
			 and inserting National Oceanic and Atmospheric Administration
			 Commissioned Officer Corps Retirement Fund;.
					(c)Transfer of
			 AppropriationsThere shall be transferred on October 1, 2009,
			 into the fund established under section 246A(a) of the National Oceanic and
			 Atmospheric Administration Commissioned Officer Corps Act of 2002 (title II of
			 Public Law 107–372, as added by subsection (a)), any obligated and unobligated
			 balance of appropriations made to the Department of Commerce that are available
			 as of the date of the enactment of this Act for benefits payable on account of
			 military retirement and survivor benefit programs to commissioned officers of
			 the NOAA Commissioned Officer Corps and to their survivors, and amounts so
			 transferred shall be part of the assets of the Fund, effective October 1,
			 2009.
					(d)Effective
			 DateSubsection (c) (relating to payments from the Fund) and (e)
			 (relating to payments into the Fund) of section 246A of the National Oceanic
			 and Atmospheric Administration Commissioned Officer Corps Act of 2002 (title II
			 of Public Law 107–372, as added by subsection (a)), shall take effect on
			 October 1, 2007.
					406.Coast Guard
			 Military Retirement System
					(a)Accrual Funding
			 for Coast Guard Retirement
						(1)In
			 generalChapter 11 of title 14, United States Code, is amended by
			 adding at the end the following new subchapter:
							
								VCOAST GUARD
				MILITARY RETIREMENT FUND
									441.Establishment
				and purpose of Fund; definitions
										(a)Establishment of
				Fund; PurposeThere is established on the books of the Treasury a
				fund to be known as the Coast Guard Military Retirement Fund (hereinafter in
				this subchapter referred to as the Fund), which shall be
				administered by the Secretary. The Fund shall be used for the accumulations of
				funds in order to finance on an actuarially sound basis liabilities of the
				Coast Guard under military retirement and survivor benefit programs.
										(b)Military
				Retirement and Survivor Benefit Programs DefinedIn this
				subchapter, the term military retirement and survivor benefit
				programs means—
											(1)the provisions of
				this title and title 10 creating entitlement to, or determining the amount of,
				retired pay;
											(2)the programs
				providing annuities for survivors of members and former members of the armed
				forces, including chapter 73 of title 10, section 4 of Public Law 92–425, and
				section 5 of Public Law 96–402; and
											(3)the authority
				provided in section 1048(h) of title 10.
											(c)Secretary
				DefinedIn this subchapter, the term Secretary means
				the Secretary of Homeland Security when the Coast Guard is not operating as a
				service in the Navy and the Secretary of Defense when the Coast Guard is
				operating as a service in the Navy.
										442.Assets of the
				FundThere shall be deposited
				into the Fund the following, which shall constitute the assets of the
				Fund:
										(1)Amounts paid into
				the Fund under section 445 of this title.
										(2)Any return on
				investment of the assets of the Fund.
										(3)Amounts transferred
				into the Fund pursuant to section 406(d) of the Family Budget Protection Act of
				2007.
										443.Payments from
				the Fund
										(a)In
				GeneralThere shall be paid from the Fund the following:
											(1)Retired pay
				payable to persons on the retired list of the Coast Guard.
											(2)Retired pay
				payable under chapter 1223 of title 10 to former members of the Coast Guard and
				the former United States Lighthouse Service.
											(3)Benefits payable
				under programs that provide annuities for survivors of members and former
				members of the armed forces, including chapter 73 of title 10, section 4 of
				Public Law 92–425, and section 5 of Public Law 96–402.
											(4)Amounts payable
				under section 1048(h) of title 10.
											(b)Availability of
				Assets of the FundThe assets of the Fund are hereby made
				available for payments under subsection (a).
										444.Determination
				of contributions to the Fund
										(a)Initial Unfunded
				Liability(1)Not later than June 30,
				2008, the Secretary shall determine the unfunded liability of the Fund
				attributable to service performed as of September 30, 2007, which is
				active service for the purposes of section 212. The Secretary
				shall establish an amortization schedule, including a series of annual
				installments commencing October 1, 2008, which provides for the liquidation of
				such liability by October 1, 2046.
											(2)The Secretary shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year, for each
				beginning after September 30, 2007, through the fiscal year ending September
				30, 2041, and shall establish a new amortization schedule, including a series
				of annual installments commencing on October 1 of the second subsequent fiscal
				year, which provides for the liquidation of such liability by October 1,
				2046.
											(3)The Secretary shall redetermine the
				unfunded liability of the Fund as of the close of the fiscal year for each
				fiscal year beginning after September 30, 2041, and shall establish a new
				amortization schedule, including a series of annual installments commencing on
				October 1 of the second subsequent fiscal year, which provides for the
				liquidation of such liability over five years.
											(b)Annual
				Contributions for Current Services(1)The Secretary shall
				determine each fiscal year, in sufficient time for inclusion in the budget
				request for the following fiscal year, the total amount of Department of
				Homeland Security, or Department of Defense, contributions to be made to the
				Fund during that fiscal year under section 445(a) of this title. That amount
				shall be the sum of the following:
												(A)The product of—
													(i)the current estimate of the value
				of the single level percentage of basic pay to be determined under subsection
				(c)(1)(A) at the time of the most recent actuarial valuation under subsection
				(c); and
													(ii)the total amount of basic pay
				expected to be paid during that fiscal year to members of the Coast Guard on
				active duty (other than active duty for training).
													(B)The product of—
													(i)the current estimate of the value
				of the single level percentage of basic pay and of compensation (paid pursuant
				to section 206 of title 37) to be determined under subsection (c)(1)(B) at the
				time of the most recent actuarial valuation under subsection (c); and
													(ii)the total amount of basic pay and
				compensation (paid pursuant to section 206 of title 37) expected to be paid
				during that fiscal year to members of the Coast Guard Ready Reserve (other than
				members on full-time Reserve duty other than for training) who are not
				otherwise described in subparagraph (A)(ii).
													(2)The amount determined under paragraph
				(1) for any fiscal year is the amount needed to be appropriated to the
				Department of Homeland Security for that fiscal year for payments to be made to
				the Fund during that year under section 445(a) of this title. The President
				shall include not less than the full amount so determined in the budget
				transmitted to Congress for that fiscal year under section 1105 of title 31.
				The President may comment and make recommendations concerning any such
				amount.
											(c)Periodic
				Actuarial Valuations(1)Not less often than
				every four years (or before the effective date of any statutory change
				affecting benefits payable on account of retirement, disability, or death to
				members of the Coast Guard or their survivors), the Secretary shall carry out
				an actuarial valuation of the Coast Guard military retirement and survivor
				benefit programs. Each actuarial valuation of such programs shall be signed by
				an enrolled actuary and shall include—
												(A)a determination (using the aggregate
				entry-age normal cost method) of a single level percentage of basic pay for
				members of the Coast Guard on active duty (other than active duty for
				training); and
												(B)a determination (using the aggregate
				entry-age normal cost method) of single level percentage of basic pay and of
				compensation (paid pursuant to section 206 of title 37) for members of the
				Ready Reserve of the Coast Guard (other than members on full-time Reserve duty
				other than for training) who are not otherwise described in subparagraph
				(A).
												(2)Such single level percentages shall
				be used for the purposes of subsection (b) and section 445(a) of this
				title.
											(d)Use of Generally
				Accepted Actuarial Principles and PracticesAll determinations
				under this section shall be in accordance with generally accepted actuarial
				principles and practices and, where appropriate, shall follow the general
				pattern of methods and assumptions approved by the Department of Defense
				Retirement Board of Actuaries.
										(e)RecordsThe
				Secretary shall provide for the keeping of such records as are necessary for
				determining the actuarial status of the Fund.
										445.Payments into
				the Fund
										(a)Monthly Accrual
				Charge for Current ServicesFrom amounts appropriated to the
				Coast Guard for salaries and expenses, the Secretary shall pay into the Fund at
				the end of each month as the Department of Homeland Security, or Department of
				Defense, contribution to the Fund for that month the amount that is the sum of
				the following:
											(1)The product
				of—
												(A)the level
				percentage of basic pay determined using all the methods and assumptions
				approved for the most recent (as of the first day of the current fiscal year)
				actuarial valuation under section 444(c)(1)(A) of this title (except that any
				statutory change in the military retirement and survivor benefit systems that
				is effective after the date of that valuation and on or before the first day of
				the current fiscal year shall be used in such determination); and
												(B)the total amount
				of basic pay accrued for that month by members of the Coast Guard on active
				duty (other than active duty for training).
												(2)The product
				of—
												(A)the level
				percentage of basic pay and compensation (accrued pursuant to section 206 of
				title 37) determined using all the methods and assumptions approved for the
				most recent (as of the first day of the current fiscal year) actuarial
				valuation under section 444(c)(1)(B) of this title (except that any statutory
				change in the military retirement and survivor benefit systems that is
				effective after the date of that valuation and on or before the first day of
				the current fiscal year shall be used in such determination); and
												(B)the total amount
				of basic pay and of compensation (paid pursuant to section 206 of title 37)
				accrued for that month by members of the Ready Reserve (other than members of
				full-time Reserve duty other than for training) who are not otherwise described
				in paragraph (1)(B).
												(b)Annual Payment for
				Unfunded Liabilities(1)At the beginning of each
				fiscal year, beginning on October 1, 2008, the Secretary shall certify to the
				Secretary of the Treasury the amount of the first installment under the most
				recent amortization schedule established under section 254(a). The Secretary of
				the Treasury shall promptly pay into the Fund from the General Fund of the
				Treasury the amount so certified. Such payment shall be the contribution to the
				Fund for that fiscal year.
											446.Investment of
				assets of the FundThe
				Secretary may request the Secretary of the Treasury to invest such portion of
				the Fund as is not, in the judgment of the Secretary, required to meet the
				current needs of the Fund. Such investments shall be made by the Secretary of
				the Treasury in public debt securities with maturities suitable to the needs of
				the Fund, as determined by the Secretary, and bearing interest at rates
				determined by the Secretary of the Treasury, taking into consideration current
				market yields on outstanding marketable obligations of the United States of
				comparable maturities. The income on such investments shall be credited to and
				form a part of the
				Fund.
									.
						(2)Technical
			 amendmentsSuch chapter is further amended—
							(A)by amending the
			 center heading after the table of sections to read as follows:
								
									IOFFICERS
									;
							(B)by amending the
			 center heading after section 336 to read as follows:
								
									IIENLISTED
				MEMBERS
									;
							(C)by amending the
			 center heading after section 373 to read as follows:
								
									IIIGENERAL
				PROVISIONS
									;
									and
							(D)by amending the
			 center heading after section 425 to read as follows:
								
									IVSPECIAL
				PROVISIONS
									.
							(3)Clerical
			 amendmentsThe table of sections at the beginning of such chapter
			 is amended—
							(A)by striking
			 officers at the beginning of the table and
			 inserting subchapter
			 i—officers;
							(B)by striking
			 enlisted
			 members after the item relating to section 336 and
			 inserting subchapter
			 ii—enlisted members;
							(C)by striking
			 general
			 provisions after the item relating to section 373 and
			 inserting subchapter
			 iii—general provisions ;
							(D)by striking
			 special
			 provisions after the item relating to section 425 and
			 inserting subchapter
			 iv—special provisions ; and
							(E)by adding at the
			 end the following:
								
									
										SUBCHAPTER V—COAST GUARD MILITARY
				RETIREMENT FUND
										441. Establishment and purpose of Fund;
				definitions.
										442. Assets of the Fund.
										443. Payments from the Fund.
										444. Determination of contributions to the
				Fund.
										445. Payments into the Fund.
										446. Investment of assets of the
				Fund.
									
									.
							(b)Implementation
			 Year ExceptionsTo avoid funding shortfalls in the first year of
			 implementation of subchapter V of chapter 11 of title 14, United States Code,
			 as added by subsection (a), if formal actuarial determinations are not
			 available in time for budget preparation, the amounts used in the first year
			 under sections 445(a)(1)(A) and 445(a)(2)(A) of such title shall be set equal
			 to those estimates in sections 444(b)(1)(A)(i) and 444(b)(1)(B)(i),
			 respectively, of such title if final determinations are not available. The
			 original unfunded liability, as defined in section 444(a) of such title, shall
			 include an adjustment to correct for this difference between the formal
			 actuarial determinations and the estimates in sections 444(b)(1)(A)(i) and
			 444(b)(1)(B)(i) of such title.
					(c)Conforming
			 AmendmentSection 256(f) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 (2 U.S.C. 906(f)) is amended by striking
			 Retired Pay, Coast Guard (69–0241–0–1–403) and inserting
			 Coast Guard Military Retirement Fund (69–0241–01–403).
					(d)Transfer of
			 Existing Balances
						(1)TransferThere
			 shall be transferred into the Fund on October 1, 2008, any obligated and
			 unobligated balances of appropriations made to the Department of Homeland
			 Security that are currently available for retired pay, and amounts so
			 transferred shall be part of the assets of the Fund.
						(2)Fund
			 definedFor purposes of paragraph (1), the term Fund
			 means the Coast Guard Military Retirement Fund established under section 441 of
			 title 14, United States Code, as added by subsection (a).
						(e)Effective
			 DateSections 443 (relating to payments from the Fund) and 445
			 (relating to payments into the Fund) of title 14, United States Code, as added
			 by subsection (a), shall take effect on October 1, 2008.
					BAccrual Funding of
			 Post-Retirement Health Benefits Costs for Federal Employees
				411.Federal
			 employees health benefits fund
					(a)Section 8906 of
			 title 5, United States Code, is amended—
						(1)by
			 redesignating subsection (c) as subsection (c)(1) and by adding at the end the
			 following new paragraphs:
							
								(2)In addition to Government
				contributions required by subsection (b) and paragraph (1), each employing
				agency shall contribute amounts as determined by the Office to be necessary to
				prefund the accruing actuarial cost of post-retirement health benefits for each
				of the agency’s current employees who are eligible for Government contributions
				under this section. Amounts under this paragraph shall be paid by the employing
				agency separate from other contributions under this section, from the
				appropriations or fund used for payment of the salary of the employee, on a
				schedule to be determined by the Office.
								(3)Paragraph (2) shall not apply to the
				United States Postal Service or the government of the District of
				Columbia.
								;
				and
						(2)by
			 amending subsection (g)(1) to read as follows:
							
								(g)(1)Except as provided in
				paragraphs (2) and (3), all Government contributions authorized by this section
				for health benefits for an annuitant shall be paid from the Employees Health
				Benefits Fund to the extent that funds are available in accordance with section
				8909(h)(6) and, if necessary, from annual appropriations which are authorized
				to be made for that purpose and which may be made available until
				expended.
									.
						(b)Section 8909 of
			 title 5, United States Code, is amended by adding at the end the following new
			 subsection:
						
							(h)(1)Not later than June 30,
				2009, the Office shall determine the existing liability of the Fund for
				post-retirement health benefits, excluding the liability of the United States
				Postal Service for service under section 8906(g)(2), under this chapter as of
				September 30, 2009. The Office shall establish an amortization schedule,
				including a series of annual installments commencing September 30, 2009, which
				provides for the liquidation of such liability by September 30, 2045.
								(2)At the close of each fiscal year, for
				fiscal years beginning after September 30, 2008, the Office shall determine the
				supplemental liability of the Fund for post-retirement health benefits,
				excluding the liability attributable to the United States Postal Service for
				service subject to section 8906(g)(2), and shall establish an amortization
				schedule, including a series of annual installments commencing on September 30
				of the subsequent fiscal year, which provides for liquidation of such
				supplemental liability over 30 years.
								(3)Amortization schedules established
				under this paragraph shall be set in accordance with generally accepted
				actuarial practices and principles.
								(4)At the end of each fiscal year on and
				after September 30, 2009, the Office shall notify the Secretary of the Treasury
				of the amounts of the next installments under the most recent amortization
				schedules established under paragraphs (1) and (2). Before closing the accounts
				for the fiscal year, the Secretary shall credit the sum of these amounts
				(including in that sum any negative amount for the amortization of the
				supplemental liability) to the Fund, as a Government contribution, out of any
				money in the Treasury of the United States not otherwise appropriated.
								(5)For the purpose of carrying out
				paragraphs (1) and (2), the Office shall perform or arrange for actuarial
				determinations and valuations and shall prescribe retention of such records as
				it considers necessary for making periodic actuarial valuations of the
				Fund.
								(6)Notwithstanding subsection (b), the
				amounts deposited into the Fund pursuant to this subsection and section
				8906(c)(2) to prefund post-retirement health benefits costs shall be segregated
				within the Fund so that such amounts, as well as earnings and proceeds under
				subsection (c) attributable to them, may be used exclusively for the purpose of
				paying Government contributions for post-retirement health benefits costs. When
				such amounts are used in combination with amounts withheld from annuitants to
				pay for health benefits, a portion of the contributions shall then be set aside
				in the Fund as described in subsection (b).
								(7)Under this subsection,
				supplemental liability means—
									(A)the actuarial present value for future
				post-retirement health benefits that are the liability of the Fund, less
									(B)the sum of—
										(i)the actuarial present value of all
				future contributions by agencies and annuitants to the Fund toward those
				benefits pursuant to section 8906;
										(ii)the present value of all scheduled
				amortization payments to the Fund pursuant to paragraphs (1) and (2);
										(iii)the Fund balance as of the date
				the supplemental liability is determined, to the extent that such balance is
				attributable to post-retirement benefits; and
										(iv)any other appropriate amount, as
				determined by the Office in accordance with generally accepted actuarial
				practices and
				principles.
										.
					412.Funding
			 Uniformed Services health benefits for all retireesTitle 10, United States Code, is
			 amended—
					(1)in the title of
			 chapter 56, by striking DEPARTMENT OF DEFENSE MEDICARE-ELIGIBLE
			 and inserting UNIFORMED
			 SERVICES;
					(2)in
			 section 1111—
						(A)in subsection
			 (a)—
							(i)by
			 striking Department of Defense Medicare-Eligible and inserting
			 Uniformed Services;
							(ii)by
			 striking Department of Defense under; and
							(iii)by
			 striking for medicare-eligible beneficiaries;
							(B)in subsection
			 (c)—
							(i)by
			 striking The Secretary of Defense may and inserting The
			 Secretary of Defense shall;
							(ii)by
			 striking with any other and inserting with
			 each;
							(iii)by
			 striking Any such agreement and inserting Such
			 agreements; and
							(iv)by
			 striking administering Secretary may and inserting
			 administrative Secretary shall;
							(3)in section
			 1113—
						(A)in subsection
			 (a)—
							(i)by
			 striking and are medicare eligible;
							(ii)by
			 striking who are medicare eligible; and
							(iii)by
			 adding at the end the following new sentence: For the fiscal year
			 starting October 1, 2007, only, the payments will be solely for the costs of
			 members or former members of a uniformed service who are entitled to retired or
			 retainer pay and are medicare-eligible, and eligible dependents or survivors
			 who are medicare-eligible.;
							(B)in subsection
			 (c)(1), by striking who are medicare-eligible;
						(C)in subsection (d),
			 by striking who are medicare-eligible; and
						(D)in subsection (f),
			 by striking If and inserting When;
						(4)in section 1114,
			 in subsection (a)(1), by striking Department of Defense
			 Medicare-Eligible and inserting Uniformed
			 Services;
					(5)in
			 section 1115—
						(A)in subsection
			 (b)(2), by striking The amount determined under paragraph (1) for any
			 fiscal year is the amount needed to be appropriated to the Department of
			 Defense (or to the other executive department having jurisdiction over the
			 participating uniformed service) and inserting The amount
			 determined under paragraph (1), or the amount determined under section 1111(c)
			 for a participating uniformed service, for any fiscal year, is the amount
			 needed to be appropriated to the Department of Defense (or to any other
			 executive department having jurisdiction over a participating uniformed
			 service);
						(B)in subsection
			 (c)(2), by striking for medicare eligible beneficiaries;
			 and
						(C)by adding at the
			 end the following new subsection:
							
								(f)For the fiscal
				year starting October 1, 2007, only, the amounts in this section shall be based
				solely on the costs of medicare-eligible benefits of beneficiaries and the
				costs for their eligible dependents or survivors who are medicare-eligible, and
				shall be recalculated thereafter to reflect the cost of beneficiaries defined
				in section 1111.
								;
				and
						(6)in section
			 1116—
						(A)in subsection
			 (a)(1)(A), by striking for medicare-eligible
			 beneficiaries;
						(B)in subsection
			 (a)(2)(A), by striking for medicare-eligible beneficiaries;
			 and
						(C)in subsection (c),
			 by striking subsection (a) shall be paid from funds available for the
			 health care programs and inserting subsection (a) and section
			 1111(c) shall be paid from funds available for the pay of members of the
			 participating uniformed services under the jurisdiction of the respective
			 administering secretaries.
						413.Effective
			 dateExcept as otherwise
			 provided, this title shall take effect upon enactment with respect to fiscal
			 years beginning after 2008.
				CEarmark
			 Transparency
				421.Prohibition on
			 obligation of funds for earmarks included only in Congressional
			 reports
					(a)Requirement That
			 Earmarks Must Be in Legislative TextNotwithstanding any other
			 rule of the House, in addition to the requirements set forth in clause 9 of
			 rule XXI of the Rules of the House of Representatives, it shall not be in order
			 to consider any bill, joint resolution, amendment thereto, or conference report
			 thereon, unless the list of congressional earmarks, limited tax benefits, and
			 limited tariff benefits, required by clause 9(a)of rule XXI are also set forth
			 in the text of such measure.
					(b)Availability on
			 the InternetNotwithstanding any other rule of the House, in
			 addition to the requirements set forth in clause 9 of rule XXI of the Rules of
			 the House of Representatives, it shall not be in order to consider any bill,
			 joint resolution, or conference report thereon, unless the lists required by
			 paragraphs (1), (2), and (4) of clause 9 of rule XXI are made available on the
			 Internet in a searchable format to the general public for at least 48 hours
			 before consideration.
					422.Definitions
					(a)Congressional
			 EarmarkFor purposes of this subtitle, the term
			 congressional earmark means a provision or report language
			 included primarily at the request of a Member, Delegate, Resident Commissioner,
			 or Senator providing, authorizing or recommending a specific amount of
			 discretionary budget authority, credit authority, or other spending authority
			 for a contract, loan, loan guarantee, grant, loan authority, or other
			 expenditure with or to an entity, or targeted to a specific State, locality or
			 Congressional district, other than through a statutory or administrative
			 formula-driven or competitive award process.
					(b)Limited
			 Benefits
						(1)Limited tariff
			 benefitThe term limited tariff benefit means any
			 provision of law that modifies the Harmonized Tariff Schedule of the United
			 States in a manner that benefits 10 or fewer entities (as defined in paragraph
			 (12)(B)).
						(2)Limited tax
			 benefit(A)The term limited
			 tax benefit means any revenue-losing provision that provides a Federal
			 tax deduction, credit, exclusion, or preference to ten or fewer beneficiaries
			 (determined with respect to either present law or any provision of which the
			 provision is a part) under the Internal Revenue Code of 1986 in any year for
			 which the provision is in effect;
							(B)For purposes of subparagraph
			 (A)—
								(i)all businesses and associations
			 that are members of the same controlled group of corporations (as defined in
			 section 1563(a) of the Internal Revenue Code of 1986) shall be treated as a
			 single beneficiary;
								(ii)all shareholders, partners,
			 members, or beneficiaries of a corporation, partnership, association, or trust
			 or estate, respectively, shall be treated as a single beneficiary;
								(iii)all employees of an employer
			 shall be treated as a single beneficiary;
								(iv)all qualified plans of an employer
			 shall be treated as a single beneficiary;
								(v)all beneficiaries of a qualified
			 plan shall be treated as a single beneficiary;
								(vi)all contributors to a charitable
			 organization shall be treated as a single beneficiary;
								(vii)all holders of the same bond
			 issue shall be treated as a single beneficiary; and
								(viii)if a corporation, partnership,
			 association, trust or estate is the beneficiary of a provision, the
			 shareholders of the corporation, the partners of the partnership, the members
			 of the association, or the beneficiaries of the trust or estate shall not also
			 be treated as beneficiaries of such provision;
								(C)For the purpose of this paragraph, the
			 term revenue-losing provision means any provision that is
			 estimated to result in a reduction in Federal tax revenues (determined with
			 respect to either present law or any provision of which the provision is a
			 part) for any one of the two following periods—
								(i)the first fiscal year for which the
			 provision is effective; or
								(ii)the period of the 5 fiscal years
			 beginning with the first fiscal year for which the provision is
			 effective;
								(D)the term limited tax
			 benefit does not include any provision which applies uniformly to an
			 entire industry; and
							(E)the terms used in this paragraph shall
			 have the same meaning as those terms have generally in the Internal Revenue
			 Code of 1986, unless otherwise expressly provided.
							(c)Special
			 RuleNotwithstanding any other provision of the Rules of the
			 House, the definitions set forth in this section shall apply for congressional
			 earmarks, limited tariff benefits, and limited tax benefits.
					DPublic Debt Limit
			 Reform
				431.Limit on public
			 debtSection 3101 of title 31,
			 United States Code, is amended to read as follows:
					
						3101.Public debt
				limit
							(a)In this section,
				the current redemption value of an obligation issued on a discount basis and
				redeemable before maturity at the option of its holder is deemed to be the face
				amount of the obligation.
							(b)The face amount of
				obligations issued under this chapter and the face amount of obligations whose
				principal and interest are guaranteed by the United States Government (except
				guaranteed obligations held by the Secretary of the Treasury and
				intragovernmental holdings) may not be more than $4,393,000,000,000 outstanding
				at one time, subject to changes periodically made in that amount as provided by
				law.
							(c)For purposes of
				this section, the face amount, for any month, of any obligation issued on a
				discount basis that is not redeemable before maturity at the option of the
				holder of the obligation is an amount equal to the sum of—
								(1)the original issue
				price of the obligation, plus
								(2)the portion of the
				discount on the obligation attributable to periods before the beginning of such
				month (as determined under the principles of section 1272(a) of the Internal
				Revenue Code of 1986 without regard to any exceptions contained in paragraph
				(2) of such section).
								(d)For purposes of
				this section, the term intragovernment holding is any obligation
				issued by the Secretary of the Treasury to any Federal trust fund or Government
				account, whether in respect of public money, money otherwise required to be
				deposited in the Treasury, or amounts
				appropriated.
							.
				432.Repeal of the
			 Gephardt RuleThe Rules of the
			 House of Representatives are amended by repealing rule XXVII (relating to the
			 statutory limit on public debt) and by redesignating rule XXVIII as rule
			 XXVII.
				ERisk-Assumed
			 Budgeting
				441.Federal
			 insurance programs
					(a)In
			 GeneralThe Congressional Budget Act of 1974 is amended by adding
			 after title V the following new title:
						
							VIBUDGETARY
				TREATMENT OF FEDERAL INSURANCE PROGRAMS
								602.Budgetary
				treatment
									(a)President’s
				BudgetBeginning with fiscal year 2011, the budget of the
				Government pursuant to section 1105(a) of title 31, United States Code, shall
				be based on the risk-assumed cost of Federal insurance programs.
									(b)Budget
				AccountingFor any Federal insurance program—
										(1)the program account
				shall—
											(A)pay the
				risk-assumed cost borne by the taxpayer to the financing account, and
											(B)pay actual
				insurance program administrative costs;
											(2)the financing
				account shall—
											(A)receive premiums
				and other income,
											(B)pay all claims for
				insurance and receive all recoveries,
											(C)transfer to the
				program account on not less than an annual basis amounts necessary to pay
				insurance program administrative costs;
											(3)a negative
				risk-assumed cost shall be transferred from the financing account to the
				program account, and shall be transferred from the program account to the
				general fund; and
										(4)all payments by or
				receipts of the financing accounts shall be treated in the budget as a means of
				financing.
										(c)Appropriations
				Required(1)Notwithstanding any
				other provision of law, insurance commitments may be made for fiscal year 2011
				and thereafter only to the extent that new budget authority to cover their
				risk-assumed cost is provided in advance in an appropriation Act.
										(2)An outstanding insurance commitment
				shall not be modified in a manner that increases its risk-assumed cost unless
				budget authority for the additional cost has been provided in advance.
										(3)Paragraph (1) shall not apply to
				Federal insurance programs that constitute entitlements.
										(d)ReestimatesThe
				risk-assumed cost for a fiscal year shall be reestimated in each subsequent
				year. Such reestimate can equal zero. In the case of a positive reestimate, the
				amount of the reestimate shall be paid from the program account to the
				financing account. In the case of a negative reestimate, the amount of the
				reestimate shall be paid from the financing account to the program account, and
				shall be transferred from the program account to the general fund. Reestimates
				shall be displayed as a distinct and separately identified subaccount in the
				program account.
									(e)Administrative
				ExpensesAll funding for an agency’s administration of a Federal
				insurance program shall be displayed as a distinct and separately identified
				subaccount in the program account.
									603.Timetable for
				implementation of accrual budgeting for Federal insurance programs
									(a)Agency
				RequirementsAgencies with responsibility for Federal insurance
				programs shall develop models to estimate their risk-assumed cost by year
				through the budget horizon and shall submit those models, all relevant data, a
				justification for critical assumptions, and the annual projected risk-assumed
				costs to OMB with their budget requests each year starting with the request for
				fiscal year 2010. Agencies will likewise provide OMB with annual estimates of
				modifications, if any, and reestimates of program costs.
									(b)DisclosureWhen
				the President submits a budget of the Government pursuant to section 1105(a) of
				title 31, United States Code, for fiscal year 2010, OMB shall publish a notice
				in the Federal Register advising interested persons of the availability of
				information describing the models, data (including sources), and critical
				assumptions (including explicit or implicit discount rate assumptions) that it
				or other executive branch entities would use to estimate the risk-assumed cost
				of Federal insurance programs and giving such persons an opportunity to submit
				comments. At the same time, the chairman of the Committee on the Budget shall
				publish a notice for CBO in the Federal Register advising interested persons of
				the availability of information describing the models, data (including
				sources), and critical assumptions (including explicit or implicit discount
				rate assumptions) that it would use to estimate the risk-assumed cost of
				Federal insurance programs and giving such interested persons an opportunity to
				submit comments.
									(c)Revision(1)After consideration of
				comments pursuant to subsection (b), and in consultation with the Committees on
				the Budget of the House of Representatives and the Senate, OMB and CBO shall
				revise the models, data, and major assumptions they would use to estimate the
				risk-assumed cost of Federal insurance programs.
										(2)When the President submits a budget
				of the Government pursuant to section 1105(a) of title 31, United States Code,
				for fiscal year 2011, OMB shall publish a notice in the Federal Register
				advising interested persons of the availability of information describing the
				models, data (including sources), and critical assumptions (including explicit
				or implicit discount rate assumptions) that it or other executive branch
				entities used to estimate the risk-assumed cost of Federal insurance
				programs.
										(d)Display
										(1)In
				generalFor fiscal years 2011, 2012, and 2013 the budget
				submissions of the President pursuant to section 1105(a) of title 31, United
				States Code, and CBO’s reports on the economic and budget outlook pursuant to
				section 202(e)(1) and the President’s budgets, shall for display purposes only,
				estimate the risk-assumed cost of existing or proposed Federal insurance
				programs.
										(2)OMBThe
				display in the budget submissions of the President for fiscal years 2011, 2012,
				and 2013 shall include—
											(A)a presentation for
				each Federal insurance program in budget-account level detail of estimates of
				risk-assumed cost;
											(B)a summary table of
				the risk-assumed costs of Federal insurance programs; and
											(C)an alternate
				summary table of budget functions and aggregates using risk-assumed rather than
				cash-based cost estimates for Federal insurance programs.
											(3)CBOIn
				the second session of the 110th Congress and the 111th Congress, CBO shall
				include in its estimates under section 308, for display purposes only, the
				risk-assumed cost of existing Federal insurance programs, or legislation that
				CBO, in consultation with the Committees on the Budget of the House of
				Representatives and the Senate, determines would create a new Federal insurance
				program.
										(e)OMB, CBO, and
				GAO Evaluations(1)Not later than 6 months
				after the budget submission of the President pursuant to section 1105(a) of
				title 31, United States Code, for fiscal year 2012, OMB, CBO, and GAO shall
				each submit to the Committees on the Budget of the House of Representatives and
				the Senate a report that evaluates the advisability and appropriate
				implementation of this title.
										(2)Each report made pursuant to
				paragraph (1) shall address the following:
											(A)The adequacy of risk-assumed
				estimation models used and alternative modeling methods.
											(B)The availability and reliability of
				data or information necessary to carry out this title.
											(C)The appropriateness of the explicit or
				implicit discount rate used in the various risk-assumed estimation
				models.
											(D)The advisability of specifying a
				statutory discount rate (such as the Treasury rate) for use in risk-assumed
				estimation models.
											(E)The ability of OMB, CBO, or GAO, as
				applicable, to secure any data or information directly from any Federal agency
				necessary to enable it to carry out this title.
											(F)The relationship between risk-assumed
				accrual budgeting for Federal insurance programs and the specific requirements
				of the Balanced Budget and Emergency Deficit Control Act of 1985.
											(G)Whether Federal budgeting is improved
				by the inclusion of risk-assumed cost estimates for Federal insurance
				programs.
											(H)The advisability of including each of
				the programs currently estimated on a risk-assumed cost basis in the Federal
				budget on that basis.
											604.DefinitionsFor purposes of this title:
									(1)The term
				Federal insurance program means a program that makes insurance
				commitments and includes the list of such programs included in the joint
				explanatory statement of managers accompanying the conference report on the
				Comprehensive Budget Process Reform Act of 1999.
									(2)The term
				insurance commitment means an agreement in advance by a Federal
				agency to indemnify a non-Federal entity against specified losses. This term
				does not include loan guarantees as defined in title V or benefit programs such
				as social security, medicare, and similar existing social insurance
				programs.
									(3)(A)The term
				risk-assumed cost means the net present value of the estimated
				cash flows to and from the Government resulting from an insurance commitment or
				modification thereof.
										(B)The cash flows associated with an
				insurance commitment include—
											(i)expected claims payments inherent
				in the Government’s commitment;
											(ii)net premiums (expected premium
				collections received from or on behalf of the insured less expected
				administrative expenses);
											(iii)expected recoveries; and
											(iv)expected changes in claims,
				premiums, or recoveries resulting from the exercise by the insured of any
				option included in the insurance commitment.
											(C)The cost of a modification is the
				difference between the current estimate of the net present value of the
				remaining cash flows under the terms of the insurance commitment, and the
				current estimate of the net present value of the remaining cash flows under the
				terms of the insurance commitment as modified.
										(D)The cost of a reestimate is the
				difference between the net present value of the amount currently required by
				the financing account to pay estimated claims and other expenditures and the
				amount currently available in the financing account. The cost of a reestimate
				shall be accounted for in the current year in the budget of the Government
				pursuant to section 1105(a) of title 31, United States Code.
										(E)For purposes of this definition,
				expected administrative expenses shall be construed as the amount estimated to
				be necessary for the proper administration of the insurance program. This
				amount may differ from amounts actually appropriated or otherwise made
				available for the administration of the program.
										(4)The term
				program account means the budget account for the risk-assumed
				cost, and for paying all costs of administering the insurance program, and is
				the account from which the risk-assumed cost is disbursed to the financing
				account.
									(5)The term
				financing account means the nonbudget account that is associated
				with each program account which receives payments from or makes payments to the
				program account, receives premiums and other payments from the public, pays
				insurance claims, and holds balances.
									(6)The term
				modification means any Government action that alters the
				risk-assumed cost of an existing insurance commitment from the current estimate
				of cash flows. This includes any action resulting from new legislation, or from
				the exercise of administrative discretion under existing law, that directly or
				indirectly alters the estimated cost of existing insurance commitments.
									(7)The term
				model means any actuarial, financial, econometric, probabilistic,
				or other methodology used to estimate the expected frequency and magnitude of
				loss-producing events, expected premiums or collections from or on behalf of
				the insured, expected recoveries, and administrative expenses.
									(8)The term
				current has the same meaning as in section 250(c)(9) of the
				Balanced Budget and Emergency Deficit Control Act of 1985.
									(9)The term
				OMB means the Director of the Office of Management and
				Budget.
									(10)The term
				CBO means the Director of the Congressional Budget Office.
									(11)The term
				GAO means the Comptroller General of the United States.
									605.Authorizations
				to enter into contracts; actuarial cost Account
									(a)Authorization of
				AppropriationsThere are authorized to be appropriated $600,000
				for each of fiscal years 2008 through 2013 to the Director of the Office of
				Management and Budget and each agency responsible for administering a Federal
				program to carry out this title.
									(b)Treasury
				Transactions With the Financing AccountsThe Secretary of the
				Treasury shall borrow from, receive from, lend to, or pay the insurance
				financing accounts such amounts as may be appropriate. The Secretary of the
				Treasury may prescribe forms and denominations, maturities, and terms and
				conditions for the transactions described above. The authorities described
				above shall not be construed to supersede or override the authority of the head
				of a Federal agency to administer and operate an insurance program. All the
				transactions provided in this subsection shall be subject to the provisions of
				subchapter II of chapter 15 of title 31, United States Code. Cash balances of
				the financing accounts in excess of current requirements shall be maintained in
				a form of uninvested funds, and the Secretary of the Treasury shall pay
				interest on these funds.
									(c)Appropriation of
				Amount Necessary To Cover Risk-Assumed Cost of Insurance Commitments at
				Transition Date(1)A financing account is
				established on September 30, 2012, for each Federal insurance program.
										(2)There is appropriated to each
				financing account the amount of the risk-assumed cost of Federal insurance
				commitments outstanding for that program as of the close of September 30,
				2012.
										(3)These financing accounts shall be
				used in implementing the budget accounting required by this title.
										606.Effective
				date
									(a)In
				GeneralThis title shall take effect immediately and shall expire
				on September 30, 2014.
									(b)Special
				RuleIf this title is not reauthorized by September 30, 2014,
				then the accounting structure and budgetary treatment of Federal insurance
				programs shall revert to the accounting structure and budgetary treatment in
				effect immediately before the date of enactment of this
				title.
									.
					(b)Conforming
			 AmendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 507 the following new
			 items:
						
							
								TITLE VI—BUDGETARY TREATMENT OF FEDERAL
				INSURANCE PROGRAMS
								Sec. 601. Short title.
								Sec. 602. Budgetary treatment.
								Sec. 603. Timetable for implementation of
				accrual budgeting for Federal insurance programs.
								Sec. 604. Definitions.
								Sec. 605. Authorizations to enter into
				contracts; actuarial cost account.
								Sec. 606. Effective
				date.
							
							.
					VMAINTAINING A
			 COMMITMENT TO THE FAMILY BUDGET
			AFurther
			 Enforcement Amendments
				501.Super-majority
			 points of order in the House of Representatives and the Senate
					(a)Section 904 of the
			 Congressional Budget Act of 1974 is amended as follows:
						(1)In
			 subsection (c)(1), insert 312(g), (h), (i), and (j), before
			 313,, and insert 316, 318, 319(a) before
			 904(c),.
						(2)In subsection (c)
			 strike three-fifths each place it appears and insert
			 two-thirds.
						(3)(A)In subsection (d)(2),
			 insert 312(g), (h), (i), and (j), before 313,,
			 and insert 316, 318, 319(a) before
			 904(c),.
							(B)In subsection (d), strike
			 three-fifths each place it appears and insert
			 two-thirds.
							(4)(A)In subsections (c)(2)
			 and (d)(3), strike 311(a),.
							(B)In subsections (c)(1) and (d)(2)
			 insert 311(a), after 310(d)(2),.
							(5)In subsections
			 (c)(1), (c)(2), (d)(2), and (d)(3) by inserting or the House of
			 Representatives after Senate each place it
			 appears.
						(6)Strike subsection
			 (e).
						502.Budget
			 resolution enforcement point of order
					(a)Entitlement
			 Point of OrderSection 312 of the Congressional Budget Act of
			 1974 (as amended by section 221(d)) is further amended by adding at the end the
			 following new subsection:
						
							(j)Budget
				Resolution Enforcement Point of OrderIt shall not be in order in
				the House of Representatives or the Senate to consider any joint resolution on
				the budget for a fiscal year, or amendment thereto or conference report
				thereon, that—
								(1)is not consistent
				with the discretionary spending limits set forth in section 251(b) of the
				Balanced Budget and Emergency Deficit Control Act of 1985; or
								(2)provides for an
				increase in the aggregate level of direct spending for the fiscal year of the
				resolution or any ensuing fiscal year included in such
				resolution.
								.
					503.Point of order
			 waiver protectionRule XIII of
			 the Rules of the House of Representatives (as amended by section 313) is
			 further amended by adding at the end the following new clause:
					
						10.
				(a)It shall not be in order to consider a rule or order that would
				waive the provisions of any section of the Congressional Budget Act of 1974
				referred to in section 904(c)(1) of such Act or of section 302 of the Family
				Budget Protection Act of 2007.
						(b)As disposition of
				a point of order under paragraph (a), the Chair shall put the question of
				consideration with respect to the proposition that is the subject of the point
				of order. A question of consideration under this clause shall be debatable for
				10 minutes by the Member initiating the point of order and for 10 minutes by an
				opponent of the point of order, but shall otherwise be decided without
				intervening motion except one that the House adjourn or that the Committee of
				the Whole rise, as the case may be.
						(c)The disposition of
				the question of consideration under this clause with respect to a bill or joint
				resolution shall be considered also to determine the question of consideration
				under this clause with respect to an amendment made in order as original
				text.
						.
				BThe Byrd
			 Rule
				511.Limitation on
			 Byrd Rule
					(a)Protection of
			 Conference ReportsSection 313 of the Congressional Budget Act of
			 1974 is amended—
						(1)in
			 subsection (b)(1), by striking subparagraph (E) through the semicolon at the
			 end thereof and by redesignating subparagraph (F) as subparagraph (E);
						(2)in subsection (c),
			 by striking and again upon the submission of a conference report on such
			 a reconciliation bill or resolution,;
						(3)by
			 striking subsection (d);
						(4)by redesignating
			 subsection (e) as subsection (d); and
						(5)in subsection (e),
			 as redesignated—
							(A)by striking
			 , motion, or conference report the first place it appears and
			 inserting , or motion; and
							(B)by striking
			 , motion, or conference report the second and third places it
			 appears and inserting or motion.
							(b)Conforming
			 AmendmentThe first sentence of section 312(e) of the
			 Congressional Budget Act of 1974 is amended by inserting , except for
			 section 313, after Act.
					CTreatment of
			 Extraneous Appropriations in Omnibus Appropriation Measures
				521.Treatment of
			 extraneous appropriations
					(a)In
			 GeneralTitle III of the Congressional Budget Act of 1974 (as
			 amended by section 127(a)) is further amended by adding at the end the
			 following new section:
						
							319.Treatment of extraneous appropriations in omnibus
		  appropriation measures(a)Point of
				OrderIt shall not be in order in the House of Representatives or
				the Senate to consider an omnibus appropriation measure, or any amendment
				thereto or conference report thereon, that appropriates funds for any program,
				project, or activity that is not within the subject-matter jurisdiction of any
				subcommittee of the Committee on Appropriations of the House of Representatives
				or Senate, as applicable, with jurisdiction over any regular appropriation bill
				contained in such measure.
								(b)DefinitionsAs
				used in this section:
									(1)The term
				omnibus appropriation measure means any bill or joint resolution
				making continuing appropriations for a fiscal year and that is comprised of
				more than one regular appropriation bills.
									(2)The term
				regular appropriation bill means any annual appropriation bill
				making appropriations, otherwise making funds available, or granting authority,
				for any of the following categories of projects and activities:
										(A)Agriculture, rural
				development, Food and Drug Administration, and related agencies
				programs.
										(B)The Department of
				Defense.
										(C)Energy and water
				development, and related agencies.
										(D)State, foreign
				operations, and related programs.
										(E)The Department of
				Homeland Security.
										(F)The Department of
				the Interior, Environmental Protection Agency, and related agencies.
										(G)The Departments of
				Labor, Health and Human Services, and Education, and related agencies.
										(H)Military
				construction, veterans affairs, and related agencies.
										(I)Science, the
				Departments of State, Justice, and Commerce, and related agencies.
										(J)The Departments of
				Transportation, Housing and Urban Development, and related agencies.
										(K)The Legislative
				Branch.
										(L)Financial services
				and general
				government.
										.
					(b)Conforming
			 AmendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 318 the following new item:
						
							
								Sec. 319. Treatment of extraneous
				appropriations in omnibus appropriation
				measures.
							
							.
					
